



==========================================================================================================================================




CREDIT AND SECURITY AGREEMENT




among




DMC GLOBAL INC.


THE DOMESTIC SUBSIDIARY BORROWERS NAMED HEREIN


THE FOREIGN BORROWERS NAMED HEREIN
as Borrowers




THE LENDERS NAMED HEREIN
as Lenders




and




KEYBANK NATIONAL ASSOCIATION
as Administrative Agent, a Swing Line Lender and an Issuing Lender


KEYBANC CAPITAL MARKETS INC.
as Sole Lead Arranger and Sole Book Runner


BOKF, NA DBA COLORADO STATE BANK AND TRUST
U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents




_____________________


dated as of
March 8, 2018
_____________________








--------------------------------------------------------------------------------




==========================================================================================================================================




--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I. DEFINITIONS    1
Section 1.1. Definitions    1
Section 1.2. Accounting Terms    37
Section 1.3. Terms Generally    38
ARTICLE II. AMOUNT AND TERMS OF CREDIT    38
Section 2.1. Amount and Nature of Credit    38
Section 2.2. Revolving Credit Commitment    39
Section 2.3. Capex Commitment    45
Section 2.4. Interest    46
Section 2.5. Evidence of Indebtedness    50
Section 2.6. Notice of Loans and Credit Events; Funding of Loans    51
Section 2.7. Payment on Loans and Other Obligations    53
Section 2.8. Prepayment    55
Section 2.9. Commitment and Other Fees    56
Section 2.10. Modifications to Commitment    57
Section 2.11. Computation of Interest and Fees    59
Section 2.12. Mandatory Payments    60
Section 2.13. Cash Collateral    63
Section 2.14. Liability of Borrowers    63
Section 2.15. Addition of a Borrower    66
Section 2.16. Addition of a Foreign Guarantor of Payment    69
Section 2.17. Special Provisions Relating to the Foreign Funding Agent    69
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO FIXED RATE LOANS; INCREASED
CAPITAL; TAXES    69
Section 3.1. Requirements of Law    69
Section 3.2. Taxes    71
Section 3.3. Funding Losses    75
Section 3.4. Change of Lending Office    76
Section 3.5. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate    76
Section 3.6. Replacement of Lenders    78
Section 3.7. Discretion of Lenders as to Manner of Funding    78
ARTICLE IV. CONDITIONS PRECEDENT    78
Section 4.1. Conditions to Each Credit Event    78
Section 4.2. Conditions to the First Credit Event    79
Section 4.3. Post-Closing Conditions    83
ARTICLE V. COVENANTS    84
Section 5.1. Insurance    84
Section 5.2. Money Obligations    85
Section 5.3. Financial Statements and Information    85
Section 5.4. Financial Records    86
Section 5.5. Franchises; Change in Business    86
Section 5.6. ERISA Pension and Benefit Plan Compliance    87


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




Section 5.7. Financial Covenants    87
Section 5.8. Borrowing    87
Section 5.9. Liens    90
Section 5.10. Regulations T, U and X    91
Section 5.11. Investments, Loans and Guaranties    91
Section 5.12. Merger and Sale of Assets    93
Section 5.13. Acquisitions    94
Section 5.14. Notice    95
Section 5.15. Restricted Payments    96
Section 5.16. Environmental Compliance    96
Section 5.17. Affiliate Transactions    96
Section 5.18. Use of Proceeds    97
Section 5.19. Corporate Names and Locations of Collateral    97
Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest    98
Section 5.21. Collateral    100
Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral    102
Section 5.23. Restrictive Agreements    103
Section 5.24. Other Covenants and Provisions    103
Section 5.25. Guaranty Under Material Indebtedness Agreement    103
Section 5.26. Amendment of Organizational Documents    103
Section 5.27. Fiscal Year of Borrowers    103
Section 5.28. Compliance with Laws    104
Section 5.29. Flood Hazard    104
Section 5.30. Further Assurances    104
ARTICLE VI. REPRESENTATIONS AND WARRANTIES    105
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification    105
Section 6.2. Corporate Authority    105
Section 6.3. Compliance with Laws and Contracts    105
Section 6.4. Litigation and Administrative Proceedings    106
Section 6.5. Title to Assets    107
Section 6.6. Liens and Security Interests    107
Section 6.7. Tax Returns    107
Section 6.8. Environmental Laws    107
Section 6.9. Locations    108
Section 6.10. Continued Business    108
Section 6.11. Employee Benefits Plans    108
Section 6.12. Consents or Approvals    109
Section 6.13. Solvency    109
Section 6.14. Financial Statements    109
Section 6.15. Regulations    110
Section 6.16. Material Agreements    110
Section 6.17. Intellectual Property    110


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




Section 6.18. Insurance    110
Section 6.19. Deposit Accounts and Securities Accounts    110
Section 6.20. Accurate and Complete Statements    110
Section 6.21. Investment Company; Other Restrictions    111
Section 6.22. Defaults    111
ARTICLE VII. SECURITY    111
Section 7.1. Security Interest in Collateral    111
Section 7.2. Collections and Receipt of Proceeds by the US Borrowers    111
Section 7.3. Collections and Receipt of Proceeds by Administrative Agent    112
Section 7.4. Administrative Agent’s Authority Under Pledged Notes    114
Section 7.5. Commercial Tort Claims    114
Section 7.6. Use of Inventory and Equipment    114
ARTICLE VIII. EVENTS OF DEFAULT    115
Section 8.1. Payments    115
Section 8.2. Special Covenants    115
Section 8.3. Other Covenants    115
Section 8.4. Representations and Warranties    115
Section 8.5. Cross Default    115
Section 8.6. ERISA Default    115
Section 8.7. Change in Control    115
Section 8.8. Judgments    116
Section 8.9. Security    116
Section 8.10. Validity of Loan Documents    116
Section 8.11. Solvency    116
ARTICLE IX. REMEDIES UPON DEFAULT    117
Section 9.1. Optional Defaults    117
Section 9.2. Automatic Defaults    118
Section 9.3. Letters of Credit    118
Section 9.4. Offsets    118
Section 9.5. Equalization Provisions    119
Section 9.6. Collateral    120
Section 9.7. Other Remedies    121
Section 9.8. Application of Proceeds    121
Section 9.9. Alternate Currency Loans Conversion    123
ARTICLE X. THE ADMINISTRATIVE AGENT    124
Section 10.1. Appointment and Authorization    124
Section 10.2. Note Holders    125
Section 10.3. Consultation With Counsel    125
Section 10.4. Documents    125
Section 10.5. Administrative Agent and Affiliates    125
Section 10.6. Knowledge or Notice of Default    125
Section 10.7. Action by Administrative Agent    126
Section 10.8. Release of Collateral or Guarantor of Payment    126


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




Section 10.9. Delegation of Duties    126
Section 10.10. Indemnification of Administrative Agent    127
Section 10.11. Successor Administrative Agent    127
Section 10.12. Foreign Funding Agent    128
Section 10.13. Issuing Lender    128
Section 10.14. Swing Line Lenders    128
Section 10.15. Administrative Agent May File Proofs of Claim    128
Section 10.16. No Reliance on Administrative Agent’s Customer Identification
Program    129
Section 10.17. Other Agents    129
Section 10.18. Platform    129
ARTICLE XI. GUARANTY BY US BORROWERS OF OBLIGATIONS OF FOREIGN BORROWERS    130
Section 11.1. The Guaranty    130
Section 11.2. Obligations Unconditional    130
Section 11.3. Reinstatement    131
Section 11.4. Certain Additional Waivers    131
Section 11.5. Remedies    131
Section 11.6. Rights of Contribution    132
Section 11.7. Guarantee of Payment, Continuing Guarantee    132
Section 11.8. Payments    132
ARTICLE XII. MISCELLANEOUS    132
Section 12.1. Lenders’ Independent Investigation    132
Section 12.2. No Waiver; Cumulative Remedies    132
Section 12.3. Amendments, Waivers and Consents    133
Section 12.4. Notices    134
Section 12.5. Costs, Expenses and Documentary Taxes    135
Section 12.6. Indemnification    135
Section 12.7. Obligations Several; No Fiduciary Obligations    136
Section 12.8. Execution in Counterparts    136
Section 12.9. Successors and Assigns    137
Section 12.10. Defaulting Lenders    141
Section 12.11. Patriot Act Notice    144
Section 12.12. Severability of Provisions; Captions; Attachments    144
Section 12.13. Investment Purpose    144
Section 12.14. Entire Agreement    144
Section 12.15. Limitations on Liability of the Issuing Lenders    145
Section 12.16. General Limitation of Liability    145
Section 12.17. No Duty    145
Section 12.18. Legal Representation of Parties    146
Section 12.19. Judgment Currency    146
Section 12.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    147
Section 12.21. Governing Law; Submission to Jurisdiction; Service of
Process    147
Jury Trial Waiver    Signature Page 1




iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page






Exhibit A    Form of US Borrower Revolving Credit Note
Exhibit B    Form of Foreign Borrower Revolving Credit Note
Exhibit C    Form of Swing Line Note
Exhibit D    Form of Capex Note
Exhibit E    Form of Notice of Loan
Exhibit F    Form of Letter of Credit Request
Exhibit G    Form of Compliance Certificate
Exhibit H    Form of Additional Borrower Assumption Agreement
Exhibit I    Form of Assignment and Assumption Agreement
Exhibit J‑1    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J‑2    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That
Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J‑3    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J‑4    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are
Partnerships For U.S. Federal Income Tax Purposes)


Schedule 1    Commitments of Lenders
Schedule 2    Borrowers
Schedule 3    Guarantors of Payment
Schedule 4    Pledged Securities
Schedule 5    Mortgaged Real Property
Schedule 5.8    Indebtedness
Schedule 5.9    Liens
Schedule 5.11    Permitted Investments
Schedule 5.17    Affiliate Transactions
Schedule 5.23    Restrictive Agreements
Schedule 6.1    Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4    Litigation and Administrative Proceedings
Schedule 6.5    Real Estate Owned by the Companies
Schedule 6.9    Locations
Schedule 6.11    Employee Benefits Plans
Schedule 6.17    Intellectual Property
Schedule 6.18    Insurance
Schedule 6.19    Deposit Accounts and Securities Accounts
Schedule 7.4    Pledged Notes
Schedule 7.5    Commercial Tort Claims
Schedule 8    Capital Maintenance Rules
Schedule 9    Abstract Acknowledgement of Debt






v

--------------------------------------------------------------------------------






This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 8th day of March, 2018 among:


(a)    DMC GLOBAL INC., a Delaware corporation (“DMC Global”);


(b)    each Domestic Subsidiary Borrower, as hereinafter defined (each such
Domestic Subsidiary Borrower, together with DMC Global, collectively, the “US
Borrowers” and, individually, each a “US Borrower”);


(c)    each Foreign Borrower, as hereinafter defined (each such Foreign
Borrower, together with each US Borrower, collectively, the “Borrowers” and,
individually, each a “Borrower”);


(d)    the lenders listed on Schedule 1 hereto and each other Eligible Assignee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.10(b) or 12.9 hereof (collectively, the “Lenders” and,
individually, each a “Lender”); and


(e)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), a Swing Line Lender and an Issuing Lender.




WITNESSETH:


WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrowers upon the terms and
subject to the conditions hereinafter set forth;


NOW, THEREFORE, it is mutually agreed as follows:




ARTICLE I. DEFINITIONS


Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Abstract Acknowledgement of Debt” means the acknowledgement of the Parallel
Debt as set forth in Schedule 9 hereto.


“Account” means an account, as that term is defined in the U.C.C.


“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.





--------------------------------------------------------------------------------







“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or of
all or substantially all of any business or division of any Person (other than a
Company), (b) the acquisition of in excess of fifty percent (50%) of the
outstanding capital stock (or other equity interest) of any Person (other than a
Company), or (c) the acquisition of another Person (other than a Company) by a
merger, amalgamation or consolidation or any other combination with such Person.


“Additional Borrower Assumption Agreement” means each of the Additional Borrower
Assumption Agreements executed by a Company, substantially in the form of the
attached Exhibit H, as the same may from time to time be amended, restated or
otherwise modified.


“Additional Commitment” means that term as defined in Section 2.10(b)(i) hereof.


“Additional Issuing Lender” means a Lender (or an affiliate of a Lender) that
shall have (a) agreed with the Administrative Agent to issue a Letter of Credit
hereunder in its own name, but in each instance on behalf of the Revolving
Lenders hereunder, and (b) executed with the Administrative Agent an Additional
Issuing Lender Agreement; provided that, if such Person is an Affiliate of a
Lender, both such Lender and the Affiliate of such Lender shall execute the
Additional Issuing Lender Agreement.


“Additional Issuing Lender Agreement” means an Additional Issuing Lender
Agreement, prepared by the Administrative Agent and in form and substance
acceptable to the Administrative Agent in its reasonable discretion, among the
Borrowers, the Administrative Agent and a Lender with respect to the issuance by
such Lender of Letters of Credit hereunder, whereby such Lender (or an Affiliate
of such Lender) agrees to become an Additional Issuing Lender.


“Additional Lender” means an Eligible Assignee that shall become a Lender during
the Commitment Increase Period pursuant to Section 2.10(b) hereof.


“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent in its
reasonable discretion, wherein an Additional Lender shall become a Lender.


“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b)(ii) hereof.


“Additional Term Loan Facility” means that term as defined in Section 2.10(b)(i)
hereof.


“Additional Term Loan Facility Amendment” means that term as defined in Section
2.10(c)(ii) hereof.




2

--------------------------------------------------------------------------------





“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between Administrative Borrower and the Administrative Agent, dated as of the
Closing Date, as the same may from time to time be amended, restated or
otherwise modified.


“Administrative Borrower” means DMC Global.


“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agent” means the Administrative Agent or the Foreign Funding Agent, as
applicable.


“Agent Parties” means that term as defined in Section 10.18(b) hereof.


“Agreement” means that term as defined in the first paragraph of this agreement.


“Alternate Currency” means (a) Euros, Canadian Dollars and Pounds Sterling;
(b) any other currency, other than Dollars, agreed to by the Administrative
Agent and the Required Lenders in writing, (i) that shall be freely transferable
and convertible into Dollars, (ii) that is dealt with in the London interbank
deposit market, and (iii) for which no central bank or other governmental
authorization in the country of issue of such currency is required to give
authorization for the use of such currency by any Lender for making Revolving
Loans unless such authorization has been obtained and remains in full force and
effect; or (c) any other currency, other than Dollars, that is approved in
accordance with Section 2.4(g) hereof.


“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans outstanding to the US Borrowers, (b) the aggregate principal
amount of Alternate Currency Loans outstanding to the Foreign Borrowers, (c) the
Letter of Credit Exposure that is denominated in one or more Alternate
Currencies, and (d) the Swing Line Exposure that is denominated in one or more
Alternate Currencies.


“Alternate Currency Issuing Lender” means the Administrative Agent.


“Alternate Currency Letter of Credit” means a commercial documentary letter of
credit or standby letter of credit that shall be issued by the Alternate
Currency Issuing Lender for the account of a Borrower, including amendments
thereto, if any, and shall have an expiration date no later than


3

--------------------------------------------------------------------------------





one year after its date of issuance (provided that such Alternate Currency
Letter of Credit may provide for the renewal thereof for additional one year
periods).


“Alternate Currency Loan” means a Revolving Loan described in Section 2.2(a)
hereof, that shall be denominated in an Alternate Currency and on which one or
more Borrowers shall pay interest at the Derived Alternate Currency Rate
applicable to such Alternate Currency.


“Alternate Currency Maximum Amount” means Twenty Million Dollars ($20,000,000).


“Alternate Currency Rate” means, for any Interest Period:


(a)    with respect to an Alternate Currency Loan denominated in Euros, Pounds
Sterling or any other currency that is dealt with in the London interbank
deposit market, the LIBOR Fixed Rate;


(b)    with respect to an Alternate Currency Loan denominated in Canadian
Dollars, the Canadian Fixed Rate; and


(c)    with respect to any other Alternate Currency agreed upon in accordance
with the terms of this Agreement, the applicable interest rate quotation as
published by Thomson Reuters or Bloomberg (or other commercially available
source providing such interest rate quotations as designated by the
Administrative Agent from time to time) for such Alternate Currency as the
interbank lending rate for leading banks in the applicable jurisdiction as of
approximately 11:00 A.M. (Local Time) two Business Days prior to the beginning
of such Interest Period (or such other time as the Administrative Agent may
reasonably determine in light of the rate setting mechanism), for deposits in
the relevant currency with a term equivalent to such Interest Period; provided
that, in the event that such rate is not available for any reason with respect
to an Alternate Currency, then the Alternate Currency Rate for such Alternate
Currency shall be the average of the per annum rates at which deposits in
immediately available funds in the relevant Alternate Currency for the relevant
Interest Period and in the amount of the Alternate Currency Loan to be disbursed
or to remain outstanding during such Interest Period, as the case may be, are
offered to the applicable Agent (or an Affiliate of such Agent, in such Agent’s
discretion) by leading banks in any Alternate Currency market reasonably
selected by such Agent (or, at the option of such Agent, the per annum rate at
which deposits in immediately available funds in the relevant Alternate Currency
for the relevant Interest Period and in the amount of the Alternate Currency
Loan are offered by such Agent), determined as of 11:00 A.M. (Local Time) (or as
soon thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Alternate Currency Loan hereunder.


Notwithstanding the foregoing, if at any time the Alternate Currency Rate, as
determined above, is less than zero, it shall be deemed to be zero for purposes
of this Agreement


“Alternate Currency Swing Line Lender” means the Foreign Funding Agent.




4

--------------------------------------------------------------------------------





“Alternate Currency Swing Loan” means a loan that shall be denominated in an
Alternate Currency made to one or more Foreign Borrowers by the Alternate
Currency Swing Line Lender under the Swing Line Commitment, in accordance with
Section 2.2(c) hereof.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.), as amended,
and the rules and regulations thereunder).


“Applicable Commitment Fee Rate” means:


(a)    for the period from the Closing Date through August 31, 2018, twenty
(20.00) basis points; and


(b)    commencing with the Consolidated financial statements of DMC Global for
the fiscal quarter ending June 30, 2018, the number of basis points set forth in
the following matrix, based upon the result of the computation of the Leverage
Ratio as set forth in the Compliance Certificate for such fiscal period and,
thereafter, as set forth in each successive Compliance Certificate, as provided
below:


Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 3.00 to 1.00
30.00 basis points
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
25.00 basis points
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
25.00 basis points
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
20.00 basis points
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
20.00 basis points
Less than 1.00 to 1.00
15.00 basis points



The first date on which the Applicable Commitment Fee Rate is subject to change
is September 1, 2018. After September 1, 2018, changes to the Applicable
Commitment Fee Rate shall be effective on the first day of the calendar month
following each date upon which the Administrative Agent should have received,
pursuant to Section 5.3(c) hereof, the Compliance Certificate. The above pricing
matrix does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of the Administrative Agent and the Lenders to charge the
Default Rate, or the rights and remedies of the Administrative Agent and the
Lenders pursuant to Articles VIII and IX hereof. Notwithstanding anything herein
to the contrary, (i) during any period when the Borrowers shall have failed to
timely deliver the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Commitment Fee Rate shall,
at the election of the Administrative Agent (which may be


5

--------------------------------------------------------------------------------





retroactively effective), be the highest rate per annum indicated in the above
pricing grid regardless of the Leverage Ratio at such time, and (ii) in the
event that any financial information or certification provided to the
Administrative Agent in the Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or the Commitment is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Commitment Fee Rate for any period (an
“Applicable Commitment Fee Period”) than the Applicable Commitment Fee Rate
applied for such Applicable Commitment Fee Period, then (A) the Borrowers shall
promptly deliver to the Administrative Agent a corrected Compliance Certificate
for such Applicable Commitment Fee Period, (B) the Applicable Commitment Fee
Rate shall be determined based on such corrected Compliance Certificate, and
(C) the Borrowers shall promptly pay to the Administrative Agent, for the
benefit of the Lenders, the accrued additional fees owing as a result of such
increased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period.


“Applicable Commitment Percentage” means, for each Lender:


(a)    with respect to the Revolving Credit Commitment, the percentage, if any,
set forth opposite such Lender’s name under the column headed “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 12.9 hereof; and


(b)    with respect to the Capex Commitment (or the Capex Loan if the Capex Loan
Commitment is no longer in effect), the percentage, if any, set forth opposite
such Lender’s name under the column headed “Capex Commitment Percentage”, as set
forth on Schedule 1 hereto, subject to assignments of interests pursuant to
Section 12.9 hereof.


“Applicable Debt” means:


(a)    with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by the Borrowers to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and all Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing; and


(b)    with respect to the Capex Commitment, collectively, (i) all Indebtedness
incurred by the Borrowers to the Capex Lenders pursuant to this Agreement and
the other Loan Documents, and includes, without limitation, the principal of and
interest on all Capex Loans, (ii) each extension, renewal or refinancing of the
foregoing in whole or in part, (iii) the Commitment, prepayment and other fees
and amounts payable hereunder in connection with the Capex Commitment, and
(iv) all Related Expenses incurred in connection with the foregoing.




6

--------------------------------------------------------------------------------





“Applicable Margin” means:


(a)    for the period from the Closing Date through August 31, 2018, one hundred
seventy-five (175.00) basis points for Fixed Rate Loans and seventy-five (75.00)
basis points for Base Rate Loans; and


(b)    commencing with the Consolidated financial statements of DMC Global for
the fiscal quarter ending June 30, 2018, the number of basis points (depending
upon whether Loans are Fixed Rate Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage Ratio
as set forth in the Compliance Certificate for such fiscal period and,
thereafter, as set forth in each successive Compliance Certificate, as provided
below:


Leverage Ratio
Applicable Basis Points for
Fixed Rate Loans
Applicable Basis Points for
Base Rate Loans
Greater than or equal to 3.00 to 1.00
300.00
200.00
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
250.00
150.00
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
225.00
125.00
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
200.00
100.00
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
175.00
75.00
Less than 1.00 to 1.00
150.00
50.00



The first date on which the Applicable Margin is subject to change is September
1, 2018. After September 1, 2018, changes to the Applicable Margin shall be
effective on the first day of the calendar month following each date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate. The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrowers shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall, at the election of the Administrative
Agent (which may be retroactively effective), be the highest rate per annum
indicated in the above pricing grid for Loans of that type, regardless of the
Leverage Ratio at such time, and (ii) in the event that any financial
information or certification provided to the Administrative Agent in the
Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin


7

--------------------------------------------------------------------------------





applied for such Applicable Margin Period, then (A) the Borrowers shall promptly
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Margin Period, (B) the Applicable Margin shall be determined based on
such corrected Compliance Certificate, and (C) the Borrowers shall promptly pay
to the Administrative Agent, for the benefit of the Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period.


“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender, or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.


“Assignment Agreement” means an Assignment and Assumption Agreement entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.9 hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit I, or any other form approved by the
Administrative Agent.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent and, if
applicable, the Foreign Funding Agent) to handle certain administrative matters
in connection with this Agreement.


“Bail‑In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.


“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an Affiliate of a Lender) in connection
with any of the Bank Products.


“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an Affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.


“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an Affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


8

--------------------------------------------------------------------------------







“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1%) in excess of the London interbank
offered rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business Day).
Any change in the Base Rate shall be effective immediately from and after such
change in the Base Rate. Notwithstanding the foregoing, if at any time the Base
Rate as determined above is less than zero, it shall be deemed to be zero for
purposes of this Agreement.


“Base Rate Loan” means a Revolving Loan made to US Borrowers described in
Section 2.2(a) hereof, a Capex Draw Loan as described in Section 2.3(a) hereof
or a portion of the Capex Term Loan described in Section 2.3(b), in each case
that shall be denominated in Dollars and on which US Borrowers shall pay
interest at the Derived Base Rate.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Borrowers” means that term as defined in the first paragraph of this Agreement.


“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banks are authorized or required to close in Cleveland, Ohio, and, in addition,
(a) if the applicable Business Day relates to a Eurodollar Loan, is a day of the
year on which dealings in Dollar deposits are carried on in the London interbank
Eurodollar market, and (b) if the applicable Business Day relates to a Loan or
Letter of Credit denominated in an Alternate Currency, is a day of the year on
which dealings in deposits are carried on in such Alternate Currency in the
London interbank market and in the principal financial center for such Alternate
Currency.


“Canadian Dollar” or “CAD” means lawful money of Canada.


“Canadian Fixed Rate” means, for any Interest Period, a rate per annum equal to
the greater of (a) (i) for a Lender that is a Schedule I Bank, the quotient
obtained by dividing (A) the average of the bid rates for Canadian Dollar
bankers’ acceptances having identical issues and comparable maturity days as the
Interest Period quoted at approximately 10:00 A.M. (Toronto time) on such date
(or, if such day is not a Business Day, the immediately preceding Business Day
on the CDOR Page of Reuter Monitor Money Rate Services), as adjusted by the
Administrative Agent after 10:00 A.M. (Toronto time) to reflect any error in the
posted rate of interest or in the posted average annual rate of interest, by
(B) 1.00 minus the Reserve Percentage, and (ii) for a Lender that is not a
Schedule I Bank, the rate set forth under subsection (a) above plus 10.00 basis
points; and (b) one and one-half percent (1.50%). Notwithstanding the foregoing,
if such average rate does not appear on the Page of Reuter Monitor Money Rate
Services as contemplated above, then subsection (a)(i) above for such Interest
Period on any day shall instead be calculated based on the cost of funds quoted
by the Administrative Agent to raise Canadian Dollars for such Interest Period
as of 10:00 A.M. (Toronto time) on such day, or, if such day is not a Business
Day, then on the immediately preceding Business Day. Notwithstanding the
foregoing, if at any time the Canadian Fixed Rate, as determined above, is less
than zero, it shall be deemed to be zero for purposes of this Agreement.




9

--------------------------------------------------------------------------------





“Capex Commitment” means the Capex Draw Commitment and the Capex Term Loan
Commitment.


“Capex Conversion Date” means March 7, 2019.


“Capex Draw Commitment” means the obligation hereunder of the Capex Lenders,
during the applicable Commitment Period, to make Capex Draw Loans, up to an
aggregate principal amount outstanding at any time equal to the Maximum Capex
Draw Amount.


“Capex Draw Exposure” means, at any time, the aggregate principal amount of all
Capex Draw Loans outstanding.


“Capex Draw Loan” means a loan made to a US Borrower by the Capex Lenders in
accordance with Section 2.3(a) hereof.


“Capex Exposure” means, at any time, the outstanding principal amount of all
Capex Loans.


“Capex Lender” means a Lender with a percentage of the Capex Commitment as set
forth on Schedule 1 hereto, or that acquires a percentage of the Capex
Commitment pursuant to Section 2.10(b) or 12.10 hereof.


“Capex Loan” means a Capex Draw Loan or the Capex Term Loan.


“Capex Note” means a Capex Note, in the form of the attached Exhibit D, executed
and delivered pursuant to Section 2.5(d) hereof.


“Capex Term Loan” means the Loan made to a US Borrower in an original principal
amount equal to the aggregate principal amount of all Capex Draw Loans
outstanding on the Capex Conversion Date, in accordance with Section 2.3(b)
hereof.


“Capex Term Loan Commitment” means the obligation hereunder of the Lenders to
make the Capex Term Loan.


“Capex Term Loan First Payment Date” means the first Regularly Scheduled Payment
Date after the Capex Conversion Date.


“Capex Term Loan Payment Amount” means an amount equal to the original principal
amount of the Capex Term Loan divided by thirty-two (32).


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.


10

--------------------------------------------------------------------------------







“Capital Maintenance Rules” means liable capital maintenance rules applicable to
companies incorporated in Germany as a limited liability company (Gesellschaft
mit beschränkter Haftung) or established in Germany as a limited partnership
(Kommanditgesellschaft) with a limited liability company (Gesellschaft mit
beschränkter Haftung) as general partner if and to the extent that the relevant
company guarantees obligations of an affiliated company other than any of its
subsidiaries as set forth in Schedule 8 hereto.


“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateral Account” means a commercial Deposit Account designated as a
“cash collateral account” and maintained by one or more US Borrowers with the
Administrative Agent, without liability by the Administrative Agent or the
Lenders to pay interest thereon, from which account the Administrative Agent, on
behalf of the Lenders, shall have the exclusive right to withdraw funds until
all of the Secured Obligations are paid in full (other than contingent
indemnification obligations as to which no claim has been asserted).


“Cash Collateralize” means to deposit into a cash collateral account maintained
with (or on behalf of) the Administrative Agent, and under the sole dominion and
control of the Administrative Agent, or to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of any Issuing Lender, as collateral
for any Letter of Credit Exposure or obligations of the Lenders to fund
participations in respect of any Letter of Credit Exposure, cash or deposit
account balances, or, if the Administrative Agent and such Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Lender. For the purposes of this Agreement, “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.


“Cash Equivalent” means cash equivalent as determined in accordance with GAAP.


“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which one or more US
Borrowers presently has or may hereafter have any claim or interest, wherever
located, including but not limited to any of the foregoing that are presently or
may hereafter be existing or maintained with, issued by, drawn upon by, or in
the possession of the Administrative Agent or any Lender.


“Change in Control” means:


(a)    the acquisition of ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record,


11

--------------------------------------------------------------------------------





on or after the Closing Date, by any Person or group (within the meaning of
Sections 13d and 14d of the Exchange Act), of shares representing more than
thirty-five percent (35%) of the aggregate ordinary Voting Power represented by
the issued and outstanding equity interests of DMC Global;


(b)    if, at any time during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors of DMC Global cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii)
hereof that constituted, at the time of such election or nomination, at least a
majority of that board of directors; or


(c)    if DMC Global shall cease to own, directly or indirectly, one hundred
percent (100%) of the aggregate ordinary Voting Power represented by the issued
and outstanding capital stock or equity interests of each other Borrower.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Act and all requests, rules, guidelines or
directives thereunder, or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.


“Closing Fee Letter” means the Closing Fee Letter between Administrative
Borrower and the Administrative Agent, dated as of the Closing Date.


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Collateral” means (a) all of each US Borrower’s existing and future
(i) personal property, (ii) Accounts, Investment Property, instruments, contract
rights, chattel paper, documents, supporting obligations, letter‑of‑credit
rights, Pledged Securities, Pledged Notes, Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in


12

--------------------------------------------------------------------------------





the Cash Collateral Account, and (iv) Cash Security; (b) the Mortgaged Real
Property; and (c) Proceeds and products of any of the foregoing.


“Collateral Access Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which a lessor
of real property on which Collateral is stored or otherwise located, or a
warehouseman, consignor, processor or other bailee of Inventory or other
property owned by any Credit Party, acknowledges the Liens of the Administrative
Agent and waives (or, if approved by the Administrative Agent, subordinates) any
Liens held by such Person on such property, and, if applicable, permits the
Agents access to and use of such property to access, assemble, complete and sell
any Collateral stored or otherwise located thereon.


“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Domestic Credit Parties in existence as of the Closing Date in excess of Two
Hundred Fifty Thousand Dollars ($250,000).)


“Commitment” means the obligation hereunder of the Lenders, during the
applicable Commitment Periods, (a) to make Loans and to participate in Swing
Loans and the issuance of Letters of Credit pursuant to the Revolving Credit
Commitment, and (b) to make Capex Loans pursuant to the Capex Commitment; up to
the Total Commitment Amount.


“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.


“Commitment Period” means (a) with respect to the Revolving Credit Commitment,
the period from the Closing Date to March 7, 2023, and (b) with respect to the
Capex Draw Commitment, the period from the Closing Date to the Capex Conversion
Date, or, in the case of both subparts (a) and (b), such earlier date on which
the Commitment shall have been terminated pursuant to Article IX hereof.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Communications” means, that term as defined in Section 10.18(b) hereof.


“Companies” means all Borrowers and all Subsidiaries of all Borrowers.


“Company” means a Borrower or a Subsidiary of a Borrower.


“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit G.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.




13

--------------------------------------------------------------------------------





“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.


“Consolidated” means the resultant consolidation of the financial statements of
DMC Global and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.14 hereof.


“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of DMC Global, as determined on a Consolidated basis.


“Consolidated Debt Service” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense paid in cash, and (b) scheduled principal payments on
Consolidated Funded Indebtedness (for the avoidance of doubt, not including any
optional prepayments or any unscheduled mandatory prepayments).


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of DMC Global for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) non-cash
charges excluding inventory reserves, (v) non-recurring cash charges not
incurred in the ordinary course of business as agreed to by the Administrative
Agent in its discretion, (vi) unrealized foreign currency losses, (vii) non-cash
stock-based compensation expense, and (viii) non-cash accrual in connection with
anti-dumping penalties to the extent such accrual has reduced Consolidated Net
Earnings for such period, in an aggregate amount not to exceed Fourteen Million
Eight Hundred Thousand Dollars ($14,800,000) (it being understood that any cash
payments made in connection with anti-dumping penalties shall not be included in
such calculation) during the Commitment Period; minus (b) to the extent included
in Consolidated Net Earnings for such period, (i) non-cash gains, (ii)
non-recurring cash gains not incurred in the ordinary course of business, and
(iii) unrealized foreign currency gains.


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness of DMC
Global, as determined on a Consolidated basis, evidenced by a note, bond,
debenture or similar instrument with regularly scheduled interest payments and a
maturity date.


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of DMC Global (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.


14

--------------------------------------------------------------------------------







“Consolidated Interest Expense” means, for any period, the interest expense on
Indebtedness (including, without limitation, the “imputed interest” portion of
Capitalized Lease Obligations, synthetic leases and asset securitizations, if
any, and excluding deferred financing costs) of DMC Global for such period, as
determined on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, the net income (loss) of DMC
Global for such period, as determined on a Consolidated basis.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of DMC
Global, determined as of such date on a Consolidated basis.


“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with
long-term Indebtedness (other than Revolving Loans) or Capitalized Lease
Obligations, as determined on a Consolidated basis.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).


“Council Regulation (EC) 2271/96” means Council Regulation (EC) No. 2271/96 of
22 November 1996 protecting against the effects of the extra-territorial
application of legislation adopted by a third country, and actions based thereon
or resulting therefrom.


“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Fixed Rate Loan after the end of the applicable Interest Period,
the making by a Swing Line Lender of a Swing Loan, or the issuance (or amendment
or renewal) by an Issuing Lender of a Letter of Credit.


“Credit Party” means any Borrower and any Guarantor of Payment.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, from
time to time in effect.


“Debt Service Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of DMC Global on a Consolidated basis, the ratio
of (a) the sum of (i) Consolidated EBITDA, minus (ii) Capital Distributions paid
in cash, minus (iii) Consolidated Unfunded Capital


15

--------------------------------------------------------------------------------





Expenditures, minus (iv) Consolidated Income Tax Expense paid in cash (net of
income taxes refunded in cash during such period); to (b) Consolidated Debt
Service.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.


“Defaulting Lender” means, subject to Section 12.10(b) hereof, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder, unless such
Lender notifies the Administrative Agent and the Administrative Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Loans) within two Business Days of the date when
due, (b) has notified the Administrative Borrower, the Administrative Agent, the
Issuing Lender or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations under this Agreement, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Administrative Borrower, to confirm in writing
to the Administrative Agent and the Administrative Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this subpart (c) upon receipt
of such written confirmation by the Administrative Agent and the Administrative
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender, or any direct or
indirect parent company thereof, by a Governmental Authority, so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States, or from the enforcement of
judgments or writs of attachment on its assets, or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of subparts (a)
through (d) above shall be conclusive


16

--------------------------------------------------------------------------------





and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 12.10(b) hereof) upon delivery of written
notice of such determination to the Administrative Borrower, the Issuing Lender,
the Swing Line Lender and each Lender.


“Deposit Account” means a deposit account, as that term is defined in the U.C.C.


“Deposit Account Control Agreement” means each Deposit Account Control Agreement
(or similar agreement with respect to a Deposit Account) among a Domestic Credit
Party, the Administrative Agent and a depository institution, to be in form and
substance satisfactory to the Administrative Agent in its reasonable discretion,
as the same may from time to time be amended, restated or otherwise modified.


“Derived Alternate Currency Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Fixed Rate Loans plus the
Alternate Currency Rate applicable to the relevant Alternate Currency.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.


“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Fixed Rate Loans plus the
Eurodollar Rate.


“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States.


“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by the Administrative Agent on the basis of
its spot rate at approximately 11:00 A.M. (London time) on the date two Business
Days before the date of such Alternate Currency Loan or issuance of such Letter
of Credit denominated in such Alternate Currency, for the purchase of the
relevant Alternate Currency with Dollars for delivery on the date of such
Alternate Currency Loan or Letter of Credit, and (b) with respect to any other
amount, if such amount is denominated in Dollars, then such amount in Dollars
and, otherwise the Dollar equivalent of such amount, determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
(London time) on the date for which the Dollar equivalent amount of such amount
is being determined, for the purchase of the relevant Alternate Currency with
Dollars for delivery on such date; provided that, in calculating the Dollar
Equivalent for purposes of determining (i) a Borrower’s obligation to prepay
Loans and Letters of Credit pursuant to Section 2.12 hereof, or (ii) a
Borrower’s ability to request additional Loans or Letters of Credit pursuant to
the Commitment, the Administrative Agent may, in its discretion, on any Business
Day selected by the Administrative Agent (prior to payment in full of the
Obligations), calculate the Dollar Equivalent of each such Loan or Letter of
Credit. (Note that for purposes of repayment of an Alternate Currency Loan at
the end of an Interest Period, the amount


17

--------------------------------------------------------------------------------





of the Alternate Currency borrowed (as opposed to the Dollar Equivalent of such
amount) is the amount required to be repaid.) The Administrative Agent shall
notify the Administrative Borrower of the Dollar Equivalent of such Loans and
Letters of Credit or any other amount, at the time that such Dollar Equivalent
shall have been determined.


“Domestic Credit Party” means a US Borrower or a Domestic Guarantor of Payment.


“Domestic Guarantor of Payment” means each of the Companies designated a
“Domestic Guarantor of Payment” on Schedule 3 hereto, each of which is executing
and delivering a Guaranty of Payment, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to the Administrative Agent subsequent to
the Closing Date.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Domestic Subsidiary Borrower” means each of the Domestic Subsidiaries of DMC
Global set forth on Schedule 2 hereto, together with any other Domestic
Subsidiary of DMC Global that shall have satisfied the requirements of Section
2.15(a) hereof.


“Dormant Subsidiary” means:


(a)    (i) DynaEnergetics Colombia SAS En, a Colombia corporation, (ii) Nitro
Metall Aktiebolag, a Swedish corporation, and (iii) TOO KAZ DYNAEnergetics, a
company organized under the laws of Kazakhstan, in each case of the foregoing
only so long as (A) the total value of the assets of such entity does not exceed
Two Hundred Fifty Thousand Dollars ($250,000), and (B) all of the assets of such
entity are distributed to one or more of its direct or indirect parent entities;
and


(b)    a Company that (a) is not a Credit Party or the direct or indirect equity
holder of a Credit Party, (b) has aggregate assets of less than Fifty Thousand
Dollars ($50,000) (or the foreign currency equivalent of such amount), and
(c) has no direct or indirect Subsidiaries with aggregate assets, for such
Company and all such Subsidiaries, of more than Fifty Thousand Dollars ($50,000)
(or the foreign currency equivalent of such amount).


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




18

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) hereof (subject to such
consents, if any, as may be required under Section 12.9(b)(iii) hereof).


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, authorizations, certificates, approvals,
registrations, awards and standards promulgated by a Governmental Authority or
by any court, agency, instrumentality, regulatory authority or commission of any
of the foregoing concerning environmental health or safety and protection of
natural resources, or regulation of the discharge of substances into, the
environment.


“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 8.11 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.


“Equalization Maximum Amount” means that term as defined in Section 9.5(b)(i)
hereof.


“Equalization Percentage” means that term as defined in Section 9.5(b)(ii)
hereof.


“Equipment” means equipment, as that term is defined in the U.C.C.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Company in a non-exempt “prohibited
transaction” (as defined under ERISA Section 406 or Code Section 4975) or a
breach of a fiduciary duty under ERISA that could result in material liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
412(c)(4) or ERISA Section 302(c)(4); (d) the occurrence of a Reportable Event
as to which notice is required to be provided to the PBGC; (e) the withdrawal by
a Controlled Group member from a Multiemployer Plan in a “complete withdrawal”
or a “partial withdrawal” (as such terms are defined in ERISA Sections 4203 and
4205, respectively); (f) the occurrence of a Multiemployer Plan being in
endangered or critical status, as defined in Section 432 of the Code; (g) the
failure of an ERISA Plan (and any related trust) that is intended to be


19

--------------------------------------------------------------------------------





qualified under Code Sections 401 and 501 to be so qualified or the failure of
any “cash or deferred arrangement” under any such ERISA Plan to meet the
requirements of Code Section 401(k); (h) the receipt by any Controlled Group
member of any notice from the PBGC or a plan administrator relating to an
intention to terminate an ERISA Plan or appoint a trustee to administer a
Pension Plan, or the taking by a Controlled Group member of any steps to
terminate a Pension Plan; (i) the failure by a Controlled Group member or an
ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.


“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor entity), as in effect
from time to time.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan made to a US Borrower described in
Section 2.2(a) hereof, a Capex Draw Loan as described in Section 2.3(a) hereof
or a portion of the Capex Term Loan described in Section 2.3(b) hereof, in each
case that shall be denominated in Dollars and on which US Borrowers shall pay
interest at the Derived Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained by dividing (a) the rate
of interest, determined by the Administrative Agent (or the Foreign Funding
Agent with respect to Alternate Currency Swing Loans made to Foreign Borrowers)
in accordance with its usual procedures (which determination shall be conclusive
absent manifest error) as of approximately 11:00 A.M. (London time) two Business
Days prior to the beginning of such Interest Period pertaining to such
Eurodollar Loan, as listed as the London interbank offered rate, as published by
Thomson Reuters or Bloomberg (or, if for any reason such rate is unavailable
from Thomson Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Thomson
Reuters or Bloomberg) for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period; by (b) 1.00 minus the Reserve
Percentage. Notwithstanding the foregoing, if at any time the Eurodollar Rate,
as determined above, is less than zero, it shall be deemed to be zero for
purposes of this Agreement.




20

--------------------------------------------------------------------------------





“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.


“Excluded Taxes” means, with respect to a Recipient, any of the following Taxes
imposed on or with respect to such Recipient or required to be withheld or
deducted from a payment to such Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office located in, or, in the case of any
Lender, having its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Administrative
Borrower under Sections 3.6 or 12.3(c) hereof); or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 3.2
hereof, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto, or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.2(e) hereof; and (d) any U.S.
federal withholding Taxes imposed with respect to such Recipient pursuant to
FATCA.


“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
and any fiscal or regulatory legislation, rules, or practices adopted pursuant
to such intergovernmental agreement.




21

--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.


“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Administrative Borrower.


“Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.


“Flood Insurance Laws” means, collectively (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973), as now or hereafter
in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004, as now or hereafter in effect or any successor statute thereto, and (c)
the Biggert-Waters Flood Insurance Reform Act of 2012, as now or hereafter in
effect or any successor statute thereto.


“Foreign Borrower” means each of the Foreign Subsidiaries of DMC Global set
forth on Schedule 2 hereto, together with any other Wholly-Owned Subsidiary of
DMC Global that shall also be a Foreign Subsidiary of DMC Global that, on or
after the Closing Date, shall have satisfied the requirements of Section 2.15(a)
hereof.


“Foreign Borrower Revolving Credit Note” means a Foreign Borrower Revolving
Credit Note, substantially in the form of the attached Exhibit B (or as
otherwise required by the Administrative Agent after consultation with foreign
counsel to the Administrative Agent in order to comply with applicable Law or
customary practice in any such jurisdiction), executed and delivered by a
Foreign Borrower pursuant to Section 2.5(b) hereof.


“Foreign Funding Agent” means a financial institution to be determined; provided
that the Foreign Funding Agent may delegate its administrative duties with
respect to funding to certain of its affiliates as set forth in Section 2.17
hereof. As of the Closing Date, there shall be no Foreign Funding Agent.


“Foreign Guarantor of Payment” means each of the Companies set forth on Schedule
3 hereto that shall have been designated a “Foreign Guarantor of Payment”, that
are each executing and delivering a Guaranty of Payment, or any other Foreign
Subsidiary that shall execute and deliver a Guaranty of Payment to the
Administrative Agent subsequent to the Closing Date.


“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident


22

--------------------------------------------------------------------------------





or organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any state thereof or the District of
Columbia.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Lender, such Defaulting Lender’s outstanding Letter of
Credit Exposure (to the extent of such Defaulting Lender’s Applicable Commitment
Percentage of the Revolving Credit Commitment) with respect to Letters of Credit
issued by such Issuing Lender, other than Letter of Credit Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof; and (b) with
respect to a Swing Line Lender, such Defaulting Lender’s Swing Line Exposure (to
the extent of such Defaulting Lender’s Applicable Commitment Percentage of the
Revolving Credit Commitment) made by such Swing Line Lender, other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of DMC Global.


“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, department, authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
exercising such functions, and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.




23

--------------------------------------------------------------------------------





“Guarantor of Payment” means a Domestic Guarantor of Payment or Foreign
Guarantor of Payment, or any other Person that shall execute and deliver a
Guaranty of Payment to the Administrative Agent subsequent to the Closing Date.


“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified and which in case of a Foreign Guarantor of Payment shall be subject to
applicable Capital Maintenance Rules.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Domestic Guarantor of Payment for the purpose of adding such
Domestic Guarantor of Payment as a party to a previously executed Guaranty of
Payment.


“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs, (i) all obligations to advance funds
to, or to purchase assets, property or services from, any other Person in order
to maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing subpart (a), Other Taxes.


“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered by a Domestic Credit Party, wherein
such Credit Party, as the case may be, has granted to the Administrative Agent,
for the benefit of the Lenders, a security


24

--------------------------------------------------------------------------------





interest in all intellectual property owned by such Domestic Credit Party, as
the same may from time to time be amended, restated or otherwise modified.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Period” means, with respect to a Fixed Rate Loan, the period
commencing on the date such Fixed Rate Loan is made and ending on the last day
of such period, as selected by Administrative Borrower (or the appropriate
Foreign Borrower) pursuant to the provisions hereof, and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Administrative (or the appropriate Foreign Borrower) pursuant to the provisions
hereof. The duration of each Interest Period for any Fixed Rate Loan shall be
one month, two months, three months, or six months, in each case as the
Administrative Borrower (or the appropriate Foreign Borrower) may select upon
notice, as set forth in Section 2.6 hereof, provided that, (a) if the
Administrative Borrower (or the appropriate Foreign Borrower) shall fail to so
select the duration of any Interest Period for a Eurodollar Loan at least three
Business Days prior to the Interest Adjustment Date applicable to such
Eurodollar Loan, such Borrower shall be deemed to have continued such Eurodollar
Loan with a new Interest Period of the same duration at the end of the then
current Interest Period; (b) the Administrative Borrower (or the appropriate
Foreign Borrower) may not select any Interest Period for a Fixed Rate Loan that
shall end after any date when principal shall be due on such Fixed Rate Loan;
and, (c) if the Administrative Borrower (or the appropriate Foreign Borrower)
shall fail to select a new Interest Period with respect to an outstanding
Alternate Currency Loan at least three Business Days prior to the Interest
Adjustment Date applicable to such Alternative Currency Loan, such Alternate
Currency Loan shall be repaid on the last day of the applicable Interest Period.


“Inventory” means inventory, as that term is defined in the U.C.C.


“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.


“IRS” means the United States Internal Revenue Service.


“Issuing Lender” means (a) as to any US Letter of Credit transaction hereunder,
the US Issuing Lender as issuer of such US Letter of Credit, (b) as to any
Alternate Currency Letter of Credit transaction hereunder, the Alternate
Currency Swing Line Lender as issuer of such Alternate Currency Letter of
Credit, or (c) in the event that the US Issuing Lender or the Alternate Currency
Issuing Lender, as applicable, either shall be unable to issue or the
Administrative Agent shall agree that another Revolving Lender may issue, such
Letter of Credit, such other Revolving Lender as shall be acceptable to the
Administrative Agent in its reasonable discretion and shall agree to issue the
Letter of Credit in its own name, but in each instance on behalf of the
Revolving Lenders hereunder, with such other Lender being an Additional Issuing
Lender.


“KeyBank” means KeyBank National Association, and its successors and assigns.


25

--------------------------------------------------------------------------------







“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities having the force of law,
and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
having the force of law.


“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lenders and the Swing
Line Lenders.


“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Capex Exposure.


“Letter of Credit” means a US Letter of Credit or Alternate Currency Letter of
Credit.


“Letter of Credit Commitment” means the commitment of the Issuing Lenders, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Twenty-Five Million Dollars ($25,000,000) (or the Dollar
Equivalent thereof).


“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by the Borrowers or converted to a Revolving Loan pursuant
to Section 2.2(b)(vi) hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn portion of the face amount of such Letter of
Credit, multiplied by (b) the Applicable Margin for Fixed Rate Loans in effect
on such day divided by three hundred sixty (360).


“Letter of Credit Request” means a Letter of Credit Request in the form of the
attached Exhibit F.


“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of DMC Global); to (b) Consolidated EBITDA (for the
most recently completed four fiscal quarters of DMC Global).


“LIBOR Fixed Rate” means,    with respect to an Alternate Currency Loan
denominated in Euros, Pounds Sterling or any other currency that is dealt with
in the London interbank deposit market, for any Interest Period, a rate per
annum equal to the quotient obtained by dividing (a) the rate of interest,
reasonably determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Alternate Currency Loan (or, with
respect to an Alternate Currency Loan funded in Pounds Sterling, on the first
day of such Interest Period), as listed as the London interbank offered rate, as
published by Thomson Reuters or Bloomberg, for deposits in the relevant
Alternate Currency in immediately available funds with a maturity comparable to
such Interest Period, provided that,


26

--------------------------------------------------------------------------------





in the event that such rate is not, for any reason, available from Thomson
Reuters or Bloomberg then the LIBOR Fixed Rate shall be determined by the
Administrative Agent to be the arithmetic average of the rates per annum at
which deposits in such Alternate Currency would be offered by first class banks
in the London interbank market to the Administrative Agent (or an affiliate of
the Administrative Agent, in the Administrative Agent’s discretion) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period; by
(b) 1.00 minus the Reserve Percentage.


“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).


“Loan” means a Revolving Loan, a Swing Loan or a Capex Loan.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, each Additional Borrower Assumption
Agreement, the Administrative Agent Fee Letter and the Closing Fee Letter, as
any of the foregoing may from time to time be amended, restated or otherwise
modified or replaced, and any other document delivered pursuant thereto which
states therein that such document is a “Loan Document”.


“Local Time” means (a) with respect to Alternate Currency Loans and Letters of
Credit that are denominated in Alternate Currencies and actually funded or
issued, as applicable, by a Lender organized in a jurisdiction other than the
United States of America, the local time in the principal financial center where
such Alternate Currency is cleared and settled, as determined by the
Administrative Agent, for the applicable Alternate Currency and (b) in each
other context, Eastern time.


“Mandatory Prepayment” means that term as defined in Section 2.12(e) hereof.


“Master Letter of Credit Agreement” means, with respect to the issuance of
Letters of Credit, a letter of credit agreement in the form being used by the
applicable Issuing Lender at such time, in each case in form and substance
satisfactory to the Administrative Agent in its reasonable discretion.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Credit Parties, taken as a whole, (b) the rights and
remedies of the Administrative Agent or the Lenders under any Loan Document,
(c) the ability of the Credit Parties to perform their obligations under any
Loan Document, or (d) the legality, validity, binding effect or enforceability
against the Credit Parties of any Loan Document.




27

--------------------------------------------------------------------------------





“Material Agreement” means (a) any contract, agreement or other arrangement
(other than the Loan Documents) to which any Company is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to result in a Material Adverse Effect, and (b) any
Material Indebtedness Agreement.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies the outstanding principal amount or available
commitment of which is equal to or in excess, in the aggregate, of the amount of
Five Million Dollars ($5,000,000).


“Material Recovery Determination Notice” means that term as defined in Section
2.12(e)(ii) hereof.


“Material Recovery Event” means (a) any casualty loss in respect of assets of a
Company covered by casualty insurance, and (b) any compulsory transfer or taking
under threat of compulsory transfer of any asset of a Company by any
Governmental Authority; provided that, in the case of either subpart (a) or (b)
hereof, the proceeds received by the Companies from such loss, transfer or
taking exceeds One Million Dollars ($1,000,000).


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.10(a) hereof,
(b) increases pursuant to Section 2.10(b) hereof, (c) decreases of the Capex
Term Loan by virtue of principal payments made, and (d) assignments of interests
pursuant to Section 12.9 hereof; provided that the Maximum Amount for a Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of an Issuing Lender shall exclude the Letter of
Credit Commitment (other than its pro rata share thereof).


“Maximum Capex Draw Amount” means Twenty-Five Million Dollars ($25,000,000).


“Maximum Rate” means that term as defined in Section 2.4(f) hereof.


“Maximum Revolving Amount” means Fifty Million Dollars ($50,000,000), as such
amount may be increased pursuant to Section 2.10(b) hereof or reduced pursuant
to Section 2.10(a) hereof.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred three percent (103%) of the Fronting Exposure of the Issuing Lender
with respect to Letters of Credit issued and outstanding at such time, and
(b) otherwise, an amount determined by the Administrative Agent and the Issuing
Lender in their sole discretion.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.




28

--------------------------------------------------------------------------------





“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), relating to the
Mortgaged Real Property, executed and delivered by a Credit Party, to further
secure the Secured Obligations, as the same may from time to time be amended,
restated or otherwise modified.


“Mortgaged Real Property” means each parcel of real estate owned by a Credit
Party, as set forth on Schedule 5 hereto, together with all improvements and
buildings thereon and all appurtenances, easements or other rights thereto
belonging, and being defined collectively as the “Property” in each of the
Mortgages.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Non‑Consenting Lender” means that term as defined in Section 12.3(c) hereof.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means a Revolving Credit Note, a Swing Line Note or a Capex Note, or any
other promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit E.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to the Administrative
Agent, the Foreign Funding Agent, any Swing Line Lender, any Issuing Lender, or
any Lender pursuant to this Agreement and the other Loan Documents, and includes
the principal of and interest on all Loans, and all obligations of the Borrowers
or any other Credit Party pursuant to Letters of Credit; (b) each extension,
renewal, consolidation or refinancing of any of the foregoing, in whole or in
part; (c) the commitment and other fees, and any prepayment fees, payable
pursuant to this Agreement or any other Loan Document; (d) all fees and charges
owing by any Company in connection with Letters of Credit; (e) every other
liability, now or hereafter owing to the Administrative Agent or any Lender by
any Company pursuant to this Agreement or any other Loan Document; and (f) all
Related Expenses.


“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.




29

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document, or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.6 or 12.3(c) hereof).


“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Capex Loans and under the
Capex Commitment, (ii) the aggregate principal amount of Revolving Loans
outstanding, (iii) the Swing Line Exposure, and (iv) the Letter of Credit
Exposure; by (b) the sum of (i) the aggregate principal amount of all Loans
outstanding, plus (ii) the Letter of Credit Exposure.


“Participant” means that term as defined in Section 12.9(d) hereof.


“Participant Register” means that term as defined in Section 12.9(d) hereof.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system selected by the Administrative Agent.


“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by a Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, as any of the foregoing may from time to time be amended, restated or
otherwise modified.


30

--------------------------------------------------------------------------------







“Pledged Notes” means the promissory notes payable to a Domestic Credit Party,
as described on Schedule 7.4 hereto, and any additional or future promissory
notes that may hereafter from time to time be payable to one or more Domestic
Credit Parties; provided that Schedule 7.4 shall not include, and the delivery
requirements of Section 7.4 hereof shall not apply to, any such promissory note
the original principal amount of which is less than Two Hundred Fifty Thousand
Dollars ($250,000) so long as the aggregate principal amount of all promissory
notes below such threshold amount does not exceed One Million Dollars
($1,000,000).


“Pledged Securities” means all of the shares of capital stock or other equity
interests of a direct Subsidiary of a Credit Party, whether now owned or
hereafter acquired or created, and all proceeds thereof; provided that Pledged
Securities shall exclude (a) shares of capital stock or other equity interests
of any Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and
(b) shares of voting capital stock or other voting equity interests in any
first-tier Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary. (Schedule 4 hereto lists, as of the Closing
Date, all of the Pledged Securities.)


“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein, or indicated in any financing statement, shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the collateral securing the Secured Obligations.


“Recipient” means, as applicable (a) the Administrative Agent, (b) any Lender,
or (c) any Issuing Lender.


“Register” means that term as described in Section 12.9(c) hereof.


“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.




31

--------------------------------------------------------------------------------





“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by the Administrative Agent, or imposed upon or asserted against
the Administrative Agent or any Lender, in any attempt by the Administrative
Agent and the Lenders to (i) obtain, preserve, perfect or enforce any Loan
Document or any security interest evidenced by any Loan Document; (ii) obtain
payment, performance or observance of any and all of the Secured Obligations; or
(iii) maintain, insure, audit, collect, preserve, repossess or dispose of any of
the collateral securing the Secured Obligations or any part thereof, including,
without limitation, costs and expenses for appraisals, assessments and audits of
any Company or any such collateral; or (b) incidental or related to subpart (a)
above, including, without limitation, interest thereupon from the date incurred,
imposed or asserted until paid at the Default Rate.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement or subordination agreement executed and
delivered by any Credit Party, or any of its officers, to the Administrative
Agent or the Lenders pursuant to or otherwise in connection with this Agreement;
provided that no Bank Product Agreement or Hedge Agreement shall constitute a
Related Writing hereunder.


“Reportable Event” means a “reportable event” as that term is defined in ERISA
Title IV, Section 4043(c).


“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of at least fifty-one percent (51%) of an amount (the
“Total Amount”) equal to the sum of:


(a)    (i) during the Commitment Period applicable to the Revolving Credit
Commitment, the Maximum Revolving Amount, or (ii) after the Commitment Period
applicable to the Revolving Credit Commitment, the Revolving Credit Exposure;


(b)    (i) during the Commitment Period applicable to the Capex Draw Commitment,
the Maximum Capex Draw Amount, or (ii) after such Commitment Period, the
principal outstanding under the Capex Term Loan Commitment; and


(c)    the principal outstanding on the Additional Term Loan Facility;


provided that (A) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders, and (B) if there shall be two or more unaffiliated Lenders
(that are not Defaulting Lenders), Required Lenders shall constitute at least
two unaffiliated Lenders (that are not Defaulting Lenders).




32

--------------------------------------------------------------------------------





“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate and the Alternate Currency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.


“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Company) of a Company or an Affiliate of a Company.


“Revolving Credit Commitment” means the obligation hereunder, during the
applicable Commitment Period, of (a) the Revolving Lenders (and each Revolving
Lender) to make Revolving Loans, (b) the Issuing Lenders to issue and each
Revolving Lender to participate in, Letters of Credit pursuant to the Letter of
Credit Commitment, and (c) the Swing Line Lenders to make, and each Revolving
Lender to participate in, Swing Loans pursuant to the Swing Line Commitment; up
to an aggregate principal amount outstanding at any time equal to the Maximum
Revolving Amount.


“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.


“Revolving Credit Note” means a US Borrower Revolving Credit Note or a Foreign
Borrower Revolving Credit Note.


“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.10(b) or 12.9 hereof.


“Revolving Loan” means a loan made to the Borrowers by the Revolving Lenders in
accordance with Section 2.2(a) hereof.


“Sanctions” means any sanctions administered or enforced from time to time by
(a) the U.S. government, including those administered by the U.S. Department of
the Treasury’s Office of Foreign Assets Control or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authorities.


“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an Affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an


33

--------------------------------------------------------------------------------





entity that is an Affiliate of a then existing Lender) under Bank Product
Agreements; provided that Secured Obligations of a Credit Party shall not
include Excluded Swap Obligations owing from such Credit Party.


“Securities Account” means a securities account, as that term is defined in the
U.C.C.


“Securities Account Control Agreement” means each Securities Account Control
Agreement (or similar agreement with respect to a Securities Account) among a
Domestic Credit Party, the Administrative Agent and a Securities Intermediary,
to be in form and substance satisfactory to the Administrative Agent in its
reasonable discretion, as the same may from time to time be amended, restated or
otherwise modified.


“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.


“Security Agreement” means each Security Agreement, executed and delivered by a
Domestic Guarantor of Payment in favor of the Administrative Agent, for the
benefit of the Lenders, and any other Security Agreement executed on or after
the Closing Date, as the same may from time to time be amended, restated or
otherwise modified.


“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Domestic Guarantor of Payment for the purpose of adding such
Domestic Guarantor of Payment as a party to a previously executed Security
Agreement.


“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Collateral Access Agreement, each Control Agreement, each U.C.C. Financing
Statement or similar filing as to a jurisdiction located outside of the United
States filed in connection herewith or perfecting any interest created in any of
the foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to the Administrative Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced.


“Specific Commitment” means the Revolving Credit Commitment or the Capex
Commitment.


“Standard & Poor’s” means S&P Global Ratings, a business unit of Standard &
Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., and any
successor thereto.


“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent in its reasonable discretion)
in favor of the prior payment in full of the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted).


34

--------------------------------------------------------------------------------







“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person.
Unless otherwise specified, references to Subsidiary shall mean a Subsidiary of
DMC Global.


“Subsidiary Borrower” means a Borrower other than DMC Global.


“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swing Line Commitment” means (a) with respect to US Swing Loans, the commitment
of the US Swing Line Lender to make US Swing Loans to the Borrowers, on a
discretionary basis, up to the aggregate amount at any time outstanding of Seven
Million Five Hundred Thousand Dollars ($7,500,000), and (b) with respect to
Alternate Currency Swing Loans, the commitment of the Alternate Currency Swing
Line Lender to make Alternate Currency Swing Loans to the Foreign Borrowers, on
a discretionary basis, up to the aggregate amount at any time outstanding of
Zero Dollars ($0) (or the Dollar Equivalent thereof).


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.


“Swing Line Lender” means the US Swing Line Lender and the Alternate Currency
Swing Line Lender.


“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit C, executed and delivered pursuant to Section 2.5(c) hereof.


“Swing Loan” means a US Swing Loan or an Alternate Currency Swing Loan.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) fifteen (15) days after the date such Swing Loan is made, or (b) the last
day of the Commitment Period.




35

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Total Commitment Amount” means the principal amount of the Dollar Equivalent of
Seventy-Five Million Dollars ($75,000,000), as such amount may be increased
pursuant to Section 2.10(b) hereof, or decreased pursuant to Section 2.10(a)
hereof; provided that, for the purposes of determining the Total Commitment
Amount, the Administrative Agent may, in its discretion, calculate the Dollar
Equivalent of any Alternate Currency Loan on any Business Day selected by the
Administrative Agent.


“Trade Date” means that term as defined in Section 12.9(b)(i)(B) hereof.


“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “U.C.C.” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.


“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” means that term as defined in Section 3.2(e)
hereof.


“United States” means the United States of America.


“US Borrower” means that term as defined in the first paragraph of this
Agreement.


“US Borrower Revolving Credit Note” means a US Borrower Revolving Credit Note,
in the form of the attached Exhibit A, executed and delivered by US Borrowers
pursuant to Section 2.5(a) hereof.


“US Issuing Lender” means (a) KeyBank or any of its Affiliates that is an
Additional Fronting Lender with respect to US Letters of Credit, or (b) any
other Additional Fronting Lender with respect to US Letters of Credit issued.


“US Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the US Issuing Lender for the account
of a US Borrower or Domestic Guarantor of Payment, including amendments thereto,
if any, and shall have an expiration date no later than one year after its date
of issuance (provided that such US Letter of Credit may provide for the renewal
thereof for additional one year periods).


36

--------------------------------------------------------------------------------







“US Swing Line Lender” means KeyBank.


“US Swing Loan” means a loan that shall be denominated in Dollars made to the US
Borrowers by the US Swing Line Lender under the Swing Line Commitment, in
accordance with Section 2.2(c) hereof.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Waterfall” means that term as defined in Section 9.8(b)(ii) hereof.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


“Wholly-Owned Subsidiary” means any Person, the equity interests of which are
one hundred percent (100%) owned (other than, with respect to the ownership of
equity interests of Foreign Subsidiaries, such equity interests as are necessary
to qualify directors where required by applicable Law or to satisfy other
requirements of applicable Law) are at the time owned by DMC Global, directly,
or indirectly through other Persons one hundred percent (100%) of whose equity
interests are at the time owned, directly or indirectly, by DMC Global.


“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.


Section 1.2. Accounting Terms.


(a)    Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.


(b)    If any change in the rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) is made with respect to GAAP, or if DMC
Global adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Administrative Borrower, the parties hereto
will enter into good faith negotiations to amend such financial covenants and
financial definitions in such manner as the parties shall agree,


37

--------------------------------------------------------------------------------





each acting reasonably, in order to reflect fairly such change or adoption so
that the criteria for evaluating the financial condition of the Borrowers shall
be the same in commercial effect after, as well as before, such change or
adoption is made (in which case the method and calculating such financial
covenants and definitions hereunder shall be determined in the manner so
agreed); provided that, until so amended, such calculations shall continue to be
computed in accordance with GAAP as in effect prior to such change or adoption.


Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.




ARTICLE II. AMOUNT AND TERMS OF CREDIT


Section 2.1. Amount and Nature of Credit.


(a)    Subject to the terms and conditions of this Agreement, the Lenders,
during the applicable Commitment Periods and to the extent hereinafter provided,
shall make Loans to the Borrowers, participate in Swing Loans made by the Swing
Line Lenders to the Borrowers, and issue or participate in Letters of Credit at
the request of the Borrowers, in such aggregate amount as the Borrowers shall
request pursuant to the Commitment; provided that in no event shall the
aggregate principal amount of all Loans and Letters of Credit outstanding under
this Agreement be in excess of the Total Commitment Amount.


(b)    Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrowers or the issuance of a Letter of
Credit:


(i)    the Dollar Equivalent of the aggregate outstanding principal amount of
Loans made by such Lender (other than Swing Loans made by a Swing Line Lender),
when combined with such Lender’s pro rata share, if any, of the Letter of Credit
Exposure and the Swing Line Exposure, shall not be in excess of the Maximum
Amount for such Lender; and


(ii)    with respect to each Specific Commitment, the aggregate outstanding
principal amount of Loans (other than Swing Loans) made by such Lender with
respect to such Specific Commitment shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) within such Specific Commitment that shall be such Lender’s Applicable
Commitment Percentage.


Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.




38

--------------------------------------------------------------------------------





(c)    The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as Capex Draw Loans as described in Section 2.3(a) hereof, as the Capex
Term Loan as described in Section 2.3(b) hereof, and as Swing Loans as described
in Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.


Section 2.2. Revolving Credit Commitment.


(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period applicable to the Revolving Credit Commitment, the
Revolving Lenders shall make a Revolving Loan or Revolving Loans to a US
Borrower or a Foreign Borrower in such amount or amounts as the Administrative
Borrower, through an Authorized Officer, may from time to time request, but not
exceeding in aggregate principal amount at any time outstanding hereunder the
Revolving Credit Commitment, when such Revolving Loans are combined with the
Letter of Credit Exposure and the Swing Line Exposure; provided that (i) Foreign
Borrowers shall only be able to request Alternate Currency Loans and (ii) the
Borrowers shall not request any Alternate Currency Loan (and the Lenders shall
not be obligated to make an Alternate Currency Loan) if, after giving effect
thereto, the Alternate Currency Exposure would exceed the Alternate Currency
Maximum Amount. The Borrowers shall have the option, subject to the terms and
conditions set forth herein, to borrow Revolving Loans maturing on the last day
of the applicable Commitment Period, by means of any combination of Base Rate
Loans, Eurodollar Loans or Alternate Currency Loans. With respect to each
Alternate Currency Loan, subject to the other provisions of this Agreement, a US
Borrower or the appropriate Foreign Borrower, as applicable, shall receive all
of the proceeds of such Alternate Currency Loan in one Alternate Currency and
repay such Alternate Currency Loan in the same Alternate Currency. Subject to
the provisions of this Agreement, the Borrowers shall be entitled to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period
applicable to the Revolving Credit Commitment. The aggregate outstanding amount
of all Revolving Loans shall be payable in full on the last day of the
Commitment Period.


(b)    Letters of Credit.


(i)    US Letters of Credit. Subject to the terms and conditions of this
Agreement, during the Commitment Period applicable to the Revolving Credit
Commitment, the US Issuing Lender shall, in its own name, on behalf of the
Revolving Lenders, issue such Letters of Credit for the account of a US Borrower
or a Domestic Guarantor of Payment, as the Administrative Borrower may from time
to time request. The Administrative Borrower shall not request any Letter of
Credit (and the US Issuing Lender shall not be obligated to issue any US Letter
of Credit) if, after giving effect thereto, (A) the Letter of Credit Exposure
would exceed the Letter of Credit Commitment, or (B) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment. The issuance of each US
Letter of Credit shall confer upon each Revolving Lender the benefits and
liabilities of a participation consisting of an undivided pro rata interest in
the US Letter of Credit to the extent of such Revolving Lender’s Applicable
Commitment Percentage.




39

--------------------------------------------------------------------------------





(ii)    Alternate Currency Letters of Credit. Subject to the terms and
conditions of this Agreement, during the Commitment Period applicable to the
Revolving Credit Commitment, the Alternate Currency Issuing Lender shall, in its
own name, on behalf of the Revolving Lenders, issue such Alternate Currency
Letters of Credit for the account of a Borrower or a Guarantor of Payment, as
the applicable Borrower may from time to time request. No Borrower shall request
any Alternate Currency Letter of Credit (and an Alternate Currency Issuing
Lender shall not be obligated to issue any Alternate Currency Letter of Credit)
if, after giving effect thereto, (A) the Letter of Credit Exposure would exceed
the Letter of Credit Commitment, (B) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (C) the Alternate Currency Exposure would
exceed the Alternate Currency Maximum Amount. The issuance of each Alternate
Currency Letter of Credit shall confer upon each Revolving Lender the benefits
and liabilities of a participation consisting of an undivided pro rata interest
in the Alternate Currency Letter of Credit to the extent of such Revolving
Lender’s Applicable Commitment Percentage.


(iii)    Request for Letter of Credit. To request a Letter of Credit, a
Borrower, through an Authorized Officer, shall (in all cases) deliver to the
Administrative Agent (and to the applicable Issuing Lender, if such Issuing
Lender is a Lender other than the applicable Agent) a Letter of Credit Request
not later than 11:00 A.M. (Local Time) three Business Days prior to the date of
the proposed issuance of the Letter of Credit. Prior to the issuance of such
Letter of Credit, the Administrative Borrower, and any Borrower or Guarantor of
Payment for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Issuing Lender issuing such Letter of Credit an appropriate
application and agreement, being in the standard form of such Issuing Lender for
such letters of credit, as amended to conform to the provisions of this
Agreement if required by the Administrative Agent. The applicable Agent shall
give the applicable Issuing Lender and each Revolving Lender notice of each such
request for a Letter of Credit.


(iv)    Commercial Documentary Letters of Credit Fees. With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of a Borrower or a Guarantor
of Payment, the US Borrowers, and any Foreign Borrower or Guarantor of Payment
for whose account such Letter of Credit is to be issued, agree to (A) pay to the
applicable Agent, for the pro rata benefit of the Revolving Lenders, a
non-refundable commission based upon the face amount of such Letter of Credit,
which shall be paid quarterly in arrears, on each Regularly Scheduled Payment
Date, in an amount equal to the aggregate sum of the Letter of Credit Fee for
such Letter of Credit for each day of such quarter; (B) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender issuing such
Letter of Credit, an additional Letter of Credit fee, which shall be paid on the
date that such Letter of Credit is issued, amended or renewed, at the rate of
one-eighth percent (1/8%) of the face amount of such Letter of Credit; and
(C) pay to the Issuing Lender issuing such Letter of Credit, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by such
Issuing Lender in respect of the issuance and administration of similar letters
of credit under its fee schedule as in effect from time to time.




40

--------------------------------------------------------------------------------





(v)    Standby Letters of Credit Fees. With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of a Borrower or a Guarantor of Payment, the US
Borrowers, and any Foreign Borrower or Guarantor of Payment for whose account
such Letter of Credit is to be issued agree to (A) pay to the applicable Agent,
for the pro rata benefit of the Revolving Lenders, a non-refundable commission
based upon the face amount of such Letter of Credit, which shall be paid
quarterly in arrears, on each Regularly Scheduled Payment Date, in an amount
equal to the aggregate sum of the Letter of Credit Fee for such Letter of Credit
for each day of such quarter; (B) pay to the Administrative Agent, for the sole
benefit of the Issuing Lender issuing such Letter of Credit, an additional
Letter of Credit fee, which shall be paid on each date that such Letter of
Credit is issued, amended or renewed at the rate of one-eighth percent (1/8%) of
the face amount of such Letter of Credit; and (C) pay to the Issuing Lender
issuing such Letter of Credit, such other issuance, amendment, renewal,
negotiation, draw, acceptance, telex, courier, postage and similar transactional
fees as are customarily charged by such Issuing Lender in respect of the
issuance and administration of similar letters of credit under its fee schedule
as in effect from time to time.


(vi)    Refunding of Letters of Credit with Revolving Loans. Whenever a Letter
of Credit shall be drawn, the applicable Borrowers shall immediately reimburse
the Issuing Lender that issued such Letter of Credit for the amount drawn. In
the event that the amount drawn shall not have been reimbursed by the Borrowers
within one Business Day of the drawing of such Letter of Credit, at the sole
option of the Administrative Agent (and the applicable Issuing Lender, if such
Issuing Lender is a Lender other than the applicable Agent), (A) with respect to
US Letters of Credit, the US Borrowers shall be deemed to have requested a
Revolving Loan that is a Base Rate Loan, and (B) with respect to Alternate
Currency Letters of Credit, the applicable Borrower shall be deemed to have
requested an Alternate Currency Loan in the Alternate Currency that is the
Alternate Currency of such Letter of Credit, with a one-month Interest Period.
Such Revolving Loan shall be (1) subject to the provisions of Sections 2.2(a)
and 2.6 hereof (other than the requirement set forth in Section 2.6(d) hereof),
in the amount drawn, and (2) evidenced by the Revolving Credit Notes (or, if a
Lender has not requested a Revolving Credit Note, by the records of the
Administrative Agent and such Lender). Each Revolving Lender agrees to make a
Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever. Each Revolving Lender acknowledges and agrees that its obligation to
make a Revolving Loan pursuant to Section 2.2(a) hereof when required by this
Section 2.2(b)(vi) shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, the occurrence
and continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Issuing Lender that issued such
Letter of Credit, of the proceeds of such Revolving Loan shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. The Borrowers irrevocably authorize and instruct the
Administrative Agent to apply the proceeds of any borrowing pursuant to this
Section 2.2(b)(vi) to reimburse, in full (other than such Issuing Lender’s pro
rata share of such borrowing), such Issuing Lender for the amount drawn on such
Letter of Credit. Each Revolving Lender is hereby authorized to


41

--------------------------------------------------------------------------------





record on its records relating to its Revolving Credit Note (or, if such
Revolving Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Revolving Lender’s pro rata share of the amounts paid
and not reimbursed on the Letters of Credit.


(vii)    Participation in Letters of Credit. If, for any reason, the
Administrative Agent (and the applicable Issuing Lender if the Issuing Lender is
the Foreign Funding Agent or a Lender other than the Administrative Agent) shall
be unable to or, in the opinion of the Administrative Agent and the applicable
issuing Lender (if the Issuing Lender is a Lender other than the applicable
Agent) it shall be impracticable to, convert any amount drawn under a Letter of
Credit to a Revolving Loan pursuant to the preceding subsection, or if the
amount not reimbursed is a Letter of Credit drawn in an Alternate Currency, the
Administrative Agent and the applicable issuing Lender (if the Issuing Lender is
a Lender other than the applicable Agent) shall have the right to request that
each Revolving Lender fund a participation in the amount due (or the Dollar
Equivalent with respect to a Letter of Credit in an Alternate Currency) with
respect to such Letter of Credit, and the Administrative Agent shall promptly
notify each Revolving Lender thereof (by facsimile or email, in each case
confirmed by telephone, or by telephone confirmed in writing). Upon such notice,
but without further action, the applicable Issuing Lender hereby agrees to grant
to each Revolving Lender, and each Revolving Lender hereby agrees to acquire
from such Issuing Lender, an undivided participation interest in the amount due
with respect to such Letter of Credit in an amount equal to such Revolving
Lender’s Applicable Commitment Percentage of the principal amount due with
respect to such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of such Issuing Lender, such Revolving Lender’s ratable share of
the amount due with respect to such Letter of Credit (determined in accordance
with such Revolving Lender’s Applicable Commitment Percentage). Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
the amount due under any Letter of Credit that is drawn but not reimbursed by
the Borrowers pursuant to this Section 2.2(b)(vii) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. Each Revolving Lender shall comply with its obligation under this
Section 2.2(b)(vii) by wire transfer of immediately available funds (in Dollars,
and in the case of a Letter of Credit issued and drawn in an Alternate Currency,
the Dollar Equivalent for amounts drawn in such Alternate Currency), in the same
manner as provided in Section 2.6 hereof with respect to Revolving Loans. Each
Revolving Lender is hereby authorized to record on its records such Revolving
Lender’s pro rata share of the amounts paid and not reimbursed on the Letters of
Credit. In order to calculate the aggregate amount of Letters of Credit
outstanding (or Alternate Currency Letters of Credit outstanding) at any time,
the Administrative Agent may, in its discretion, on any Business Day selected by
the Administrative Agent, calculate the Dollar Equivalent of each Alternate
Currency Letter of Credit. Each Issuing Lender hereby agrees


42

--------------------------------------------------------------------------------





to promptly provide the Administrative Agent with all information requested by
the Administrative Agent with respect to a Letter of Credit issued by such
Issuing Lender.


(c)    Swing Loans.


(i)    US Swing Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period applicable to the Revolving Credit Commitment, the
US Swing Line Lender shall make a US Swing Loan or US Swing Loans to the US
Borrowers in such amount or amounts as the Administrative Borrower, through an
Authorized Officer, may from time to time request and to which the US Swing Line
Lender may agree; provided that the Administrative Borrower shall not request
any US Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each US Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Each US Swing
Loan shall be made in Dollars.


(ii)    Alternate Currency Swing Loans. Subject to the terms and conditions of
this Agreement, during the Commitment Period applicable to the Revolving Credit
Commitment, the Alternate Currency Swing Line Lender shall make an Alternate
Currency Swing Loan or Alternate Currency Swing Loans to the Foreign Borrowers
in such amount or amounts as the applicable Foreign Borrower, through an
Authorized Officer, may from time to time request and to which the Alternate
Currency Swing Line Lender may agree; provided that no Foreign Borrower shall
request any Alternate Currency Swing Loan if, after giving effect thereto,
(A) the Revolving Credit Exposure would exceed the Revolving Credit Commitment,
(B) the Swing Line Exposure would exceed the Swing Line Commitment, or (C) the
Alternate Currency Exposure would exceed the Alternate Currency Maximum Amount.
Each Alternate Currency Swing Loan shall be due and payable on the Swing Loan
Maturity Date applicable thereto. Each Alternate Currency Swing Loan shall be
made in an Alternate Currency. Prior to the making of any Alternate Currency
Swing Line Loan, Alternate Currency Swing Line Lender shall confirm with the
Administrative Agent that such Alternate Currency Swing Line Loan will not
violate the availability requirements as set forth in this subpart (ii).


(iii)    Refunding of Swing Loans. If the applicable Swing Line Lender so
elects, by giving notice to the Administrative Borrower, the Administrative
Agent, the Foreign Funding Agent and the Revolving Lenders, the Borrowers agree
that the Administrative Agent shall have the right, in its sole discretion, in
consultation with the Foreign Funding Agent with respect to Alternate Currency
Swing Loans, and the applicable Swing Line Lender (if such Swing Line Lender is
a Lender other than the applicable Agent), to require that the then outstanding
Swing Loans be refinanced as one or more Revolving Loans. For clarification, the
Administrative Borrower shall also have the ability to request that outstanding
Swing Loans be refinanced as one or more Revolving Loans. Such Revolving Loan
shall be, unless otherwise requested by and available to the applicable
Borrowers hereunder, (A) with respect to US Swing Loans, a Revolving Loan that
is a Base Rate Loan, and (B) with respect to Alternate Currency Swing Loans, an
Alternate Currency Loan in the


43

--------------------------------------------------------------------------------





Alternate Currency that is the Alternate Currency of such Swing Loan, with a
one-month Interest Period. Upon receipt of such notice by the Administrative
Borrower and the Revolving Lenders, the applicable Borrowers shall be deemed, on
such day, to have requested a Revolving Loan in the principal amount of such
Swing Loan in accordance with Sections 2.2(a) and 2.6 hereof (other than the
requirement set forth in Section 2.6(d) hereof). Such Revolving Loan shall be
evidenced by the applicable Revolving Credit Notes (or, if a Revolving Lender
has not requested the applicable Revolving Credit Note, by the records of the
Administrative Agent and such Revolving Lender). Each Revolving Lender agrees to
make a Revolving Loan on the date of such notice, subject to no conditions
precedent whatsoever. Each Revolving Lender acknowledges and agrees that such
Revolving Lender’s obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(c)(iii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the applicable Agent, for the account
of the Swing Line Lender that made such Swing Loan, of the proceeds of such
Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrowers
irrevocably authorize and instruct the applicable Agent to apply the proceeds of
any borrowing pursuant to this Section 2.2(c)(iii) to repay in full such Swing
Loan. Each Revolving Lender is hereby authorized to record on its records
relating to its applicable Revolving Credit Note (or, if such Revolving Lender
has not requested the applicable Revolving Credit Note, its records relating to
Revolving Loans) such Revolving Lender’s pro rata share of the amounts paid to
refund such Swing Loan.


(iv)    Participation in Swing Loans. If, for any reason, any Swing Line Lender
is unable to, or, in the opinion of the Administrative Agent, in consultation
with the Foreign Funding Agent with respect to Alternate Currency Swing Loans,
and the applicable Swing Line Lender (if such Swing Line Lender is a Lender
other than the applicable Agent), it is impracticable to, convert any Swing Loan
to a Revolving Loan pursuant to the preceding Section 2.2(c)(iii), then on any
day that a Swing Loan is outstanding (whether before or after the maturity
thereof), the Administrative Agent, in consultation with the Foreign Funding
Agent with respect to Alternate Currency Swing Loans, and the applicable Swing
Line Lender (if such Swing Line Lender is a Lender other than the applicable
Agent) shall have the right to request that each Revolving Lender fund a
participation in such Swing Loan, and the Administrative Agent shall promptly
notify the Foreign Funding Agent and each Revolving Lender thereof (by facsimile
or electronic communication, in each case confirmed by telephone, or by
telephone confirmed in writing). Upon such notice, but without further action,
the Swing Line Lender that made such Swing Loan hereby agrees to grant to each
Revolving Lender, and each Revolving Lender hereby agrees to acquire from such
Swing Line Lender, an undivided participation interest in the right to share in
the payment of such Swing Loan in an amount equal to such Revolving Lender’s
Applicable Commitment Percentage of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the applicable Agent, for the benefit of the Swing Line Lender that
made such Swing Loan, such Revolving


44

--------------------------------------------------------------------------------





Lender’s ratable share of such Swing Loan (determined in accordance with such
Revolving Lender’s Applicable Commitment Percentage). Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this Section 2.2(c)(iv) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever, and whether or
not the Revolving Credit Commitment shall have been reduced or terminated. Each
Revolving Lender shall comply with its obligation under this Section 2.2(c)(iv)
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.6 hereof with respect to the applicable Revolving Loans to be made
by such Revolving Lender.


Section 2.3. Capex Commitment.


(a)    Capex Draw Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period applicable to the Capex Draw Commitment, the Capex
Lenders shall make a Capex Draw Loan or Capex Draw Loans to one or more US
Borrowers in such amount or amounts as the Administrative Borrower, through an
Authorized Officer, may from time to time request; provided that the aggregate
principal amount of all Capex Draw Loans made during the applicable Commitment
Period shall not exceed the Capex Draw Commitment. The US Borrowers shall have
the option, subject to the terms and conditions set forth herein, to borrow
Capex Draw Loans, maturing on the last day of the Commitment Period applicable
to the Capex Draw Commitment, by means of any combination of Base Rate Loans or
Eurodollar Loans. Once Capex Draw Loans are made, such Capex Draw Loans may not
be repaid and re-borrowed. For clarification, amounts converted into a Capex
Term Loan pursuant to Section 2.3(b) hereof may not be re‑borrowed as additional
Capex Draw Loans.


(b)    Capex Term Loan. On the Capex Conversion Date, all Capex Draw Loans
outstanding on such date shall be refinanced by the Capex Lenders with the Capex
Term Loan. On the Capex Conversion Date, the Capex Draw Commitment shall be
automatically terminated, and, on and after the Capex Conversion Date, Capex
Draw Loans shall no longer be available. The Capex Term Loan shall be payable in
consecutive quarterly installments in an amount equal to the Capex Term Loan
Payment Amount, commencing on the Capex Term Loan First Payment Date and
continuing on each Regularly Scheduled Payment Date thereafter, with the balance
thereof payable in full on March 7, 2023. The Capex Term Loan may be a mixture
of a Base Rate Loan and Eurodollar Loans. Once the Capex Term Loan is made, any
portion of the Capex Term Loan repaid may not be re-borrowed.


Section 2.4. Interest.


(a)    Revolving Loans.


(i)    Base Rate Loan. The US Borrowers shall pay interest on the unpaid
principal amount of a Revolving Loan that is a Base Rate Loan outstanding from
time to time from


45

--------------------------------------------------------------------------------





the date thereof until paid at the Derived Base Rate from time to time in
effect. Interest on such Base Rate Loan shall be payable, commencing March 31,
2018, and continuing on each Regularly Scheduled Payment Date thereafter and at
the maturity thereof.


(ii)    Eurodollar Loans. The US Borrowers shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, with the interest rate to be fixed in advance on the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Fixed Rate Loans), at the Derived Eurodollar Rate. Interest on such
Eurodollar Loan shall be payable on each Interest Adjustment Date with respect
to an Interest Period (provided that, if an Interest Period shall exceed three
months, the interest must also be paid every three months, commencing three
months from the beginning of such Interest Period).


(iii)    Alternate Currency Loans. The appropriate Borrower or Borrowers shall
pay interest on the unpaid principal amount of each Alternate Currency Loan
outstanding from time to time, with the interest rate to be fixed in advance on
the first day of the Interest Period applicable thereto through the last day of
the Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Fixed Rate Loans), at the Derived Alternate Currency Rate. Interest
on such Alternate Currency Loan shall be payable on each Interest Adjustment
Date with respect to an Interest Period (provided that, if an Interest Period
shall exceed three months, the interest must also be paid every three months,
commencing three months from the beginning of such Interest Period).


(b)    Swing Loans.


(i)    US Swing Loans. The US Borrowers shall pay interest to the Administrative
Agent, for the sole benefit of the US Swing Line Lender (and any Revolving
Lender that shall have funded a participation in such Swing Loan), on the unpaid
principal amount of each US Swing Loan outstanding from time to time from the
date thereof until paid at the Derived Base Rate from time to time in effect.
Interest on each US Swing Loan shall be payable on the Swing Loan Maturity Date
applicable thereto. Each US Swing Loan shall bear interest for a minimum of one
day.


(ii)    Alternate Currency Swing Loans. The Foreign Borrowers shall pay interest
to the Foreign Funding Agent, for the sole benefit of the Alternate Currency
Swing Line Lender (and any Revolving Lender that shall have funded a
participation in such Alternate Currency Swing Loan), on the unpaid principal
amount of each Alternate Currency Swing Loan outstanding from time to time from
the date thereof until paid at the Derived Alternate Currency Rate from time to
time in effect. Interest on each Alternate Currency Swing Loan shall be payable
on the Swing Loan Maturity Date applicable thereto. Each Alternate Currency
Swing Loan shall bear interest for a minimum of one day.




46

--------------------------------------------------------------------------------





(c)    Capex Draw Loans.


(i)    Base Rate Loan. DMC Global shall pay interest on the unpaid principal
amount of a Capex Draw Loan that is a Base Rate Loan outstanding from time to
time, from the date thereof until paid (or until converted into the Capex Term
Loan, whichever is sooner) at the Derived Base Rate from time to time in effect.
Interest on such Base Rate Loan shall be payable, commencing March 31, 2018, and
continuing on each Regularly Scheduled Payment Date thereafter and until paid or
converted into the Capex Term Loan, whichever is sooner.


(ii)    Eurodollar Loans. DMC Global shall pay interest on the unpaid principal
amount of each Capex Draw Loan that is a Eurodollar Loan outstanding from time
to time from the date thereof until paid (or until converted into the Capex Term
Loan, whichever is sooner), with the interest rate to be fixed in advance on the
first day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Fixed Rate Loans), at the Derived Eurodollar Rate. Interest on such
Eurodollar Loan shall be payable on each Interest Adjustment Date with respect
to an Interest Period (provided that, if an Interest Period shall exceed three
months, the interest must also be paid every three months, commencing three
months from the beginning of such Interest Period).
(d)    Capex Term Loan.


(i)    Base Rate Loan. With respect to any portion of the Capex Term Loan that
is a Base Rate Loan, DMC Global shall pay interest on the unpaid principal
amount thereof outstanding from time to time, from the date thereof until paid,
commencing on the first Regularly Scheduled Payment Date following the Capex
Conversion Date, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof, at the Derived Base Rate from time to
time in effect.


(ii)    Eurodollar Loans. With respect to any portion of the Capex Term Loan
that is a Eurodollar Loan, DMC Global shall pay interest on the unpaid principal
amount of such Eurodollar Loan outstanding from time to time, with the interest
rate to be fixed in advance on the first day of the Interest Period applicable
thereto through the last day of the Interest Period applicable thereto (but
subject to changes in the Applicable Margin for Fixed Rate Loans), at the
Derived Eurodollar Rate. Interest on such Eurodollar Loan shall be payable on
each Interest Adjustment Date with respect to an Interest Period (provided that,
if an Interest Period shall exceed three months, the interest must also be paid
every three months, commencing three months from the beginning of such Interest
Period).


(e)    Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur and be continuing, upon the election of the
Administrative Agent or the Required Lenders and so long as such Event of
Default is continuing (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by two percent


47

--------------------------------------------------------------------------------





(2%) in excess of the rate otherwise applicable thereto, and (iii) in the case
of any other amount not paid when due from the Borrowers hereunder or under any
other Loan Document, such amount shall bear interest at the Default Rate;
provided that, during an Event of Default under Section 8.1 or 8.11 hereof, the
applicable Default Rate shall apply without any election or action on the part
of the Administrative Agent or any Lender.


(f)    Limitation on Interest.


(i)    Generally. In no event shall the rate of interest hereunder exceed the
maximum rate allowable by law. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Administrative Borrower for
distribution to the Borrowers, as appropriate. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (A) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (B) exclude voluntary prepayments
and the effects thereof, and (C) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.


(ii)    Foreign Jurisdiction Interest. If any provision of this Agreement or any
other Loan Document would obligate any Foreign Borrower to make any payment of
interest or other amount payable to (including for the account of) any Lender in
an amount, or calculated at a rate, that would be prohibited by law or would
result in a receipt by such Lender of interest at a criminal rate then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or so result in a receipt
by such Lender of interest at a criminal rate, such adjustment to be effected,
to the extent necessary, as follows: (A) first, by reducing the amount or rate
of interest required to be paid to such Lender under this Article II; and
(B) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender that would constitute interest for purposes
of the applicable statute. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if a Lender shall have received
an amount in excess of the maximum amount permitted by such statute, then the
Lender shall pay an amount equal to such excess to such Foreign Borrower. Any
amount or rate of interest referred to in this Article II with respect to the
foreign extensions of credit shall be determined in accordance with generally
accepted actuarial practices and principles as an effective annual rate of
interest over the term that such extensions of credit remain outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” shall, if they relate to a specific period of time, be pro‑rated over
that period of time and otherwise be pro‑rated over the Commitment Period and,
in the event of a


48

--------------------------------------------------------------------------------





dispute, a certificate of an actuary appointed by the Administrative Agent shall
be conclusive for the purposes of such determination.


(g)    Additional Alternate Currencies.


(i)    One or more Borrowers may from time to time request that Fixed Rate Loans
be made or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternate Currency”, so long as such
requested currency is a lawful currency (other than Dollars) (A) that is readily
available and freely transferable and convertible into Dollars, and (B) for
which no central bank or other governmental authorization in the country of
issue of such currency is required to give authorization for the use of such
currency by any Lender for making Revolving Loans unless such authorization has
been obtained and remains in full force and effect. In the case of any such
request with respect to the making of Fixed Rate Loans, such request shall be
subject to the approval of the Administrative Agent and the Required Lenders. In
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the applicable Issuing Lender.


(ii)    Any request pursuant to subpart (i) above shall be made to the
Administrative Agent not later than 11:00 A.M. (Eastern time) at least twenty
(20) Business Days prior to the date of the desired Credit Event (or such other
time or date as may be agreed to in writing by the Administrative Agent). In the
case of any such request pertaining to Fixed Rate Loans, the Administrative
Agent shall promptly notify each applicable Lender thereof, and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the applicable Issuing Lender thereof. Each such Lender (in the
case of any such request pertaining to Fixed Rate Loans) or the applicable
Issuing Lender (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent in writing, not later than 11:00 A.M. (Eastern
time) at least ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Fixed Rate Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.


(iii)    Any failure by a Lender or an Issuing Lender, as the case may be, to
respond to such request within the time period specified in the preceding
subpart (ii) shall be deemed to be a refusal by such Lender or such Issuing
Lender, as the case may be, to permit Fixed Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent, the
applicable Lenders and the applicable Issuing Lender consent to making Fixed
Rate Loans or issuing Letters of Credit in such requested currency, and the
Administrative Agent reasonably determines that an interest rate is available to
be used for such requested currency, then the Administrative Agent shall so
notify the Administrative Borrower and the Lenders. To the extent that the
Administrative Agent determines that a technical amendment is necessary to
institute the availability of such currency, the Administrative Agent and the
Borrowers may amend this Agreement to the extent necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to add the applicable
interest rate for such currency. After the Administrative Agent provides notice
to the Administrative Borrower and the Lenders of the approval of a new currency
as set forth in


49

--------------------------------------------------------------------------------





this subpart (iii), then such currency shall thereupon be deemed for all
purposes to be an Alternate Currency hereunder for purposes of Fixed Rate Loans
and the issuance of Letters of Credit. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this Section
2.4(g), the Administrative Agent shall promptly so notify the Administrative
Borrower (and such currency shall not be an Alternate Currency hereunder).


Section 2.5. Evidence of Indebtedness.


(a)    US Borrower Revolving Loans. Upon the request of a Revolving Lender, to
evidence the obligation of each US Borrower to repay the portion of the
Revolving Loans made by such Revolving Lender and to pay interest thereon, the
US Borrowers shall execute a US Borrower Revolving Credit Note, payable to the
order of such Revolving Lender in the principal amount equal to its Applicable
Commitment Percentage of the Revolving Credit Commitment, or, if less, the
aggregate unpaid principal amount of Revolving Loans made by such Revolving
Lender to such US Borrower; provided that the failure of a Revolving Lender to
request a Revolving Credit Note shall in no way detract from the Borrowers’
obligations to such Revolving Lender hereunder.


(b)    Foreign Borrower Revolving Loans. Upon the request of a Revolving Lender,
to evidence the obligation of each Foreign Borrower to repay the portion of the
Revolving Loans made by such Revolving Lender to such Foreign Borrower and to
pay interest thereon, each such Foreign Borrower shall execute a Foreign
Borrower Revolving Credit Note, payable to the order of such Revolving Lender in
the principal amount equal to its Applicable Commitment Percentage of the
Revolving Credit Commitment, or, if less, the aggregate unpaid principal amount
of Revolving Loans made by such Revolving Lender to such Foreign Borrower;
provided that the failure of a Revolving Lender to request a Foreign Borrower
Revolving Credit Note shall in no way detract from such Foreign Borrower’s
obligations to such Revolving Lender hereunder.


(c)    Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrowers to repay the Swing Loans and to pay interest
thereon, the Borrowers shall execute a Swing Line Note, payable to the order of
the Swing Line Lender in the principal amount of the Swing Line Commitment, or,
if less, the aggregate unpaid principal amount of Swing Loans made by the Swing
Line Lender; provided that the failure of the Swing Line Lender to request a
Swing Line Note shall in no way detract from the Borrowers’ obligations to the
Swing Line Lender hereunder.


(d)    Capex Loans. Upon the request of a Capex Lender, to evidence the
obligation of the US Borrowers to repay the portion of the Capex Loans made by
such Capex Lender and to pay interest thereon, the US Borrowers shall execute a
Capex Note, payable to the order of such Capex Lender in the principal amount of
its Applicable Commitment Percentage of the Capex Commitment (or, after the
Capex Conversion Date, the aggregate unpaid principal amount of Capex Loans made
by such Capex Lender); provided that the failure of a Capex Lender to request a
Capex Note shall in no way detract from the US Borrowers’ obligations to such
Capex Lender hereunder.




50

--------------------------------------------------------------------------------





Section 2.6. Notice of Loans and Credit Events; Funding of Loans.


(a)    Notice of Loans and Credit Events. The Administrative Borrower shall
provide to the Administrative Agent, or with respect to a proposed Swing Loan
borrowing by a Foreign Borrower, to the Foreign Funding Agent (with a copy to
the Administrative Agent), in each case through an Authorized Officer, a Notice
of Loan prior to (i) 12:00 P.M. (Local Time) on the proposed date of borrowing
of, or conversion of a Loan to, a Base Rate Loan, (ii) 12:00 P.M. (Local Time)
three Business Days prior to the proposed date of borrowing of, continuation of,
or conversion of a Loan to, a Eurodollar Loan, (iii) 12:00 P.M. (Local Time)
three Business Days prior to the proposed date of borrowing of an Alternate
Currency Loan, and (iv) 2:00 P.M. (Local Time) on the proposed date of borrowing
of a Swing Loan (or such later time as agreed to from time to time by the
applicable Swing Line Lender). An Authorized Officer of the Administrative
Borrower or a Foreign Borrower may verbally request a Loan, so long as a Notice
of Loan is received by the end of the same Business Day, and, if the
Administrative Agent, the Foreign Funding Agent or any Lender provides funds or
initiates funding based upon such verbal request, the Borrowers shall bear the
risk with respect to any information regarding such funding that is later
determined to have been incorrect. The Borrowers shall comply with the notice
provisions set forth in Section 2.2(b) hereof with respect to Letters of Credit.


(b)    Funding of Loans.


(i)    Generally. Promptly upon the receipt of a Notice of Loan with respect to
a Revolving Loan, and, in any event, by 2:00 P.M. (Eastern time) on the date
such Notice of Loan is received, the applicable Agent (the Administrative Agent
with respect to Revolving Loans and Swing Loans to a US Borrower and US Swing
Loans, and the Foreign Funding Agent with respect to Swing Loans to a Foreign
Borrower) shall notify the Revolving Lenders of the date, amount, type of
currency and Interest Period (if applicable) of such Loan. On the date that the
Credit Event set forth in such Notice of Loan is to occur, each such Revolving
Lender shall provide to the applicable Agent, not later than 4:00 P.M. (Eastern
time), the amount in Dollars, or, with respect to an Alternate Currency, in the
applicable Alternate Currency, in federal or other immediately available funds,
required of it. If the applicable Agent shall elect to advance the proceeds of
such Loan prior to receiving funds from such Revolving Lender, such Agent shall
have the right, upon prior notice to the appropriate Borrowers, to debit any
account of the appropriate Borrowers or otherwise receive such amount from the
appropriate Borrowers, promptly after demand, in the event that such Revolving
Lender shall fail to reimburse such Agent in accordance with this Section
2.6(b)(i). The applicable Agent shall also have the right to receive interest
from such Revolving Lender at the Federal Funds Effective Rate in the event that
such Revolving Lender shall fail to provide its portion of the Loan on the date
requested and such Agent shall elect to provide such funds.


(ii)    Notice of Funding and Exposure to the Administrative Agent. The Foreign
Funding Agent shall promptly (on the same day as the funding occurs) notify the
Administrative Agent of any funding of a Revolving Loan made by it or Swing Loan
(other than a US Swing Loan). At the request of the Administrative Agent, the
Foreign Funding


51

--------------------------------------------------------------------------------





Agent shall promptly (on the same day if requested prior to 1:00 P.M. Eastern
time) provide to the Administrative Agent the amount of the Alternate Currency
Exposure.


(c)    Conversion and Continuation of Loans.


(i)    At the request of the Administrative Borrower to the Administrative
Agent, subject to the notice and other provisions of this Agreement, the Lenders
shall convert a Base Rate Loan to one or more Eurodollar Loans at any time and
shall convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment
Date applicable thereto. Swing Loans may be converted by the applicable Swing
Line Lender to Revolving Loans in accordance with Section 2.2(c)(iii) hereof.


(ii)    No Alternate Currency Loan may be converted to a Base Rate Loan or
Eurodollar Loan and no Base Rate Loan or Eurodollar Loan may be converted to an
Alternate Currency Loan.


(ii)    At the request of the appropriate Borrowers to the applicable Agent,
subject to the notice and other provisions of this Agreement, the Lenders shall
continue one or more Fixed Rate Loans as of the end of the applicable Interest
Period as a new Fixed Rate Loan with a new Interest Period; provided that if the
appropriate Borrower shall fail to so select the duration of any Interest Period
with respect to a Eurodollar Loan at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have continued such Eurodollar Loan with a new Interest Period of
the same duration at the end of the then current Interest Period.


(d)    Minimum Amount. Each request for:


(i)    a Base Rate Loan shall be in an amount of not less than Fifty Thousand
Dollars ($50,000), increased by increments of Fifty Thousand Dollars ($50,000);


(ii)    a Fixed Rate Loan shall be in an amount of not less than One Hundred
Thousand Dollars ($100,000), increased by increments of One Hundred Thousand
Dollars ($100,000) (or, with respect to a Fixed Rate Loan not denominated in
Dollars, such approximately comparable amount as shall result in an amount
rounded to the nearest whole number); and


(iii)    a Swing Loan shall be in an amount of not less than One Hundred
Thousand Dollars ($100,000) (or, with respect to a Swing Loan not denominated in
Dollars, such approximately comparable amount as shall result in an amount
rounded to the nearest whole number).


(e)    Interest Periods. The Borrowers shall not request that Fixed Rate Loans
be outstanding for more than six different Interest Periods at the same time, or
such higher number of Interest Periods as agreed to in writing by the
Administrative Agent.




52

--------------------------------------------------------------------------------





(f)    Capex Loans. In addition to the requirements set forth in subsection (a)
above, with respect to the borrowing of a Capex Draw Loan, the Administrative
Borrower shall provide to the Administrative Agent, concurrently with the
delivery of the Notice of Loan, a reasonably detailed summary of expenses
supporting the use of proceeds of such Capex Draw Loan, which use of proceeds
shall comply with the requirements of Section 5.18 hereof.


Section 2.7. Payment on Loans and Other Obligations.


(a)    Payments Generally. Each payment made hereunder or under any other Loan
Document by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.


(b)    Payments in Alternate Currency. With respect to any Loan payable in an
Alternate Currency, all payments (including prepayments) to any Lender of the
principal of or interest on such Loan shall be made in the same Alternate
Currency as the original Loan. For clarification, the amount outstanding on any
Loan payable in an Alternate Currency for purposes of repayment on the last day
of the applicable Interest Period shall be measured in the Alternate Currency
and not by the Dollar Equivalent of such amount. With respect to any Letter of
Credit issued in an Alternate Currency, all payments to the Issuing Lender
issuing such Letter of Credit (and to any Lender that shall have funded its
participation in such Letter of Credit) shall be made in the Dollar Equivalent
(as determined on the date of drawing of such Letter of Credit) of the amount of
such Letter of Credit. With respect to any fees or other amounts payable for the
sole benefit of an Issuing Lender issuing an Alternate Currency Letter of
Credit, all payments of such amounts shall be made in the same currency in which
such Letter of Credit was issued (or such other currency agreed to by the
applicable Issuing Lender). All payments pursuant to this Section 2.7(b) shall
be remitted by the appropriate Borrower to the applicable Agent, at the address
of such Agent for notices referred to in Section 11.4 hereof (or at such other
office or account as designated in writing by such Agent to the Administrative
Borrower), for the account of the Revolving Lenders (or the appropriate Issuing
Lender or the appropriate Swing Line Lender, as appropriate) not later than 1:00
P.M. (Eastern time) on the due date thereof in same day funds. Any such payments
received by the applicable Agent after 1:00 P.M. (Eastern time) shall be deemed
to have been made and received on the next Business Day.


(c)    Payments in Dollars from Borrowers. With respect to (i) any Loan (other
than an Alternate Currency Loan), or (ii) any other payment to the
Administrative Agent and the Lenders that shall not be covered by subsection (b)
above, all such payments (including prepayments) to the Administrative Agent of
the principal of or interest on such Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by the Borrowers
under this Agreement, shall be made in Dollars. All payments described in this
subsection (c) shall be remitted to the Administrative Agent, at the address of
the Administrative Agent for notices referred to in Section 11.4 hereof for the
account of the Lenders (or the appropriate Issuing Lender or the appropriate
Swing Line Lender) not later than 1:00 P.M. (Eastern time) on the due date
thereof in immediately available funds. Any such payments received by the
Administrative Agent (or such Issuing Lender or such Swing Line Lender) after
1:00 P.M. (Eastern time) shall be deemed to have been made and received on the
next Business Day.


53

--------------------------------------------------------------------------------







(d)    Payments to Lenders. Upon the applicable Agent’s receipt of payments
hereunder, such Agent shall immediately distribute to the appropriate Lenders
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender making such Swing Loans and any Lender that has funded a participation in
such Swing Loans, or, with respect to Letters of Credit, certain of which
payments shall be paid to the Issuing Lender issuing such Letter of Credit)
their respective ratable shares, if any, of the amount of principal, interest,
and commitment and other fees received by such Agent for the account of such
Lender. Payments received by the applicable Agent in Dollars shall be delivered
to the Lenders in Dollars in immediately available funds. Payments received by
the applicable Agent in any Alternate Currency shall be delivered to the Lenders
in such Alternate Currency in same day funds. Each appropriate Lender shall
record any principal, interest or other payment, the principal amounts of Base
Rate Loans, Fixed Rate Loans, Swing Loans and Letters of Credit, the type of
currency for each Loan, all prepayments and the applicable dates, including
Interest Periods, with respect to the Loans made, and payments received by such
Lender, by such method as such Lender may generally employ; provided that
failure to make any such entry shall in no way detract from the obligations of
the Borrowers under this Agreement or any Note. The aggregate unpaid amount of
Loans, types of Loans, Interest Periods and similar information with respect to
the Loans and Letters of Credit set forth on the records of the Administrative
Agent and the Foreign Funding Agent shall be rebuttably presumptive evidence
with respect to such information, including the amounts of principal, interest
and fees owing to each Lender; provided that, if the records of the
Administrative Agent and the Foreign Funding Agent shall differ, the records of
the Administrative Agent shall control.


(e)    Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Fixed Rate Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.


(f)    Notice to the Administrative Agent of Payments. The Foreign Funding Agent
shall promptly (on the same day that the payments are received) notify the
Administrative Agent of any payments received by the Foreign Funding Agent.


Section 2.8. Prepayment.


(a)    Right to Prepay.


(i)    The Borrowers shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the appropriate Swing Line Lender
and any Revolving Lender that has funded a participation in such Swing Loan),
all or any part of the principal amount of the Loans then outstanding, as
designated by the Administrative Borrower or applicable Foreign Borrower. Such
payment shall include interest accrued on the amount so prepaid


54

--------------------------------------------------------------------------------





to the date of such prepayment and any amount payable under Article III hereof
with respect to the amount being prepaid. Prepayments shall be without any
premium or penalty other than any amounts due pursuant to Article III hereof.
Each prepayment of the Capex Term Loan and any Additional Term Loan Facility
shall be applied to the principal installments thereof in the inverse order of
their respective maturities


(ii)    The Borrowers shall have the right, at any time or from time to time, to
prepay, for the benefit of the appropriate Swing Line Lender (and any Revolving
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Swing Loans then outstanding, as designated by the
Administrative Borrower or applicable Foreign Borrower, plus interest accrued on
the amount so prepaid to the date of such prepayment.


(b)    Notice of Prepayment. The Borrowers shall give the Administrative Agent
and, if applicable, the Foreign Funding Agent, written notice of voluntary
prepayments pursuant to this Section 2.8 of (i) a Base Rate Loan or Swing Loan
by no later than 1:00 P.M. (Local Time) on the Business Day on which such
prepayment is to be made, and (ii) a Fixed Rate Loan by no later than 1:00 P.M.
(Local Time) three Business Days before the Business Day on which such
prepayment is to be made; provided that any such notice of prepayment (other
than in respect of a Swing Loan) may state that such notice is conditioned upon
(A) the effectiveness of other credit facilities and/or (B) Borrower’s receipt
of proceeds from another transaction, in which case such notice may be revoked
by Borrowers (by written notice to the Administrative Agent and, if applicable,
the Foreign Funding Agent, on or prior to the specified effective date of such
notice) if such condition is not satisfied.


(c)    Minimum Amount. Each prepayment of a Fixed Rate Loan shall be in the
principal amount of not less than the lesser of One Hundred Thousand Dollars
($100,000) or the principal amount of such Loan (or, with respect to an
Alternate Currency Loan, the Dollar Equivalent (rounded to a comparable amount)
of such amount), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to Section 2.12
or Article III hereof.


Section 2.9. Commitment and Other Fees.


(a)    Commitment Fee for Revolving Credit Commitment. The Borrowers shall pay
to the Administrative Agent, for the ratable account of the Revolving Lenders,
as a consideration for the Revolving Credit Commitment, a commitment fee, for
each day from the Closing Date through the last day of the Commitment Period, in
an amount equal to (i) (A) the Maximum Revolving Amount at the end of such day,
minus (B) the Revolving Credit Exposure (exclusive of the Swing Line Exposure)
at the end of such day, multiplied by (ii) the Applicable Commitment Fee Rate in
effect on such day divided by three hundred sixty (360). The commitment fee
shall be payable quarterly in arrears, commencing on March 31, 2018 and
continuing on each Regularly Scheduled Payment Date thereafter, and on the last
day of the Commitment Period.




55

--------------------------------------------------------------------------------





(b)    Commitment Fee for Capex Draw Commitment. DMC Global shall pay to the
Administrative Agent, for the ratable account of the Capex Lenders, as a
consideration for the Capex Draw Commitment, a commitment fee, for each day from
the Closing Date through the Capex Conversion Date, in an amount equal to
(i) (A) the Maximum Capex Draw Amount at the end of such day, minus (B) the
Capex Draw Exposure at the end of such day, multiplied by (ii) the Applicable
Commitment Fee Rate in effect on such day divided by three hundred sixty (360).
The commitment fee shall be payable quarterly in arrears, commencing on March
31, 2018 and continuing on each Regularly Scheduled Payment Date thereafter, and
on the last day of the Commitment Period.


(c)    Administrative Agent Fee. The Borrowers shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.


(d)    Appraisal Fees. The Borrowers shall promptly reimburse the Administrative
Agent, for its sole benefit, for all costs and expenses relating to any
appraisal or other collateral assessment expenses that may be conducted from
time to time by or on behalf of the Administrative Agent, the scope and
frequency of which shall be in the reasonable discretion of the Administrative
Agent; provided that, other than during the continuance of an Event of Default,
the Borrowers need not reimburse the Administrative Agent for more than one such
appraisal or collateral assessment during the Commitment Period.


(e)    Authorization to Debit Account. Each Credit Party hereby agrees that the
Administrative Agent has the right to debit from any Deposit Account of one or
more Credit Parties, amounts owing to the Administrative Agent and the Lenders
by any Borrower under this Agreement and the Loan Documents for payment of fees,
expenses and other amounts owing in connection therewith.


Section 2.10. Modifications to Commitment.


(a)    Optional Reduction of Commitments.


(i)    Revolving Credit Commitment. The Borrowers may at any time and from time
to time permanently reduce in whole or ratably in part the Maximum Revolving
Amount to an amount not less than the then existing Revolving Credit Exposure,
by giving the Administrative Agent not fewer than three Business Days’ written
notice of such reduction, provided that any such partial reduction shall be in
an aggregate amount, for all of the Lenders, of not less than One Million
Dollars ($1,000,000), increased in increments of Two Hundred Fifty Thousand
Dollars ($250,000). The Administrative Agent shall promptly notify each
Revolving Lender of the date of each such reduction and such Revolving Lender’s
proportionate share thereof. After each such partial reduction, the commitment
fees payable hereunder shall be calculated upon the Maximum Revolving Amount as
so reduced. If the Borrowers reduce in whole the Revolving Credit Commitment, on
the effective date of such reduction (the Borrowers having prepaid in full the
unpaid principal balance, if any, of the Revolving Loans, together with all
interest (if any) and commitment and other fees accrued and unpaid with respect
thereto, and provided that no Letter of Credit Exposure or Swing


56

--------------------------------------------------------------------------------





Line Exposure shall exist), all of the Revolving Credit Notes shall be delivered
to the Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Administrative Borrower. Any
partial reduction in the Maximum Revolving Amount shall be effective during the
remainder of the Commitment Period applicable to the Revolving Credit
Commitment. Upon each decrease of the Maximum Revolving Amount, the Total
Commitment Amount shall be decreased by the same amount.


(ii)    Capex Draw Commitment. DMC Global may at any time and from time to time
permanently reduce in whole or ratably in part the Maximum Capex Draw Amount to
an amount not less than the then existing Capex Draw Exposure, by giving the
Administrative Agent not fewer than three Business Days’ written notice of such
reduction, provided that any such partial reduction shall be in an aggregate
amount, for all of the Lenders, of not less than One Million Dollars
($1,000,000), increased in increments of Two Hundred Fifty Thousand Dollars
($250,000). The Administrative Agent shall promptly notify each Capex Lender of
the date of each such reduction and such Capex Lender’s proportionate share
thereof. After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Maximum Capex Draw Amount as so reduced.
If DMC Global reduces in whole the Capex Draw Commitment, on the effective date
of such reduction (DMC Global having prepaid in full the unpaid principal
balance, if any, of the Capex Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto), all of the
Capex Notes shall be delivered to the Administrative Agent marked “Canceled” and
the Administrative Agent shall redeliver such Capex Notes to the Administrative
Borrower. Any partial reduction in the Maximum Capex Amount shall be effective
during the remainder of the Commitment Period applicable to the capex Draw
Commitment. Upon each decrease of the Maximum Capex Draw Amount, the Total
Commitment Amount shall be decreased by the same amount.


(b)    Increase in Commitment.


(i)    At any time during the Commitment Increase Period, the Borrowers may
request that the Administrative Agent increase the Total Commitment Amount by
(A) increasing the Maximum Revolving Amount, or (B) adding an additional term
loan facility (the “Additional Term Loan Facility”) (which Additional Term Loan
Facility shall be subject to subsection (c) below); provided that the aggregate
amount of all increases made pursuant to this subsection (b) shall not exceed
One Hundred Million Dollars ($100,000,000). Each such request for an increase
shall be in an amount of at least Ten Million Dollars ($10,000,000), increased
by increments of One Million Dollars ($1,000,000), and may be made by either
(1) increasing, for one or more Lenders, with their prior written consent, their
respective Revolving Credit Commitments (2) adding a new commitment for one or
more Lenders, with their prior written consent, with respect to the Additional
Term Loan Facility, or (3) including one or more Additional Lenders, each with a
new commitment under the Revolving Credit Commitment or the Additional Term Loan
Facility, as a party to this Agreement (each an “Additional Commitment” and,
collectively, the “Additional Commitments”).


57

--------------------------------------------------------------------------------







(ii)    During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement,
(B) each Additional Commitment from an Additional Lender, if any, shall be in an
amount of at least Five Million Dollars ($5,000,000), (C) the Administrative
Agent shall provide to the Borrowers and each Lender a revised Schedule 1 to
this Agreement, including revised Applicable Commitment Percentages for each of
the Lenders, if appropriate, at least three Business Days prior to the date of
the effectiveness of such Additional Commitments (each an “Additional Lender
Assumption Effective Date”), (D) the applicable Borrowers shall (1) deliver to
the Administrative Agent the resolutions of the board of directors (or other
governing body) of such Borrower, in form and substance reasonably satisfactory
to the Administrative Agent, evidencing approval of such increase and the
consummation of the transactions contemplated thereby and (2) if requested by
the Administrative Agent, deliver to the Administrative Agent an opinion of
counsel with respect to such increase, in form and substance reasonably
satisfactory to the Administrative Agent, and (E) the applicable Borrowers shall
execute and deliver to the Administrative Agent and the Lenders such replacement
or additional Notes as shall be required by the Administrative Agent (if Notes
have been requested by such Lender or Lenders). The Lenders hereby authorize the
Administrative Agent to execute each Additional Lender Assumption Agreement on
behalf of the Lenders.


(iii)    On each Additional Lender Assumption Effective Date with respect to the
Specific Commitment being increased, as appropriate, the Lenders shall make
adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among such Lenders such outstanding
amounts, based on the revised Applicable Commitment Percentages and to otherwise
carry out fully the intent and terms of this Section 2.10(b) (and the
appropriate Borrowers shall pay to the Lenders any amounts that would be payable
pursuant to Section 3.3 hereof if such adjustments among the Lenders would cause
a prepayment of one or more Fixed Rate Loans). In connection therewith, it is
understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to subsection (a) above) without the
prior written consent of such Lender. The Borrowers shall not request any
increase in the Total Commitment Amount pursuant to this subsection (b) if a
Default or an Event of Default shall then exist, or, after giving pro forma
effect to any such increase, would exist. At the time of any such increase, at
the request of the Administrative Agent, the Credit Parties and the Lenders
shall enter into an amendment to evidence such increase and to address related
provisions as deemed necessary or appropriate by the Administrative Agent. Upon
the addition of the Additional Term Loan Facility and upon each increase of the
Maximum Revolving Amount, the Total Commitment Amount shall be increased by the
same amount.




58

--------------------------------------------------------------------------------





(c)    Additional Term Loan Facility.


(i)    Each Additional Term Loan Facility (i) shall rank pari passu in right of
payment with the Revolving Loans and the Capex Term Loan, (ii) shall not mature
earlier than the last day of the Commitment Period applicable to the Revolving
Credit Commitment (but may have amortization prior to such date), and
(iii) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loan and the Capex Term Loan.


(ii)    An Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (an “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, as appropriate, each Lender providing a commitment with respect to
such Additional Term Loan Facility, each Additional Lender providing a
commitment with respect to such Additional Term Loan Facility, and the
Administrative Agent. Notwithstanding anything herein to the contrary, an
Additional Term Loan Facility Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.10(b) and (c)
(including, without limitation, amendments to the definitions in this Agreement
and Section 9.8 hereof for the purpose of treating such Additional Term Loan
Facility pari passu with the other Loans).


Section 2.11. Computation of Interest and Fees.


(a)    Generally. Other than with respect to Base Rate Loans and certain
Alternate Currency Loans identified in the next sentence, interest on Loans,
Letter of Credit fees, Related Expenses and commitment and other fees and
charges hereunder shall be computed on the basis of a year having three hundred
sixty (360) days and calculated for the actual number of days elapsed. With
respect to Base Rate Loans and to the extent required by a foreign jurisdiction
in connection with the making of Loans in a specific Alternate Currency,
interest on the applicable Loan shall be computed on the basis of a year having
three hundred sixty-five (365) days or three hundred sixty-six (366) days, as
the case may be, and calculated for the actual number of days elapsed.


(b)    Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a three
hundred sixty (360) day year or any other period of time less than a calendar
year) are equivalent to the rates so determined multiplied by the actual number
of days in the applicable calendar year and divided by three hundred sixty (360)
or such other period of time, respectively.




59

--------------------------------------------------------------------------------





Section 2.12. Mandatory Payments.


(a)    Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the US Borrowers (and the
appropriate Foreign Borrowers) shall, as promptly as practicable, but in no
event later than the next Business Day, pay an aggregate principal amount of the
Revolving Loans sufficient to bring the Revolving Credit Exposure within the
Revolving Credit Commitment.


(b)    Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, the US Borrowers (and the appropriate Foreign
Borrowers) shall, as promptly as practicable, but in no event later than the
next Business Day, pay an aggregate principal amount of the Swing Loans
sufficient to bring the Swing Line Exposure within the Swing Line Commitment.


(c)    Capex Draw Exposure. If, at any time, the Capex Draw Exposure shall
exceed the Capex Draw Commitment, DMC Global shall, as promptly as practicable,
but in no event later than the next Business Day, pay an aggregate principal
amount of the Capex Draw Loans sufficient to bring the Capex Draw Exposure
within the Capex Draw Commitment.


(d)    Alternate Currency Exposure. If, at any time, the Alternate Currency
Exposure shall exceed the Alternate Currency Maximum Amount, the US Borrowers
(and the appropriate Foreign Borrowers) shall, as promptly as practicable, but
in no event later than the next Business Day, pay an aggregate principal amount
of the Alternate Currency Loans sufficient to bring the Alternate Currency
Exposure within the Alternate Currency Maximum Amount.


(e)    Mandatory Prepayments. The Borrowers shall, until the Capex Term Loan and
the Additional Term Loan Facility, if any, is paid in full, make Mandatory
Prepayments (each a “Mandatory Prepayment”) in accordance with the following
provisions:


(i)    Sale of Assets. Upon a Company’s receipt of proceeds in respect of the
sale or other disposition of any assets by a Company (permitted pursuant to
Section 5.12 hereof) to any Person (other than a Credit Party) other than in the
ordinary course of business, and, to the extent such proceeds are in excess of
One Million Dollars ($1,000,000) during any fiscal year of DMC Global and are
not to be reinvested in fixed assets or other similar assets within one hundred
eighty (180) days of such sale or other disposition, the Borrowers shall make a
Mandatory Prepayment, on the date of such receipt of proceeds (or, if the
Borrowers intend to reinvest such proceeds within such one hundred eighty (180)
day period but on a later date within such period decide not to do so, on such
later date), in an amount equal to one hundred percent (100%) of the proceeds of
such disposition net of amounts required to pay taxes and reasonable costs
applicable to such sale or disposition.


(ii)    Material Recovery Event. Within ten days after the occurrence of a
Material Recovery Event, the Administrative Borrower shall furnish to the
Administrative Agent written notice thereof. Within thirty (30) days after the
Companies’ receipt of proceeds in respect of such Material Recovery Event, the
Administrative Borrower shall notify the


60

--------------------------------------------------------------------------------





Administrative Agent of the Borrowers’ determination as to whether or not to
replace, rebuild or restore the affected property (a “Material Recovery
Determination Notice”). If the Borrowers decide not to replace, rebuild or
restore such property, or if the Borrowers have not delivered the Material
Recovery Determination Notice within thirty (30) days after such Material
Recovery Event, then the proceeds of insurance received in connection with such
Material Recovery Event shall be paid as a Mandatory Prepayment. If the
Borrowers decide to replace, rebuild or restore such property, then any such
replacement, rebuilding or restoration must be (A) commenced within six months
of the date of the Companies’ receipt of proceeds in respect of such Material
Recovery Event, and (B) substantially completed within twelve (12) months of
such commencement date or such longer period of time necessary to complete the
work with reasonable diligence and approved in writing by the Administrative
Agent, in its reasonable discretion, with such casualty insurance proceeds and
other funds available to the appropriate Companies for replacement, rebuilding
or restoration of such property. Any amounts of such insurance proceeds in
connection with such Material Recovery Event not applied to the costs of
replacement or restoration by the end of such twelve (12) month period shall be
applied as a Mandatory Prepayment.


(iii)    Additional Indebtedness. If, at any time, any of the Companies shall
incur Indebtedness other than Indebtedness permitted pursuant to Section 5.8
hereof (which other Indebtedness not permitted pursuant to Section 5.8 hereof
shall not be incurred without the prior written consent of the Administrative
Agent and the Required Lenders), the Borrowers shall make a Mandatory
Prepayment, on the date that such Indebtedness is incurred, in an amount equal
to one hundred percent (100%) of the net cash proceeds of such Indebtedness, net
of costs and expenses related thereto.


(iv)    Additional Equity. Within thirty (30) days after DMC Global’s receipt of
net cash proceeds in respect of any equity offering (other than the offering or
exercise of stock options or other equity awards pursuant to management
incentive plans or an equity offering to finance, or the use of stock to pay all
or part of the purchase price for, an Acquisition permitted under Section 5.13
hereof) by DMC Global, the Borrowers shall make a Mandatory Prepayment in an
amount equal to one hundred percent (100%) of the net cash proceeds of such
equity offering.


(f)    Application of Mandatory Prepayments.


(i)    Involving a Company Prior to an Event of Default. So long as no Event of
Default shall have occurred and be continuing, each Mandatory Prepayment
required to be made pursuant to subsection (e) hereof shall be applied (A)
first, to the Capex Term Loan, until paid in full, and (B) second, to any
Additional Term Loan Facility, until paid in full.


(ii)    Involving a Company After an Event of Default. If a Mandatory Prepayment
is required to be made pursuant to subsection (e) hereof at any time that an
Event of Default shall have occurred and is continuing, then such Mandatory
Prepayment shall be paid by the Administrative Borrower to the Administrative
Agent to be applied to the following, on a pro rata basis among: (A) the Maximum
Revolving Amount (with payments to be made


61

--------------------------------------------------------------------------------





in the following order: Revolving Loans, Swing Loans, and to be held by the
Administrative Agent in a special account as security for any Letter of Credit
Exposure pursuant to subpart (iii) below), (B) the unpaid principal balance of
the Capex Loans, and (C) the unpaid principal balance of the Additional Term
Loan Facility.


(iii)    Involving Letters of Credit. Any amounts to be distributed for
application to a Revolving Lender’s liabilities with respect to any Letter of
Credit Exposure as a result of a Mandatory Prepayment shall be held by the
Administrative Agent in an interest bearing trust account (the “Special Trust
Account”) as collateral security for such liabilities until a drawing on any
Letter of Credit, at which time such amounts, together with interest accrued
thereon, shall be released by the Administrative Agent and applied to such
liabilities. If any such Letter of Credit shall expire without having been drawn
upon in full, the amounts held in the Special Trust Account with respect to the
undrawn portion of such Letter of Credit, together with interest accrued
thereon, shall be applied by the Administrative Agent in accordance with the
provisions of subsections (i) and (ii) above.


(g)    Mandatory Payments Generally. Unless otherwise designated by the
Administrative Borrower, each Mandatory Prepayment made with respect to a
Specific Commitment pursuant to subsection (a) (c) or (e) hereof shall be
applied in the following order: (i) first, to the outstanding Base Rate Loans,
(ii) second, to the outstanding Eurodollar Loans, and (iii) to outstanding
Alternate Currency Loans; provided that, in each case, if the outstanding
principal amount of any Fixed Rate Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.6(d) hereof as a result of such
prepayment, then such Fixed Rate Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Fixed Rate Loan pursuant to
this Section 2.12 shall be subject to the prepayment provisions set forth in
Article III hereof. Each Mandatory Prepayment made with respect to the Capex
Term Loan or the Additional Term Loan Facility shall be applied to the payments
of principal in the inverse order of their respective maturities.


Section 2.13. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrowers shall Cash Collateralize each Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 12.10(a)(iv) hereof and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.


(a)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of each Issuing Lender, and agrees to
cooperate with the Administrative Agent’s reasonable requests to take actions to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of the Letter of Credit Exposure, to be applied pursuant to subsection
(b) below. If, at any time, the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and an Issuing Lender as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash


62

--------------------------------------------------------------------------------





Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by such Defaulting Lender).


(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13 or Section 12.10 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce each Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and such Issuing Lender that
there exists excess Cash Collateral; provided that (A) subject to Section 12.10
hereof, the Person providing Cash Collateral and such Issuing Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations, and (B) the extent that such Cash Collateral was
provided by the Borrowers, such Cash Collateral shall remain subject to any
security interest granted pursuant to the Loan Documents.


Section 2.14. Liability of Borrowers.


(a)    Joint and Several Liability. Each Borrower hereby authorizes the
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder. Each Borrower acknowledges and agrees that the Administrative
Agent and the Lenders are entering into this Agreement at the request of each
Borrower and with the understanding that each Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Obligations, as set
forth in the Loan Documents and any other amount payable under this Agreement
and the other Loan Documents. Each Borrower agrees that it is receiving or will
receive a direct pecuniary benefit for each Loan made or Letter of Credit issued
hereunder.


(b)    Appointment of Administrative Borrower. Each Borrower hereby irrevocably
appoints the Administrative Borrower or any other Borrower as the borrowing
agent and attorney-in-fact for all Borrowers, which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by each Borrower that such appointment has
been revoked and that another Borrower has been appointed the Administrative
Borrower. Each Borrower exempts the Administrative Borrower from the
restrictions of self-dealing and multi-representation pursuant to section 181 of
the German Civil Code and similar restrictions applicable to it under any other
applicable law (in each case to the extent legally possible). Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower or any
other Borrower to (i) provide the Administrative Agent (and the Foreign Funding
Agent, as applicable) with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement, (ii) take such action as the Administrative
Borrower or such Borrower deems appropriate on its behalf to obtain Loans and


63

--------------------------------------------------------------------------------





Letters of Credit, and (iii) exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Collateral of the Borrowers in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to the Borrowers
in order to utilize the collective borrowing powers of the Borrowers in the most
efficient and economical manner and at their request, and that neither the
Administrative Agent nor any Lender shall incur liability to any Borrower as a
result of such handling of the Collateral of the Borrowers in a combined
fashion. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.


(c)    Maximum Liability of Each Subsidiary Borrower and Rights of Contribution.
Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, in no event shall the maximum liability of any Subsidiary
Borrower exceed the maximum amount that (after giving effect to the incurring of
the obligations hereunder and to any rights to contribution of such Borrower
from other Affiliates of such Borrower) would not render the rights to payment
of the Administrative Agent and the Lenders hereunder void, voidable or
avoidable under any applicable fraudulent transfer law (including with respect
to Section 2.14(d) hereof) or, in case of a Subsidiary Borrower incorporated or
established in Germany, would not contravene applicable Capital Maintenance
Rules. The Borrowers hereby agree as among themselves that, in connection with
the payments made hereunder, each Subsidiary Borrower shall have a right of
contribution from each other Borrower in accordance with applicable law. Such
contribution rights shall be waived until such time as the Secured Obligations
have been irrevocably paid in full (other than contingent indemnification
obligations as to which no claim has been asserted), and no Borrower shall
exercise any such contribution rights until the Secured Obligations have been
irrevocably paid in full (other than contingent indemnification obligations as
to which no claim has been asserted).


(d)    Swap Obligations Keepwell Provision. Each Borrower, that is an “eligible
contract participant” as defined in the Commodity Exchange Act, hereby jointly
and severally, absolutely, unconditionally and irrevocably, undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of each
such Borrower under this Section 2.14(d) shall remain in full force and effect
until all Secured Obligations are paid in full (other than contingent
indemnification obligations as to which no claim has been asserted). The
Borrowers intend that this Section 2.14(d) constitute, and this Section 2.14(d)
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.


(e)    Waivers of Each Borrower. In the event that any obligation of any
Borrower under this Agreement is deemed to be an agreement by such Borrower to
answer for the debt or default of another Credit Party or as an hypothecation of
property as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition. Each
Borrower expressly waives, except as expressly required under this Agreement,
diligence, demand, presentment, protest and notice of


64

--------------------------------------------------------------------------------





every kind and nature whatsoever, consents to the taking by the Administrative
Agent and the Lenders of any additional security of another Credit Party for the
obligations secured hereby, or the alteration or release in any manner of any
security of another Credit Party now or hereafter held in connection with the
Obligations, and consents that the Administrative Agent, the Lenders and any
other Credit Party may deal with each other in connection with such obligations
or otherwise, or alter any contracts now or hereafter existing between them, in
any manner whatsoever, including without limitation the renewal, extension,
acceleration or changes in time for payment of any such obligations or in the
terms or conditions of any security held. The Administrative Agent and the
Lenders are hereby expressly given the right, at their option, to proceed in the
enforcement of any of the Obligations independently of any other remedy or
security they may at any time hold in connection with such obligations secured
and it shall not be necessary for the Administrative Agent and the Lenders to
proceed upon or against or exhaust any other security or remedy before
proceeding to enforce their rights against such Borrower. Each Borrower further
waives any right of subrogation, collection, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect of sums paid
to the Administrative Agent and the Lenders by any other Credit Party until such
time as the Commitment has been terminated and the Secured Obligations have been
repaid in full (other than contingent indemnification obligations as to which no
claim has been asserted).


(f)    Liability of Foreign Borrowers and Foreign Guarantors of Payment.
Anything herein to the contrary notwithstanding, (i) no Foreign Borrower or
Foreign Guarantor of Payment shall at any time be liable for the Indebtedness of
US Borrower under this Agreement (exclusive of Indebtedness of the Foreign
Borrowers that is guaranteed by the US Borrower under this Agreement), and
(ii) no Collateral granted by a Foreign Borrower or Foreign Guarantor of Payment
shall at any time secure any Indebtedness of the US Borrower under this
Agreement (exclusive of Indebtedness of the Foreign Borrowers that is guaranteed
by the US Borrower under this Agreement).


Section 2.15. Addition of a Borrower.


(a)    Addition of a Domestic Subsidiary Borrower. At the request of the
Administrative Borrower (with at least seven days prior written notice to the
Administrative Agent and the Lenders), a Wholly-Owned Subsidiary of DMC Global
that is a Domestic Subsidiary (that shall not then be a Domestic Subsidiary
Borrower) may become a Domestic Subsidiary Borrower hereunder, provided that all
of the following requirements shall have been met to the satisfaction of the
Administrative Agent:


(i)    Additional Borrower Assumption Agreement. Each Borrower and such Domestic
Subsidiary shall have executed and delivered to the Administrative Agent a fully
executed Additional Borrower Assumption Agreement. The Administrative Agent is
hereby authorized by the Lenders to enter into such Additional Borrower
Assumption Agreement on behalf of the Lenders.


(ii)    Notes as Requested. Each US Borrower and such Domestic Subsidiary shall
have executed and delivered to (A) each Revolving Lender requesting a
replacement Revolving Credit Note such Revolving Lender’s replacement Revolving
Credit Note, and


65

--------------------------------------------------------------------------------





(B) the Swing Line Lender a replacement Swing Line Note, if requested by the
Swing Line Lender.


(iii)    Security Documents. Such Domestic Subsidiary shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, such
Security Documents as are substantially equivalent to the Security Documents
entered into by the then-existing Domestic Subsidiary Borrowers hereunder.


(iv)    Lien Searches. With respect to such Domestic Subsidiary, the Borrowers
shall have caused to be delivered to the Administrative Agent (A) the results of
Uniform Commercial Code lien searches substantially equivalent to the Uniform
Commercial Code lien searches delivered in respect of the then-existing Domestic
Subsidiary Borrowers hereunder, in such new Domestic Subsidiary Borrower’s
jurisdiction of organization, (B) the results of federal and state tax lien and
judicial lien searches and pending litigation and bankruptcy searches,
substantially equivalent to the applicable lien searches delivered in respect of
the then-existing Domestic Subsidiary Borrowers hereunder, in the appropriate
jurisdictions, as applicable, and (C) Uniform Commercial Code termination
statements reflecting termination of all Uniform Commercial Code Financing
Statements previously filed by any Person and not expressly permitted pursuant
to Section 5.9 hereof.


(v)    Officer’s Certificate, Resolutions, Organizational Documents, Legal
Opinion. The Borrowers shall have provided (A) to the Administrative Agent such
corporate governance and authorization documents and an opinion of counsel
substantially equivalent to those delivered in respect of the then-existing
Domestic Subsidiary Borrowers hereunder, and any other documents and items as
may be deemed necessary or advisable by the Administrative Agent, all of the
foregoing to be in form and substance reasonably satisfactory to the
Administrative Agent, and (B) to each Lender any documentation and other
information reasonably requested by such Lender that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations.


(vi)    Miscellaneous. The US Borrowers and such Domestic Subsidiary shall have
provided to the Administrative Agent such other items and shall have satisfied
such other conditions as may be required by the Administrative Agent, provided
that such items and conditions are reasonably equivalent to the items required
of and conditions imposed on the then-existing Domestic Subsidiary Borrowers
hereunder.


(b)    Addition of a Foreign Borrower. At the request of the Administrative
Borrower (with at least fifteen (15) days prior written notice to the
Administrative Agent and with the consent of the Administrative Agent and the
Lenders), a Wholly-Owned Subsidiary of DMC Global that is a Foreign Subsidiary
that shall not then be a Foreign Borrower may become a Foreign Borrower
hereunder, provided that all of the following requirements shall have been met
to the satisfaction of the Administrative Agent:




66

--------------------------------------------------------------------------------





(i)    Request to Designate a Foreign Borrower. The Administrative Borrower
shall have provided to the Administrative Agent a written request that such
Foreign Subsidiary be designated as a Foreign Borrower pursuant to the terms of
this Agreement.


(ii)    Additional Borrower Assumption Agreement. Each Borrower and such Foreign
Subsidiary shall have executed and delivered to the Administrative Agent a fully
executed Additional Borrower Assumption Agreement. The Administrative Agent is
hereby authorized by the Lenders to enter into such Additional Borrower
Assumption Agreement on behalf of the Lenders.


(iii)    Notes as Requested. Each applicable Foreign Borrower shall have
executed and delivered to each applicable Lender appropriate Notes (for such
Lenders requesting Notes).


(iv)    Lien Searches. With respect to such Foreign Subsidiary, the Borrowers
shall have caused to be delivered to the Administrative Agent (if required by
the Administrative Agent) results of lien searches (or other similar searches
requested by the Administrative Agent) substantially equivalent to the lien
searches delivered in respect of the then-existing Foreign Borrowers hereunder,
in the appropriate jurisdictions.


(v)    Security Documents. Such Foreign Subsidiary shall have executed and
delivered to Lender, for the benefit of Lender, such Security Documents as are
substantially equivalent to the Security Documents entered into by the
then-existing Foreign Borrowers hereunder.


(vi)    Officer’s Certificate, Resolutions, Organizational Documents, Legal
Opinion. The Borrowers shall have provided to the Administrative Agent such
corporate governance and authorization documents and an opinion of counsel
substantially equivalent to those delivered in respect of the then-existing
Foreign Borrowers hereunder, and any other documents and items as may be deemed
necessary or advisable by the Administrative Agent (including an amendment to
this Agreement if required by the Administrative Agent), all of the foregoing to
be in form and substance reasonably satisfactory to the Administrative Agent. If
such amendment is required in order to implement administrative and similar
provisions, including foreign provisions to accomplish the addition of such
Foreign Borrower, then the Foreign Funding Agent and the Lenders authorize the
Administrative Agent to execute such amendment on their behalf.


(vii)    Miscellaneous. The US Borrowers and such Foreign Subsidiary shall have
provided (A) to the Administrative Agent such other items and shall have
satisfied such other conditions as may be required by the Administrative Agent,
provided that such items and conditions are reasonably equivalent to the items
required of and conditions imposed on the then-existing Foreign Borrowers
hereunder, and (B) and each Lender any documentation and other information
reasonably requested by such Lender that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations..


67

--------------------------------------------------------------------------------







(c)    Additional Credit Party Bound by Provisions. Upon satisfaction by the
Administrative Borrower and any such Subsidiary of the requirements set forth in
subsections (a) or (b) above, as applicable, the Administrative Agent shall
promptly notify the Administrative Borrower and the Lenders, whereupon such
Subsidiary shall be designated a “US Borrower” or “Foreign Borrower”, as
applicable, pursuant to the terms and conditions of this Agreement, and such
Subsidiary shall become bound by all representations, warranties, covenants,
provisions and conditions of this Agreement and each other Loan Document
applicable to the US Borrowers or Foreign Borrowers, as the case may be, as if
such US Borrower or Foreign Borrower had been the original party making such
representations, warranties and covenants; provided that any representations and
warranties made or deemed made by such US Borrower or Foreign Borrower, as
applicable, shall be deemed to have been made only as of the date of such
designation and such later dates that such representations and warranties are
expressly deemed to be remade hereunder.


(d)    Alternative Structures. The Administrative Agent, the Lenders and
Borrowers agree that, if the addition of a Foreign Borrower or Foreign Guarantor
of Payment pursuant to this Section 2.15 would result in a requirement by such
Foreign Borrower or Foreign Guarantor of Payment to pay to any Lenders
additional amounts pursuant to Section 3.2 hereof, then the Administrative
Agent, the Lenders and the Borrowers agree to use reasonable efforts to
designate a different lending office or otherwise propose an alternate structure
that would avoid the need for, or reduce the amount of, such additional amounts
so long as the same would not, in the judgment of the Administrative Agent and
the Lenders, be otherwise disadvantageous to the Administrative Agent and the
Lenders.


Section 2.16. Addition of a Foreign Guarantor of Payment. With respect to a
Foreign Subsidiary that is a direct or indirect equity holder of a Foreign
Borrower, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to require that such Foreign Subsidiary execute and deliver a
Guaranty of Payment (and (i) any documentation and other information requested
by any Lender that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations and (ii) any
other documentation, including an opinion of local counsel, required by the
Administrative Agent with respect to enforceability of such Guaranty of Payment
in the applicable foreign jurisdiction, provided that such other documentation
is substantially equivalent to the documentation required of then-existing
Foreign Subsidiaries that are Guarantors of Payment hereunder) with respect to
the Obligations of such Foreign Borrower.


Section 2.17. Special Provisions Relating to the Foreign Funding Agent. The
Foreign Funding Agent shall be the funding agent with respect to Alternate
Currency Swing Loans, in each case made to one or more Foreign Borrowers. The
Foreign Funding Agent, may, upon written notice to the Administrative Agent,
designate one or more of its Affiliates to perform the functions of the Foreign
Funding Agent hereunder. Notwithstanding any such designation or anything else
herein to the contrary, (A) the Administrative Agent shall be entitled to deal
directly with the applicable financial institution, in its capacity as the
Foreign Funding Agent, and (B) all communications, notices or other information
from the Administrative Agent to the Foreign Funding Agent may be delivered
directly to the applicable financial institution, in its capacity as the Foreign
Funding Agent.




68

--------------------------------------------------------------------------------







ARTICLE III. ADDITIONAL PROVISIONS RELATING TO

FIXED RATE LOANS; INCREASED CAPITAL; TAXES


Section 3.1. Requirements of Law.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate or
Alternate Currency Rate) or the Issuing Lender;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subparts (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any Loan, Letter of Credit, or
commitment or other obligation hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Fixed Rate Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the US Borrowers (and any
Foreign Borrower to which such Loan was made) shall pay to such Lender, promptly
after receipt of a written request therefor, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
subsection (a), such Lender shall promptly notify the Administrative Borrower
(with a copy to the Administrative Agent) of the event with reasonable detail by
reason of which it has become so entitled.


(b)    If any Lender shall have determined that, after the Closing Date, any
Change in Law regarding capital adequacy or liquidity, or liquidity
requirements, or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) from any Governmental Authority shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder, or under or
in respect of any Letter of Credit, to a level below that which such Lender or
such corporation could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such corporation with respect to
capital adequacy and liquidity), then from time to time, upon submission by such
Lender to the Administrative Borrower


69

--------------------------------------------------------------------------------





(with a copy to the Administrative Agent) of a written request therefor (which
shall include the method for calculating such amount and reasonable detail with
respect to such calculation), the Borrowers US Borrowers (and any Foreign
Borrower to which such Loan was made) shall promptly pay or cause to be paid to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.


(c)    For purposes of this Section 3.1 and Section 3.5(a) hereof, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.


(d)    A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to the Administrative Borrower (with a copy
to the Administrative Agent) shall be rebuttably presumptive evidence as to such
additional amounts. In determining any such additional amounts, such Lender may
use any method of averaging and attribution that it (in its sole discretion)
shall deem applicable. The obligations of the Borrowers pursuant to this Section
3.1 shall survive the termination of this Agreement and the payment of the Loans
and all other amounts payable hereunder.


(e)    If payment in respect of any Alternate Currency Loan or other Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, New York, and if, by reason of any Change in Law subsequent to
the Closing Date, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Obligations in such currency
or such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent, such Alternate Currency is no longer available or
readily convertible to Dollars, then, at the election of the Administrative
Agent, the Borrowers shall make payment of such Obligations in the Dollar
Equivalent and/or in New York, New York. The Borrowers shall indemnify the
Administrative Agent and the Lenders, against any currency exchange losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.


Section 3.2. Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the reasonable discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


70

--------------------------------------------------------------------------------







(ii)    If any Credit Party or the Administrative Agent shall be required by the
Code or any other Applicable Law to withhold or deduct any Taxes, including
United States federal backup withholding, United States withholding taxes and
non-United States withholding taxes, from any payment, then (A) such Credit
Party or the Administrative Agent as required by the Code or such Laws shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Credit Party or the Administrative Agent, to the extent
required by the Code or such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code or
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that, after any required withholding or the
making of all required deductions (including deductions and withholdings
applicable to additional sums payable under this Section 3.2), the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.


(c)    Tax Indemnifications.


(i)    Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.2) payable or paid by such Recipient, or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Administrative Borrower by a
Lender or the Issuing Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error.


(ii)    Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the Issuing Lender (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and, without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) hereof relating to the maintenance of a
Participant Register,


71

--------------------------------------------------------------------------------





and (C) the Administrative Agent and the Credit Parties, as applicable, against
any Excluded Taxes attributable to such Lender or the Issuing Lender, in each
case, that are payable or paid by the Administrative Agent or a Credit Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
the Issuing Lender hereby authorize the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the Issuing
lender, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this subpart (ii).


(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority, as provided in this Section
3.2, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Administrative Borrower and the Administrative Agent, at the time
or times reasonably requested by the Administrative Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Administrative Borrower or the Administrative Agent as will enable the
Administrative Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.2(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if, in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense, or would materially prejudice the legal or
commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable


72

--------------------------------------------------------------------------------





written request of the Borrower or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (z) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and other certification
documents from each beneficial owner, as applicable; provided that if, the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate, substantially in the form
of Exhibit J-4 hereto on behalf of each such direct and indirect partner;




73

--------------------------------------------------------------------------------





(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), executed copies (or originals, as
required) of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Administrative Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subpart (D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.


(iii)    Each Lender agrees that if, any form or certification it previously
delivered pursuant to this Section 3.2 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Administrative Borrower and the Administrative Agent in writing of its legal
inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be. If any Recipient determines, in its sole but reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 3.2, it shall pay to such
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section 3.2 with respect to the Taxes giving rise to such refund); net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Credit Party (plus any penalties,


74

--------------------------------------------------------------------------------





interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party or any other Person. For
purposes of this Section 3.2(f), a “refund” includes any credit that reduces a
Recipient’s tax liability and produces a tax savings actually realized by such
Recipient.


(g)    Survival. Each party’s obligations under this Section 3.2 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all other Obligations.


Section 3.3. Funding Losses. The US Borrowers (and the appropriate Foreign
Borrower) agree to indemnify each Lender, promptly after receipt of a written
request therefor, and to hold each Lender harmless from, any loss or expense
that such Lender may sustain or incur as a consequence of (a) default by a
Borrower in making a borrowing of, conversion into or continuation of Fixed Rate
Loans after such Borrower has given a notice (including a written or verbal
notice that is subsequently revoked) requesting the same in accordance with the
provisions of this Agreement, (b) default by a Borrower in making any prepayment
of or conversion from Fixed Rate Loans after such Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of a Fixed Rate Loan on a day that is not the last day of an Interest Period
applicable thereto, (d) any conversion of a Fixed Rate Loan to a Base Rate Loan
on a day that is not the last day of an Interest Period applicable thereto, or
(e) any compulsory assignment of such Lender’s interests, rights and obligations
under this Agreement pursuant to Section 12.3(c) or 12.10 hereof. Such
indemnification shall be in an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amounts so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the appropriate London
interbank market, along with any administration fee charged by such Lender. A
certificate as to any amounts payable pursuant to this Section 3.3 submitted to
the Administrative Borrower (with a copy to the Administrative Agent) by any
Lender, together with a reasonably detailed calculation and description of such
amounts, shall be rebuttably presumptive evidence as to such amounts. The
obligations of the Borrowers pursuant


75

--------------------------------------------------------------------------------





to this Section 3.3 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.


Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Administrative
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office (or an Affiliate of such
Lender, if practical for such Lender) for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 3.1 or 3.2(a) hereof.


Section 3.5. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate.


(a)    If any Lender shall determine (which determination shall, upon notice
thereof to the Administrative Borrower and the Administrative Agent, be
conclusive and binding on the Borrowers) that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any Law makes it
unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a Fixed Rate Loan, the obligations of
such Lender to make, continue or convert into any such Fixed Rate Loan shall,
upon such determination, be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding Fixed Rate Loans payable to such Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by Law
or such assertion.


(b)    If the Administrative Agent or the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate or Alternate Currency Rate for any requested Interest Period
with respect to a proposed Fixed Rate Loan, or that the Eurodollar Rate or
Alternate Currency Rate for any requested Interest Period with respect to a
proposed Fixed Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Administrative Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain such Fixed Rate Loan shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Administrative Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of such Fixed
Rate Loan or, failing that, will be deemed to have converted such request into a
request for a borrowing of a Base Rate Loan in the amount specified therein.


(c)    Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth


76

--------------------------------------------------------------------------------





in Section 3.5(b) have arisen and such circumstances are unlikely to be
temporary, (ii) Thomson Reuters or Bloomberg (or any Person that takes over the
administration of such rate) discontinues its administration and publication of
interest settlement rates for deposits in Dollars, or (iii) the supervisor for
the administrator of the interest settlement rate described in Section 3.5(b) or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Administrative Borrower shall seek
to jointly agree upon an alternate rate of interest to the Eurodollar Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
the Administrative Agent and the Administrative Borrower shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 12.3 hereof, such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five (5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 3.5(c), (x) any
request pursuant that requests the conversion to, or continuation of any, Fixed
Rate Loan shall be ineffective and any such Fixed Rate Loan shall be continued
as or converted to, as the case may be, a Base Rate Loan, and (y) if any request
is made for a Fixed Rate Loan, such Loan shall be made as a Base Rate Loan. If
the alternate rate of interest determined pursuant to this Section 3.5(c) shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.


Section 3.6. Replacement of Lenders. The Administrative Borrower shall be
permitted to replace any Lender that requests reimbursement for amounts owing
pursuant to Section 3.1 or 3.2(a) hereof, or asserts its inability to make a
Fixed Rate Loan pursuant to Section 3.5 hereof; provided that (a) such
replacement does not conflict with any Law, (b) no Default or Event of Default
shall have occurred and be continuing at the time of such replacement, (c) prior
to any such replacement, such Lender shall have taken no action under Section
3.4 hereof so as to eliminate the continued need for payment of amounts owing
pursuant to Section 3.1 or 3.2(a) hereof or, if it has taken any action, such
request has still been made, (d) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement and assume all commitments and obligations
of such replaced Lender, (e) the appropriate Borrowers shall be liable to such
replaced Lender under Section 3.3 hereof if any Fixed Rate Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (f) the replacement Lender, if not already a Lender,
shall be an Eligible Assignee, (g) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 12.9 hereof
(provided that the Borrowers (or the succeeding Lender, if such Lender is
willing) shall be obligated to pay the assignment fee referred to therein), and
(h) until such time as such replacement shall be consummated, the appropriate
Borrowers shall pay all additional amounts (if any) required pursuant to Section
3.1 or 3.2(a) hereof, as the case may be; provided that a Lender shall not be
required to make any such assignment if, prior thereto, as a result of a waiver
by such Lender or otherwise, the circumstances entitling the Borrowers to
replace such Lender cease to apply.


77

--------------------------------------------------------------------------------







Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan or
Alternate Currency Loan during the applicable Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate or
Alternate Currency Rate, as applicable, for such Interest Period. In addition,
each Lender may, at its option, fund its portion of a Loan requested by a
Foreign Borrower to the Administrative Agent by causing any foreign or domestic
branch or affiliate of such Lender to provide such funding; provided that any
exercise of such option shall not affect the obligation of such Foreign Borrower
to repay such Loan in accordance with the terms of this Agreement, and such
Lender and its affiliate or branch shall cooperate and communicate with the
Administrative Agent in order to coordinate such arrangement.




ARTICLE IV. CONDITIONS PRECEDENT


Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lenders and the Swing Line Lenders to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:


(a)    all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;


(b)    the Administrative Borrower shall have submitted a Notice of Loan (or
with respect to a Letter of Credit, complied with the provisions of Section
2.2(b)(iii) hereof) and otherwise complied with Section 2.6 hereof;


(c)    no Default or Event of Default shall then exist or immediately after such
Credit Event would exist;


(d)    each of the representations and warranties contained in Article VI hereof
shall be true and correct in all material respects (or, as to any
representations and warranties which are subject to a materiality or Material
Adverse Effect qualifier, true and correct in all material respects) as if made
on and as of the date of such Credit Event, except to the extent that any
thereof expressly relate to an earlier date, in which case they shall be true
and correct in all material respects (or, as to any representations and
warranties which are subject to a materiality or Material Adverse Effect
qualifier, true and correct in all respects) as of such earlier date; and


(e)    with respect to each request by one or more Borrowers for an Alternate
Currency Loan or for a Letter of Credit to be issued in an Alternate Currency,
there shall not have occurred any change in any national or international
financial, political or economic conditions or currency exchange rates or
exchange controls that, in the reasonable opinion of the Administrative Agent


78

--------------------------------------------------------------------------------





and the Required Lenders (and the Issuing Lender, with respect to any Letter of
Credit to be issued in an Alternate Currency) would make it impracticable for
such Loan or Letter of Credit to be denominated in the relevant Alternate
Currency.


Each request by the Administrative Borrower or any other Borrower for a Credit
Event shall be deemed to be a representation and warranty by the Borrowers as of
the date of such request as to the satisfaction of the conditions precedent
specified in subsections (c), (d) and (e) above.


Section 4.2. Conditions to the First Credit Event. The Borrowers shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lenders and the Swing Line Lenders to
participate in the first Credit Event is subject to the Borrowers satisfying
each of the following conditions prior to or concurrently with such Credit
Event:


(a)    Notes.


(i)    The US Borrowers shall have executed and delivered to each Revolving
Lender requesting a US Borrower Revolving Credit Note such Revolving Lender’s US
Borrower Revolving Credit Note.


(ii)    The Foreign Borrowers shall have executed and delivered to each
Revolving Lender requesting a Foreign Borrower Revolving Credit Note such
Revolving Lender’s Foreign Borrower Revolving Credit Note.


(iii)    The Borrowers shall have executed and delivered to each Swing Line
Lender requesting a Swing Line Note such Swing Line Lender’s Swing Line Note.


(iv)    DMC Global shall have executed and delivered to each Capex Lender
requesting a Capex Note such Capex Lender’s Capex Note.


(b)    Guaranties of Payment. Other than as set forth in Section 4.3(b) hereto,
each Guarantor of Payment shall have executed and delivered to the
Administrative Agent, for the benefit of the Lenders, a Guaranty of Payment, in
form and substance satisfactory to the Administrative Agent and the Lenders.


(c)    Pledge Agreements. Each US Borrower that has a Subsidiary shall have
(i) executed and delivered to the Administrative Agent, for the benefit of the
Lenders, a Pledge Agreement, in form and substance satisfactory to the
Administrative Agent, with respect to the Pledged Securities, (ii) executed and
delivered to the Administrative Agent, for the benefit of the Lenders,
appropriate transfer powers for each of the Pledged Securities that are
certificated, (iii) delivered to the Administrative Agent, for the benefit of
the Lenders, the Pledged Securities (to the extent such Pledged Securities are
certificated), and (iv) delivered to the Administrative Agent any other
documentation (including legal opinions from foreign counsel) reasonably
required by the Administrative Agent regarding the perfection of the security
interest of the Administrative Agent, for the benefit of the Lenders, in such
Pledged Securities.




79

--------------------------------------------------------------------------------





(d)    Intellectual Property Security Agreements. Each Domestic Credit Party
that owns intellectual property federally registered under the laws of the
United States shall have executed and delivered to the Administrative Agent, for
the benefit of the Lenders, an Intellectual Property Security Agreement, in form
and substance satisfactory to the Administrative Agent and the Lenders.


(e)    Real Estate Matters. With respect to each parcel of the Mortgaged Real
Property (other than as identified in Section 4.3(a) hereof) owned by a Credit
Party, the Borrowers shall have delivered to the Administrative Agent:


(i)    the results of title and lien searches of such Mortgaged Real Property
records for the county in which such Mortgaged Real Property is located;


(ii)    evidence to the Administrative Agent’s satisfaction in its sole
discretion that no portion of such Mortgaged Real Property is located in a
Special Flood Hazard Area or is otherwise classified as Class A or Class BX on
the Flood Maps maintained by the Federal Emergency Management Agency;


(iii)    an executed original of the Mortgage with respect to such Mortgaged
Real Property; and


(iv)    an opinion of counsel with respect to such Mortgaged Real Property, in
form and substance satisfactory to Lender.


(f)    Letter of Credit Documentation. The appropriate Borrowers shall have
executed and delivered to the Administrative Agent (i) a Master Letter of Credit
Agreement for the benefit of each Issuing Lender, in form and substance
satisfactory to the applicable Fronting Lender and the Administrative Agent,
(ii) any applicable Additional Issuing Lender Agreements, and (iii) any other
documentation reasonably requested by the Administrative Agent and the
applicable Issuing Lender with respect to the issuance of a Letter of Credit in
a specific jurisdiction.


(g)    Lien Searches. With respect to each Credit Party and its property, the
Borrowers shall have caused to be delivered to the Administrative Agent (i) the
results of Uniform Commercial Code lien searches (or other searches as
appropriate in the applicable foreign jurisdiction), reasonably satisfactory to
the Administrative Agent, (ii) the results of federal and state tax lien and
judicial lien searches and pending litigation and bankruptcy searches (or other
searches as appropriate in the applicable foreign jurisdiction), reasonably
satisfactory to the Administrative Agent, and (iii) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
(or other searches as appropriate in the applicable foreign jurisdiction)
previously filed by any Person and not expressly permitted pursuant to Section
5.9 hereof.


(h)    Officer’s Certificate, Resolutions, Organizational Documents. The
Borrowers shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of each Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of
(i) the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit


80

--------------------------------------------------------------------------------





Party evidencing approval of the execution, delivery and performance of the Loan
Documents and the execution, delivery and performance of other Related Writings
to which such Credit Party is a party, and the consummation of the transactions
contemplated thereby, and (ii) the Organizational Documents of such Credit
Party.


(i)    Good Standing and Full Force and Effect Certificates. The Borrowers shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable domestic or foreign document, if
neither certificate is available in the applicable jurisdiction), as the case
may be, for each Credit Party, issued as of a recent date by the Secretary of
State (or applicable government official or office) in the state or states (or
other jurisdiction) where such Credit Party is (i) incorporated or formed and,
(ii) with respect to each Domestic Credit Party, qualified as a foreign entity
to the extent such Credit Party has material operations or assets in such
foreign jurisdiction.


(j)    Legal Opinions. The Borrowers shall have delivered to the Administrative
Agent opinions of counsel for each Credit Party, in form and substance
satisfactory to the Administrative Agent and the Lenders.


(k)    Insurance Certificates. The Borrowers shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form and
proof of endorsements satisfactory to the Administrative Agent and the Lenders,
providing for adequate real property, personal property and liability insurance
for each Company, with the Administrative Agent, on behalf of the Lenders,
listed as, lender’s loss payee and additional insured, as appropriate.


(l)    Projection Model. The Borrowers shall have delivered to the
Administrative Agent a five-year projection model of the Companies, in form and
substance satisfactory to the Administrative Agent.


(m)    Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrowers shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein that are due and payable on the Closing
Date, (ii) executed and delivered to the Administrative Agent, the Closing Fee
Letter and paid to the Administrative Agent, for the benefit of the Lenders, the
fees stated therein to be due and payable on the Closing Date, and (iii) paid
all reasonable legal fees and reasonable expenses of the Administrative Agent in
connection with the preparation and negotiation of the Loan Documents.


(n)    Existing Credit Agreement. The Borrowers shall have delivered to the
Administrative Agent an executed payoff letter with respect to the Second
Amended and Restated Credit Agreement among DMC Global, the other borrowers and
guarantors party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as agent, dated as of February 23, 2015, as amended, and shall have
terminated such agreement (other than contingent indemnification and similar
obligations expressly stated in such agreement to survive the termination
thereof), which termination shall be deemed to have occurred upon payment in
full of all of the Indebtedness outstanding thereunder and termination of the
commitments established therein.


81

--------------------------------------------------------------------------------







(o)    Closing Certificate. The Borrowers shall have delivered to the
Administrative Agent and the Lenders an officer’s certificate certifying that,
as of the Closing Date, (i) all conditions precedent set forth in Sections 4.1
and 4.2 hereof have been satisfied, (ii) the Leverage Ratio (after giving effect
to the initial Loans on the Closing Date) is no greater than 3.00 to 1.00,
(iii) no Default or Event of Default exists or immediately after the first
Credit Event will exist and (iv) each of the representations and warranties
contained in Article VI hereof are true and correct as of the Closing Date.


(p)    Letter of Direction. The Administrative Borrower shall have delivered to
the Administrative Agent a letter of direction authorizing the Administrative
Agent, on behalf of the Lenders, to disburse the proceeds of the Loans, which
letter of direction includes the authorization to transfer funds under this
Agreement and the wire instructions that set forth the locations to which such
funds shall be sent.


(q)    No Material Adverse Change. Other than as disclosed in any public filing,
there shall not have occurred any change, development, or event that has or
would reasonably be expected to have a material adverse effect on the
operations, business, properties or condition (financial or otherwise) of the
Companies, taken as a whole, since December 31, 2016.


(r)    Miscellaneous. The Borrowers shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders.


Section 4.3. Post-Closing Conditions. On or before each of the dates specified
in this Section 4.3 (unless a longer period is agreed to in writing by the
Administrative Agent), the Borrowers shall satisfy each of the following items
specified in the subsections below:


(a)    Real Estate Matters. No later than fifteen (15) days after the Closing
Date, with respect to the parcel of Mortgaged Real Property set forth on
Schedule 5 hereto located in Pennsylvania, the Borrowers shall deliver to the
Administrative Agent:


(i)    the results of title and lien searches of such Mortgaged Real Property
records for the county in which such Mortgaged Real Property is located;


(ii)    evidence to the Administrative Agent’s satisfaction in its sole
discretion that no portion of such Mortgaged Real Property is located in a
Special Flood Hazard Area or is otherwise classified as Class A or Class BX on
the Flood Maps maintained by the Federal Emergency Management Agency;


(iii)    an executed original of the Mortgage with respect to such Mortgaged
Real Property; and


(iv)    an opinion of counsel with respect to such Mortgaged Real Property, in
form and substance satisfactory to Lender.    


82

--------------------------------------------------------------------------------







(b)    Guaranties of Payment. No later than twenty (20) days after the Closing
Date, each of Dynamic Materials Corporation (HK) Limited and Dynamic Materials
Corporation (Shanghai) Trading Co. Ltd. shall have executed and delivered to the
Administrative Agent, for the benefit of the Lenders, a Guaranty of Payment, in
form and substance satisfactory to the Administrative Agent and the Lenders,
along with any such other supporting documentation, corporate governance and
authorization documents, including a legal opinion, as reasonably requested by
the Administrative Agent.


(c)    Collateral Access Agreements. No later than sixty (60) days after the
Closing Date, the US Borrowers shall deliver a Collateral Access Agreement, each
in form and substance satisfactory to the Administrative Agent, for each
location of a Domestic Credit Party where any of the collateral securing any
part of the Obligations is located, unless (i) such location is owned by the
Company that owns the collateral located there, or (ii) a Collateral Access
Agreement would not otherwise be required pursuant to Section 5.21(e) hereof.


(d)    Deposit Accounts. No later than sixty (60) days after the Closing Date,
the Companies shall close each Deposit Account (other than with respect to
Deposit Accounts permitted to remain open pursuant to the terms of Section
5.21(d) hereof) maintained by a Company at any financial institution other than
the Administrative Agent.


(e)    Pledge Agreements. No later than sixty (60) days after the Closing Date,
each Foreign Borrower and Foreign Guarantor of Payment that has a Subsidiary
(that is not a Dormant Subsidiary) shall have (i) executed and delivered to the
Administrative Agent, for the benefit of the Lenders, a Pledge Agreement, in
form and substance satisfactory to the Administrative Agent, with respect to the
Pledged Securities, (ii) executed and delivered to the Administrative Agent, for
the benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, (iii) delivered to the Administrative Agent,
for the benefit of the Lenders, the Pledged Securities (to the extent such
Pledged Securities are certificated), and (iv) delivered to the Administrative
Agent any other documentation (including legal opinions from foreign counsel)
reasonably required by the Administrative Agent regarding the perfection of the
security interest of the Administrative Agent, for the benefit of the Lenders,
in such Pledged Securities.




ARTICLE V. COVENANTS


Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property (including, if
applicable, flood insurance as required pursuant to Section 5.29 hereof) in such
form, written by such companies, in such amounts, for such periods, and against
such risks as is generally consistent with insurance coverage maintained by the
Companies on the Closing Date, with provisions satisfactory to the
Administrative Agent for, with respect to Domestic Credit Parties, payment of
all losses thereunder to the Administrative Agent, for the benefit of the
Lenders, and such Company as their interests may appear (with lender’s loss
payable and additional insured endorsements, as appropriate, in favor of the
Administrative Agent, for the benefit of the Lenders), and, if required by the
Administrative


83

--------------------------------------------------------------------------------





after the occurrence of an Event of Default, the Borrowers shall deposit the
policies with the Administrative Agent. Any such Domestic Credit Party’s
policies of insurance shall provide for no fewer than thirty (30) days prior
written notice of cancellation (or ten (10) days in the case of cancellation for
non-payment) to the Administrative Agent and the Lenders. Any sums received by
the Administrative Agent, for the benefit of the Lenders, in payment of
insurance losses, returns, or unearned premiums under the policies shall be
applied as set forth in Section 2.12(f) and (g) hereof. The Administrative Agent
is hereby authorized to act as attorney-in-fact for the Companies, after the
occurrence and during the continuance of an Event of Default, in obtaining,
adjusting, settling and canceling such insurance and indorsing any drafts. In
the event of failure to provide such insurance as herein provided, the
Administrative Agent may, at its option, provide such insurance and the US
Borrowers shall pay to the Administrative Agent, upon demand, the cost thereof.
Should the US Borrowers fail to pay such sum to the Administrative Agent upon
demand, interest shall accrue thereon, from the date of demand until paid in
full, at the Default Rate. Within ten days of the Administrative Agent’s written
request, the US Borrowers shall furnish to the Administrative Agent such
information about the insurance of the Companies as the Administrative Agent may
from time to time reasonably request, which information shall be prepared in
form and detail reasonable satisfactory to the Administrative Agent and
certified by a Financial Officer as being true and correct in all material
respects.


Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) in the case of each Domestic
Credit Party, all of its material wage obligations to its employees in
compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206‑207) or any
comparable provisions, and, in the case of the Foreign Borrowers and the Foreign
Guarantors of Payment, those obligations under foreign Laws with respect to
employee source deductions, obligations and employer obligations to its
employees; and (c) all of its other material obligations calling for the payment
of money (except only those so long as and to the extent that the same shall be
contested in good faith and for which adequate provisions have been established
in accordance with GAAP) before such payment becomes overdue.


Section 5.3. Financial Statements and Information.


(a)    Quarterly Financials. The Borrowers shall deliver to the Administrative
Agent, within forty-five (45) days after the end of each of the first three
quarterly periods of each fiscal year of DMC Global (or, if earlier, within five
days after the date on which DMC Global shall be required to submit its Form
10-Q), balance sheets of the Companies as of the end of such period and
statements of income (loss), stockholders’ equity and cash flow for the quarter
and fiscal year to date periods, all prepared on a Consolidated basis (in
accordance with GAAP subject to year-end adjustments and the absence of
footnotes), and certified by a Financial Officer as being true and correct in
all material respects; provided that such financial statements shall be deemed
to have been delivered on the date they are made available on the SEC EDGAR
website or on DMC Global’s website, whichever occurs first..


84

--------------------------------------------------------------------------------







(b)    Annual Audit Report. The Borrowers shall deliver to the Administrative
Agent, within ninety (90) days after the end of each fiscal year of DMC Global
(or, if earlier, within five days after the date on which DMC Global shall be
required to submit its Form 10-K), an annual audit report of the Companies for
that year prepared on a Consolidated (in accordance with GAAP) basis, and
certified by an unqualified opinion of an independent public accountant of
recognized national standing, which report shall include balance sheets and
statements of income (loss), stockholders’ equity and cash-flow for that period;
provided that such financial statements shall be deemed to have been delivered
on the date they are made available on the SEC EDGAR website or on DMC Global’s
website, whichever occurs first.


(c)    Compliance Certificate. The Borrowers shall deliver to the Administrative
Agent, concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.


(d)    Management Reports. The Borrowers shall deliver to the Administrative
Agent, concurrently with the delivery of the quarterly and annual financial
statements set forth in subsections (a) and (b) above, a copy of any formal
management report, letter or comparable analysis prepared by the Companies’
accountants in respect of the systems, operations, financial condition or
properties of the Companies.


(e)    Annual Budget. The Borrowers shall deliver to the Administrative Agent,
within thirty (30) days after the end of each fiscal year of DMC Global, an
annual budget of the Companies for the then current fiscal year, to be in form
and detail reasonably satisfactory to the Administrative Agent.


(f)    Insurance Report. The Borrowers shall deliver to the Administrative
Agent, within ninety (90) days after the end of each fiscal year of DMC Global,
an insurance coverage report of the Companies, to be in form and detail
reasonably satisfactory to the Administrative Agent.


(g)    Stockholder and SEC Documents. The Borrowers shall deliver to the
Administrative Agent and the Lenders, promptly after their preparation, copies
of all proxy statements, financial statements and reports that DMC Global sends
to its stockholders, and copies of all periodic and special reports and
registration statements that DMC Global files with the SEC; provided that such
reports, statements and other documents shall be deemed to have been delivered
on the date they are made available on the SEC EDGAR website or on DMC Global’s
website, whichever occurs first.


(h)    Financial Information of the Companies. The Administrative Borrower shall
deliver to the Administrative Agent, within ten days of the written request of
the Administrative Agent, such other information about the financial condition,
properties and operations of any Company as the Administrative Agent may from
time to time reasonably request, which information shall be submitted in form
and detail reasonably satisfactory to the Administrative Agent and certified by
a Financial Officer of the Company or Companies in question as being true and
correct in all material respects.


85

--------------------------------------------------------------------------------







Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon reasonable notice to such Company) permit the
Administrative Agent, or any representative of the Administrative Agent, to
examine such Company’s books and records and to make excerpts therefrom and
transcripts thereof; provided that so long as no Event of Default is continuing,
the Companies shall only be required to reimburse the Administrative Agent for
the cost of one such inspection in any fiscal year.


Section 5.5. Franchises; Change in Business.


(a)    Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.


(b)    No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.


Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. The Borrowers shall furnish to the Administrative Agent and the
Lenders (i) as soon as possible and in any event within thirty (30) days after
any Company knows or has reason to know that any Reportable Event with respect
to any ERISA Plan has occurred, a statement of a Financial Officer of such
Company, setting forth details as to such Reportable Event and the action that
such Company proposes to take with respect thereto, together with a copy of the
notice of such Reportable Event given to the PBGC if a copy of such notice is
available to such Company, and (ii) promptly after receipt thereof a copy of any
notice such Company, or any member of the Controlled Group may receive from the
PBGC or the IRS with respect to any ERISA Plan administered by such Company;
provided that this latter subpart shall not apply to notices of general
application promulgated by the PBGC or the IRS. The Borrowers shall promptly
notify the Administrative Agent of any material taxes assessed, proposed to be
assessed or that the Borrowers have reason to believe may be assessed against a
Company by the IRS with respect to any ERISA Plan. As used in this Section
5.6(a), “material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth. As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that a material ERISA Event shall have occurred,
such Company shall provide the Administrative Agent with notice of such ERISA
Event with a certificate by a Financial Officer of such Company setting forth
the details of the event and the action such Company or another Controlled Group
member proposes to take with respect thereto. The Borrowers shall, at the
request of the Administrative Agent, deliver or cause to be delivered to the
Administrative Agent true and correct copies of any documents relating to the
ERISA Plan of any Company.




86

--------------------------------------------------------------------------------





Section 5.7. Financial Covenants.


(a)    Leverage Ratio. The Borrowers shall not suffer or permit at any time the
Leverage Ratio to exceed 3.00 to 1.00.


(b)    Debt Service Coverage Ratio. The Borrowers shall not suffer or permit at
any time the Debt Service Coverage Ratio to be less than 1.35 to 1.00.


Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:


(a)    the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;


(b)    any loans granted to, or Capitalized Lease Obligations entered into by,
any Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Ten Million Dollars
($10,000,000) at any time outstanding;


(c)    the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);


(d)    Indebtedness of any Person in existence on the date on which such Person
becomes a Company, so long as (i) such Indebtedness is not incurred or created
in connection with such Person becoming a Company, (ii) no other Company has any
obligation with respect to such Indebtedness, (iii) none of the properties of
the Companies thereof is bound with respect to such Indebtedness and (iv) the
aggregate principal amount of all such Indebtedness permitted by this subpart
(d) shall not exceed Ten Million Dollars ($10,000,000) at any time outstanding;


(e)    loans to, and guaranties of Indebtedness of, a Credit Party from any
other Credit Party;


(f)    Indebtedness owed by any Subsidiary of any Credit Party to any Credit
Party and guarantees by any Credit Party of the Indebtedness of any such
Subsidiary, so long as the principal amount of such Indebtedness and guarantees,
when combined with the principal amount of Indebtedness owed to any Credit Party
pursuant to Section 5.8(h) hereof, does not exceed an aggregate amount of Ten
Million Dollars ($10,000,000) at any time outstanding; provided that no
additional such Indebtedness shall be incurred and no additional such guarantees
shall be made during the continuance of an Event of Default;




87

--------------------------------------------------------------------------------





(g)    Indebtedness owed by any Company that is not a Credit Party to any other
Company that is not a Credit Party and guarantees by any such Company of the
Indebtedness of any other Company that is not a Credit Party;


(h)    Indebtedness of any Subsidiary of any Credit Party to the holders (or
their respective Affiliates) of the equity interests in such Subsidiary on a
basis that is substantially proportionate to their equity interests (with any
disproportionately large interest received by any Credit Party or any of its
respective Subsidiaries or any disproportionately small interest received by any
Person other than such Credit Party or any such Subsidiary, being ignored for
this purpose), so long as the principal amount of such Indebtedness owed to any
Credit Party, when combined with the principal amount of Indebtedness owed to
any Credit Party pursuant to Section 5.8(f) hereof, does not exceed an aggregate
amount of Ten Million Dollars ($10,000,000) at any time outstanding; provided
that no additional such Indebtedness shall be incurred during the continuance of
an Event of Default;


(i)    Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;


(j)    Indebtedness in respect of (i) deposits made by customers and held under
forward purchasing arrangements entered into with customers in the ordinary
course of business, (ii) performance, bid, surety, appeal or similar bonds or
completion or performance guarantees provided in the ordinary course of
business, (iii) workers’ compensation claims or self-insurance obligations
otherwise permitted hereunder, in each case incurred in the ordinary course of
business (including, indebtedness relating to any part-time worker arrangements
in accordance with the German Act on Part-Time Retirement (Altersteilzeitgesetz)
or pursuant to section 7e of part IV of the German Social Security Code
(Sozialgesetzbuch IV)) and (iv) past due accounts payable being contested in
accordance with Section 5.2 hereof;


(k)    customary indemnification, reimbursement or similar obligations and
warranties under leases and other contracts in the ordinary course of business;


(l)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within two
Business Days after incurrence;


(m)    Indebtedness constituting Investments permitted by Section 5.11 hereof;


(n)    Indebtedness owed by any Company to any Person that is a Lender or an
Affiliate of a Lender at the time such Indebtedness is incurred in respect of
loans in currencies other than Dollars or an Alternative Currency and guarantees
of any such Indebtedness by any Foreign Guarantor of Payment, so long as (i) the
aggregate principal amount of Indebtedness permitted by this subpart (o) shall
not exceed the equivalent amount of Ten Million Dollars ($10,000,000) calculated
as of the date such Indebtedness is incurred and (ii) such Lender or such
Affiliate and the Administrative Agent shall have entered into an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent;


88

--------------------------------------------------------------------------------







(o)    Indebtedness of any Foreign Subsidiary owing to Commerzbank
Aktiengesellschaft in an aggregate principal amount not to exceed Four Million
Euros (€4,000,000) at any time outstanding;


(p)    guarantees by DMC Global of contractual obligations of its Subsidiaries
entered into in the ordinary course of business not constituting borrowed money;


(q)    Indebtedness incurred in connection with an Acquisition permitted
hereunder, provided that (i) such Indebtedness is denominated in currencies
other than Dollars or an Alternate Currency, (ii) prior to the anticipated
incurrence of any such Indebtedness, the Borrowers shall have requested that
such currency be made an Alternate Currency but the Lenders shall not have
approved such request, and (ii) the aggregate principal amount of such
Indebtedness does not exceed Five Million Dollars ($5,000,000) at any time
outstanding; and


(r)    other unsecured Indebtedness, in addition to the Indebtedness listed
above, in an aggregate principal amount for all Companies not to exceed Ten
Million Dollars ($10,000,000) at any time outstanding.


Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:


(a)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;


(b)    other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;


(c)    any Lien granted to the Administrative Agent, for the benefit of the
Lenders (and any Affiliates thereof);


(d)    the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;


(e)    purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Liens
are limited to the purchase price and only attaches to the property being
acquired;


89

--------------------------------------------------------------------------------







(f)    Liens in favor of any Credit Party securing Indebtedness permitted under
Section 5.8(e) and (f) hereof; provided that any such Liens encumbering assets
of a Credit Party shall be subordinated in right of payment to the Secured
Obligations of such Credit Party under the Loan Documents on terms reasonably
acceptable to the Administrative Agent;


(g)    Liens on the Collateral in favor of any Lender or any Affiliate of any
Lender in respect of Indebtedness permitted under Section 5.8(n) hereof;
provided that such Liens are pari passu with the Liens securing the Obligations
and subject to the intercreditor agreement described in Section 5.8(n) hereof;


(h)    Liens on equity interests consisting of preferred equity certificates of
Dynamic Materials Luxembourg 1 S.à r.l. and Dynamic Materials Luxembourg 2 S.à
r.l. that (i) require a holder of common or ordinary shares of such issuers to
hold such preferred equity certificates in a specified proportion, (ii) require
a holder of such preferred equity certificates to hold common or ordinary shares
of such issuers in a specified proportion, (iii) restrict transfers of such
preferred equity certificates, common shares or ordinary shares of such issuers
to transfers that result in compliance with the preceding clauses (i) and (ii),
or (iv) permit such issuers to call or redeem such equity interests;


(i)    Liens on the assets of any Foreign Subsidiary securing Indebtedness
permitted under Section 5.8(p) hereof, so long as such assets are not
Collateral;


(j)    Liens to secure Indebtedness permitted by Section 5.8(q) hereof;


(k)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.8 hereof;


(l)    easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;


(m)    Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities or
arising under the general business conditions of a bank or financial institution
in respect of normal banking arrangements of a Company (including any Lien under
general terms and conditions of banks or Sparkassen (Allgemeine
Geschäftsbedingungen der Banken oder Sparkassen));


(n)    Liens in connection with workers' compensation, professional liability
insurance, insurance programs, unemployment insurance and other social security
and other similar legislation or other insurance related obligations (including
pledges or deposits securing liability to insurance carriers under insurance or
self-insurance arrangements and Liens for any obligations of Company relating to
any part- time worker arrangements in accordance with the German Act on
Part-Time Retirement (Altersteilzeitgesetz) or pursuant to section 7e of part IV
of the German Social Security Code (Sozialgesetzbuch IV)); or




90

--------------------------------------------------------------------------------





(o)    other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed One Million Dollars ($1,000,000) at
any time.


No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.


Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non‑compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.


Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:


(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;


(ii)    any investment in direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;


(iii)    any investment in commercial paper or securities that at the time of
such investment is assigned the highest quality rating in accordance with the
rating systems employed by either Moody’s or Standard & Poor’s;


(iv)    the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;


(v)    investments as of the Closing Date listed on Schedule 5.11 hereof, and
any extensions, renewals, replacements or refinancings thereof that do not
increase the amount of such Investments;


(vi)    investments by any Credit Party in any Company that is not a Credit
Party and in any joint venture that is not, and will not become, a Subsidiary,
in each case, that is engaged or will be engaged in the same business as the
Companies and businesses reasonably


91

--------------------------------------------------------------------------------





related thereto and other reasonable expansions and extensions of such business
and businesses; provided that the aggregate amount of all Investments permitted
under this subpart (vi) shall not exceed an aggregate amount of Twenty Million
Dollars ($20,000,000) at any time outstanding, of which no more than Fifteen
Million Dollars ($15,000,000) may be outstanding in any such joint ventures, in
each case, measured in Dollars at the time made and net of any cash returned to
any Credit Party. For purposes of calculating the permitted Investments under
this subpart (vi), any such Investments that are in the form of Indebtedness
permitted under Section 5.8(g) and (i) hereof shall be included in the
Investments permitted under this subpart (vi), without duplication.
Notwithstanding the foregoing, no additional Investments shall be made pursuant
to this subpart (vi) during the continuance of an Event of Default;


(vii)    investments by any Credit Party in any other Credit Party and
Investments permitted by Section 5.8(f) hereof;


(viii)     investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the granting of trade
credit in the ordinary course of business


(ix)    Investments by any Company that is not a Credit Party in, to, or for the
benefit of any Company that is not a Credit Party;


(x)    Investments not otherwise permitted by this Section 5.11 in aggregate
amount not to exceed One Million Dollars ($1,000,000) at any time outstanding;


(xi)    Investments constituting Indebtedness permitted by Section 5.8,
Investments constituting transactions permitted by Sections 5.12(a) or (g)
hereof, Investments received as consideration from any disposition permitted by
Section 5.12 hereof, and Investments constituting Acquisitions permitted by
Section 5.13 hereof;


(xii)    Investments received in satisfaction of judgments, settlements of
accounts, debts or compromises of obligations or as consideration for the
settlement, release or surrender of a contract, tort or other litigation claims,
in each case in the ordinary course of business, including pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
any trade creditor or customer; or


(xiii)    prepaid expenses and advances in the ordinary course of business, and
lease, utility, workers’ compensation, performance and other similar deposits in
the ordinary course of business.    


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.




92

--------------------------------------------------------------------------------





Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:


(a)    a Company may merge, amalgamate or consolidate with any other Company;
provided that (i) if one of such Companies is a Credit Party, the Credit Party
shall be the continuing or surviving Person, (ii) if one of such Companies is a
Borrower, a Borrower shall be the continuing or surviving Person, and (iii) if
one of such Companies is DMC Global, DMC Global shall be the continuing or
surviving Person;


(b)    a Credit Party may sell, lease, transfer or otherwise dispose of any of
its assets to another Credit Party;


(c)    a Company that is not a Credit Party may sell, lease, transfer or
otherwise dispose of any of its assets to any other Company;


(d)    a Company (other than a Borrower) may be dissolved, provided that, if
such Company is a Credit Party, all assets of such Company shall have been
transferred to another Credit Party;


(e)    a Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer useful in such Company’s business;


(f)    any disposition (excluding any disposition consisting of any Equity
Interest in any of the Subsidiaries of the Parent) of assets if (i) the
consideration therefor is not less than the fair market value of the related
asset (as determined in good faith by a Financial Officer) and (ii) after giving
effect thereto, the aggregate fair market value of the assets as reasonably
determined by DMC Global disposed of in all dispositions pursuant to this
subpart (f) would not exceed Five Million Dollars ($5,000,000) during any fiscal
year of DMC Global and Fifteen Million ($15,000,000) in the aggregate during the
term of this Agreement; provided that the consideration for any disposition
shall consist of at least seventy-five percent (75%) cash or Cash Equivalents
payable at closing;


(g)    dispositions of indebtedness from DMC Global to a Subsidiary thereof that
is a Credit Party or from a Subsidiary of DMC Global that is a Credit Party to
DMC Global or another Subsidiary thereof that is a Credit Party in exchange for,
upon conversion for, or in contribution in respect of, equity interests in such
Subsidiary of DMC Global in connection with the capitalization or
recapitalization from time to time of any such Subsidiary and dispositions of
Indebtedness from a Subsidiary that is not a Credit Party to another Subsidiary
that is not a Credit Party in exchange for, upon conversion for, or contribution
in respect of, equity interests in such Subsidiary that is not a Credit Party in
connection with the capitalization or recapitalization from time to time of any
such Subsidiary;




93

--------------------------------------------------------------------------------





(h)     dispositions occurring as the result of a casualty event, condemnation
or expropriation; and


(i)    payment of Restricted Payments permitted by Section 5.15 hereof.


Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as:


(a)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including a Borrower, such Borrower shall be the surviving
entity and, in all cases, DMC Global shall be a surviving entity;


(b)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including a Credit Party (other than a Borrower), a Credit
Party shall be the surviving entity;


(c)    the business to be acquired shall be similar or related to the lines of
business of the Companies;


(d)    no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;


(e)    such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;


(f)    the Leverage Ratio, calculated on a pro forma basis for the most recently
ended trailing four-quarter period giving effect to such Acquisition, shall be
less than 3.00 to 1.00;


(g)    if the aggregate Consideration for an anticipated Acquisition is greater
than Twenty-Five Million Dollars ($25,000,000), and one or more Companies have
previously consummated an Acquisition permitted hereunder after the Closing Date
the aggregate Consideration for which was in excess of Twenty-Five Million
Dollars ($25,000,000), the Companies shall have received the written consent of
the Administrative Agent the Required Lenders with respect to such anticipated
Acquisition; and


(h)    in the case of an Acquisition with an aggregate Consideration greater
than Ten Million Dollars ($10,000,000), or the equivalent in such other currency
used in connection with such Acquisition, DMC Global shall (i) have delivered to
the Administrative Agent and the Lenders at least ten (10) Business Days prior
written notice of any such proposed Acquisition, which notice shall (A) contain
the estimated date such proposed Business Acquisition is scheduled to be
consummated, (B) attach a true and correct copy of the draft purchase agreement
(if available), letter of intent, description of material terms or similar
agreements executed by the parties thereto in connection with such proposed
Acquisition, (C) contain the estimated aggregate Consideration of such proposed
Acquisition and the estimated amount of related costs and expenses and the
intended method of financing thereof, (D) contain historical financial
statements of the target entity


94

--------------------------------------------------------------------------------





and a pro forma financial statement of the Companies, (E) contain the estimated
amount of Loans required to effect such proposed Business Acquisition and (F) be
accompanied by an officer’s certificate executed by a Financial Officer,
certifying as to compliance with the requirements of this Section 5.13 and
containing the calculation required in subpart (f) above; and (ii) provide any
such other information regarding the Acquisition as the Administrative Agent may
request.


Section 5.14. Notice. Each Borrower shall cause a Financial Officer of such
Borrower to promptly notify the Administrative Agent and the Lenders, in
writing, whenever any of the following shall occur:


(a)    a Default or Event of Default may occur hereunder;


(b)    a Borrower receives written notice of any litigation or proceeding
against such Borrower before a court, administrative agency or arbitrator that,
if successful, would reasonably be expected to have a Material Adverse Effect;


(c)    the approval by the shareholders or directors of DMC Global of the
acquisition of ownership or voting control, directly or indirectly, beneficially
(within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act) or of record,
by any Person or group (within the meaning of Sections 13d and 14d of the
Exchange Act), of shares representing more than thirty-five percent (35%) of the
aggregate ordinary Voting Power represented by the issued and outstanding equity
interests of DMC Global; and


(d)    any event or occurrence which has or would reasonably be expected to have
a Material Adverse Effect on such Borrower.


Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that:


(a)    DMC Global may make Capital Distributions pursuant to and in accordance
with any stock option plans or other benefit plans for management (including
non-employee directors) or employees of any Company in an aggregate amount not
to exceed Five Million Dollars ($5,000,000) during any fiscal year of DMC
Global; and


(b)    DMC Global may make Capital Distributions so long as (i) no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist, and (ii) the Leverage Ratio,
calculated on a pro forma basis for the most recently ended trailing
four-quarter period giving effect to such Capital Distribution as if it were
paid at the commencement of such four-quarter period, is less than one-quarter
turn (0.25) below the Leverage Ratio otherwise in effect as set forth in Section
5.7(a) hereof.


Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other


95

--------------------------------------------------------------------------------





wastes, accepts for transport any hazardous substances, solid waste or other
wastes or holds any interest in real property or otherwise. Each Company shall
furnish to the Administrative Agent and the Lenders, promptly after receipt
thereof, a copy of any material notice any such Company may receive from any
Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against such Company, any real property
in which such Company holds any interest or any past or present operation of
such Company. Each Company shall use commercially reasonable efforts to prevent
the material release or disposal of hazardous waste, solid waste or other wastes
on, under or to any real property in which any Company holds any ownership
interest or performs any of its operations, in violation of any Environmental
Law. As used in this Section 5.16, “litigation or proceeding” means any demand,
claim, notice, suit, suit in equity action, administrative action or
investigation whether brought by any Governmental Authority or private Person,
or otherwise. Each US Borrower (and any Foreign Borrowers, as applicable) shall
defend, indemnify and hold the Administrative Agent and the Lenders harmless
against all costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. Such
indemnification shall survive any termination of this Agreement.


Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of a Company (other
than a Company that is a Credit Party or a Foreign Subsidiary) on terms that
shall be less favorable to such Company than those that might be obtained at the
time in a transaction with a Person that is not an Affiliate of a Company;
provided that the foregoing shall not prohibit:


(a)    the payment of reasonable fees, expenses and compensation to officers,
directors, managers, employees and consultants and customary indemnification and
insurance arrangements in favor of any such officer, director, manager, employee
or consultant, and any agreement related to any of the foregoing entered into in
the ordinary course of business;


(b)    any agreements in existence on the Closing Date, as set forth on Schedule
5.17 hereto, as such agreements may be renewed, replaced or otherwise modified
after the Closing Date upon terms which taken as a whole are not less favorable
to the Credit Parties than the original terms of such agreements;


(c)    transactions between or among Companies that are not Credit Parties;


(d)    intercompany Indebtedness permitted by Section 5.8 hereof; or


(e)    Investments permitted by Section 5.11 hereof, transactions permitted by
Section 5.12 hereof, Acquisitions permitted by Section 5.13 hereof, and
Restricted Payments permitted by Section 5.15 hereof.


Section 5.18. Use of Proceeds. The Borrowers’ use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies and for the refinancing


96

--------------------------------------------------------------------------------





of existing Indebtedness and for Acquisitions permitted hereunder; provided that
the proceeds of the Capex Loans shall only be used for capital expenditures
related to the Companies’ expansion of facilities located in Blum, Texas. The
Borrowers will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, (a) (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of applicable
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise); or (b) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of applicable
Anti-Corruption Laws. The obligations of the Borrowers set out in this Section
5.18 under (a) (i) and (ii) shall not apply to or with respect to any Borrower
that qualifies as a resident party domiciled in the Federal Republic of Germany
(Inländer) within the meaning of section 2 paragraph 15 of the German Foreign
Trade Act (Außenwirtschaftsgesetz) to the extent that compliance with such
obligations by such Borrower would result in (i) any violation of, or conflict
with, the Council Regulation (EC) 2271/96 or (ii) any violation of, or conflict
with, Section 7 of the German Foreign Trade Ordinance
(Aussenwirtschaftsverordnung) or any other similar anti-boycott statute.


Section 5.19. Corporate Names and Locations of Collateral. No Company shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrowers shall have provided
the Administrative Agent and the Lenders with at least ten (10) days prior
written notice thereof. The Administrative Borrower shall also promptly notify
the Administrative Agent of (i) any change in any location where any Domestic
Credit Party’s Inventory or Equipment with a value in excess of Five Hundred
Thousand Dollars ($500,000) is maintained, and any new locations where any
Domestic Credit Party’s Inventory or Equipment with a value in excess of Five
Hundred Thousand Dollars ($500,000) is to be maintained; (ii) any change in the
location of the office where any Domestic Credit Party’s records pertaining to
its Accounts are kept; (iii) the location of any new places of business and the
changing or closing of any of its existing places of business; and (iv) any
change in the location of any Credit Party’s chief executive office. In the
event of any of the foregoing or if otherwise deemed appropriate by the
Administrative Agent, the Administrative Agent is hereby authorized to file new
U.C.C. Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in the Administrative Agent’s sole discretion, to perfect or continue
perfected the security interest of the Administrative Agent, for the benefit of
the Lenders, in the Collateral. The US Borrowers shall pay all filing and
recording fees and taxes in connection with the filing or recordation of such
U.C.C. Financing Statements and security interests and shall promptly reimburse
the Administrative Agent therefor if the Administrative Agent pays the same.
Such amounts not so paid or reimbursed shall be Related Expenses hereunder.




97

--------------------------------------------------------------------------------





Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.


(a)    Guaranties and Security Documents. Each Subsidiary (that is not a Dormant
Subsidiary) that is a Wholly-Owned Subsidiary created, acquired or held
subsequent to the Closing Date, shall promptly execute and deliver to the
Administrative Agent, for the benefit of the Lenders, a Guaranty of Payment (or
a Guaranty of Payment Joinder) of all of the Obligations and, with respect to
any such Subsidiary that is a Domestic Subsidiary, a Security Agreement (or a
Security Agreement Joinder), such agreements to be prepared by the
Administrative Agent and to be substantially equivalent to the applicable
agreements entered into by similarly situated then-existing Credit Parties,
along with any such other supporting documentation, Security Documents (as
applicable), corporate governance and authorization documents, and an opinion of
counsel as may be substantially equivalent to those delivered in respect of
similarly situated then-existing Credit Parties. With respect to a Subsidiary
that has been classified as a Dormant Subsidiary, at such time that such
Subsidiary no longer meets the requirements of a Dormant Subsidiary, the
Administrative Borrower shall provide to the Administrative Agent prompt written
notice thereof, and shall provide, with respect to such Subsidiary, all of the
documents referenced in the foregoing sentence.


(b)    Pledge of Stock or Other Ownership Interest. With respect to the creation
or acquisition of a Subsidiary, the Borrowers shall deliver to the
Administrative Agent, for the benefit of the Lenders, all of the share
certificates (or other evidence of equity) owned by a Credit Party pursuant to
the terms of a Pledge Agreement prepared by the Administrative Agent and
substantially equivalent to the Pledge Agreements entered into by similarly
situated then-existing Credit Parties, and executed by the appropriate Credit
Party; provided that (i) no such pledge shall include (A) shares of capital
stock or other equity interests of any Foreign Subsidiary that is not a
first-tier Foreign Subsidiary, and (B) shares of voting capital stock or other
voting equity interests in any first‑tier Foreign Subsidiary in excess of
sixty‑five percent (65%) of the total outstanding shares of voting capital stock
or other voting equity interest of such first‑tier Foreign Subsidiary, and
(ii) if the Administrative Agent, in its reasonable discretion, after
consultation with the Administrative Borrower, determines that the cost of
delivery of any such share certificates is illegal, impractical or
cost‑prohibitive, then the Administrative Agent may agree to forego (until such
time as the Administrative Agent determines it is no longer illegal, impractical
or cost-prohibitive in light of the circumstances to do so) the delivery of such
share certificates.


(c)    Perfection or Registration of Interest in Foreign Shares.


(i)    With respect to any foreign shares pledged to the Administrative Agent,
for the benefit of the Lenders, on or after the Closing Date, the Administrative
Agent shall at all times, in the reasonable discretion of the Administrative
Agent or the Required Lenders, have the right to perfect, at the Borrowers’
cost, payable upon request therefor (including, without limitation, any foreign
counsel, or foreign notary, filing, registration or similar, fees, costs or
expenses), its security interest in such shares in the respective foreign
jurisdiction. Such perfection may include the requirement that the applicable
Company promptly execute and deliver to the Administrative Agent a separate
pledge document (prepared by the Administrative Agent and in form and substance
satisfactory to the Administrative Agent), covering such equity interests, that
conforms to the requirements of the


98

--------------------------------------------------------------------------------





applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation reasonably necessary to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof.


(ii)    With respect to any pledges governed by German law over shares or
interests in a company incorporated or established in Germany, the
Administrative Agent shall hold (with regard to its own rights under the
Abstract Acknowledgement of Debt), administer and, as the case may be, enforce
or release such security interests in the name of and for and on behalf of the
Lenders and in its own name on the basis of the abstract acknowledgement of
indebtedness pursuant to the Abstract Acknowledgement of Debt. For the purposes
of entering into any such pledge agreement, performing the rights and
obligations thereunder, amending, enforcing and/or releasing such pledge, each
Lender hereby instructs and authorizes the Administrative Agent to act as its
agent (Stellvertreter). At the request of the Administrative Agent, each Lender
shall provide the Administrative Agent with a separate written power of attorney
(Spezialvollmacht) for the purposes of executing any relevant agreements and
documents on their behalf. Each Lender hereby ratifies and approves all acts
previously done by the Administrative Agent on such Lender's behalf. The
Administrative Agent accepts its appointment as agent and administrator of the
security interests created under any such pledge agreement on the terms and
subject to the conditions set out in this Agreement and the Lenders, the
Administrative Agent and all other parties to this Agreement agree that, in
relation to the pledges governed by German law, no Lender shall exercise any
independent power to enforce any security interests or take any other action in
relation to the enforcement of such security interests, or make or receive any
declarations in relation thereto. Each Lender hereby instructs the
Administrative Agent (with the right of sub-delegation) to enter into any
documents evidencing security interests under German law and to make and accept
all declarations and take all actions it considers necessary or useful in
connection with any security interests governed by German law on behalf of such
Lender. The Administrative Agent shall further be entitled to rescind, release,
amend and/or execute new and different documents securing the security interests
governed by German law.


(d)    Foreign Subsidiary Guaranties. Anything in this Section 5.20 to the
contrary notwithstanding, the Administrative Agent may forego the requirement
that a Foreign Subsidiary execute a Guaranty of Payment if the Administrative
Agent determines, in its reasonable judgment, after consultation with
Administrative Borrower, that the execution and delivery of such Guaranty of
Payment under the laws of such foreign jurisdiction (i) is impractical or cost
prohibitive in light of the benefits, or (ii) will have material adverse tax
consequences, provided that the relevant Foreign Subsidiary has used reasonable
endeavors to overcome such obstacle.


Section 5.21. Collateral. Each Domestic Credit Party shall:


(a)    at all reasonable times and upon reasonable notice, allow the
Administrative Agent and the Lenders by or through any of the Administrative
Agent’s officers, agents, employees, attorneys or accountants to (i) examine,
inspect and make extracts from such Domestic Credit Party’s books and other
records, including, without limitation, the tax returns of such Domestic Credit
Party, (ii) arrange for verification of such Domestic Credit Party’s Accounts,
under reasonable procedures,


99

--------------------------------------------------------------------------------





directly with Account Debtors or by other methods, and (iii) examine and inspect
such Domestic Credit Party’s Inventory and Equipment, wherever located; provided
that so long as no Event of Default is continuing, the Companies shall only be
required to reimburse the Administrative Agent for the cost of one such
inspection in any fiscal year;


(b)    promptly furnish to the Administrative Agent upon request (i) additional
statements and information with respect to the Collateral, and all writings and
information relating to or evidencing any of such Domestic Credit Party’s
Accounts (including, without limitation, computer printouts or typewritten
reports listing the mailing addresses of all present Account Debtors), and
(ii) any other writings and information as the Administrative Agent may
reasonably request;


(c)    promptly notify the Administrative Agent in writing upon the acquisition
or creation of any Accounts with respect to which the Account Debtor is the
United States of America or any other Governmental Authority;


(d)    promptly notify the Administrative Agent in writing upon the acquisition
or creation by any Domestic Credit Party of a Deposit Account or Securities
Account not listed on Schedule 6.19 hereto and, prior to or simultaneously with
the creation of such Deposit Account or Securities Account, provide for the
execution of a Deposit Account Control Agreement or Securities Account Control
Agreement with respect thereto, if required by the Administrative Agent or the
Required Lenders; provided that a Control Agreement shall not be required for a
Deposit Account so long as (i) the balance of such Deposit Account does not
exceed Two Hundred Fifty Thousand Dollars ($250,000) at any time, and (ii) the
aggregate balance in all such Deposit Accounts (that are not maintained with the
Administrative Agent) that are not subject to a Control Agreement does not
exceed Two Million Dollars ($2,000,000) at any time;


(e)    promptly notify the Administrative Agent in writing whenever the
Equipment or Inventory of a Domestic Credit Party is located at a location of a
third party (other than another Company) that is not listed on Schedule 6.9
hereto and cause to be executed any Collateral Access Agreement that may be
required by the Administrative Agent or the Required Lenders; provided that the
Domestic Credit Parties shall not be required to deliver a Collateral Access
Agreement for any Equipment or Inventory located at such location to the extent
that (i) the aggregate value of all Equipment and Inventory of all Companies
maintained at such location does not exceed Five Hundred Thousand Dollars
($500,000), and (ii) the aggregate value of all Equipment and Inventory of all
Companies at all third party locations (that are not subject to a Collateral
Access Agreement) does not exceed One Million Dollars ($1,000,000).


(f)    promptly notify the Administrative Agent and the Lenders in writing of
any information that such Domestic Credit Party has or may receive with respect
to the Collateral that might reasonably be determined to materially and
adversely affect the value of the Collateral of such Domestic Credit Party or
the rights of the Administrative Agent and the Lenders with respect thereto;




100

--------------------------------------------------------------------------------





(g)    maintain such Domestic Credit Party’s Equipment in good operating
condition and repair, ordinary wear and tear excepted, making all necessary
replacements thereof so that the value and operating efficiency thereof shall at
all times be maintained and preserved in all material respects;


(h)    deliver to the Administrative Agent, to hold as security for the Secured
Obligations, within ten Business Days after the written request of the
Administrative Agent, all certificated Investment Property owned by a Domestic
Credit Party, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent, or in the event such
Investment Property is in the possession of a Securities Intermediary or
credited to a Securities Account, execute with the related Securities
Intermediary a Securities Account Control Agreement over such Securities Account
in favor of the Administrative Agent, for the benefit of the Lenders, in form
and substance reasonably satisfactory to the Administrative Agent;


(i)    provide to the Administrative Agent, on a quarterly basis (as necessary),
a list of any patents, trademarks or copyrights that have been federally
registered under the laws of the United States of America by a Domestic Credit
Party that have been federally registered under the laws of the United States of
America since the last list so delivered, and provide for the execution of an
appropriate Intellectual Property Security Agreement; and


(j)    upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate to carry into effect the
intention of this Agreement, or so as to completely vest in and ensure to the
Administrative Agent and the Lenders their respective rights hereunder and in or
to the Collateral.


Each Domestic Credit Party hereby authorizes the Administrative Agent, on behalf
of the Lenders, to file U.C.C. Financing Statements or other appropriate notices
with respect to the Collateral. If certificates of title or applications for
title are issued or outstanding with respect to any of the Inventory or
Equipment of any Domestic Credit Party, such Domestic Credit Party shall, upon
request of the Administrative Agent, (i) execute and deliver to the
Administrative Agent a short form security agreement, prepared by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent, and (ii) deliver such certificate or application to the
Administrative Agent and cause the interest of the Administrative Agent, for the
benefit of the Lenders, to be properly noted thereon. Each Domestic Credit Party
hereby authorizes the Administrative Agent or the Administrative Agent’s
designated agent (but without obligation by the Administrative Agent to do so)
to incur Related Expenses (whether prior to, upon, or subsequent to any Default
or Event of Default), and the US Borrowers shall promptly repay, reimburse, and
indemnify the Administrative Agent and the Lenders for any and all Related
Expenses. If any Domestic Credit Party fails to keep and maintain its Equipment
in good operating condition, ordinary wear and tear excepted, the Administrative
Agent may (but shall not be required to) so maintain or repair all or any part
of such Domestic Credit Party’s Equipment and the cost thereof shall be a
Related Expense; provided that, if no Default or Event of Default exists at the
time of such maintenance or repair, the Administrative Agent has provided such
Credit Party with written notice of any required maintenance or repair and such
Credit Party has not taken action to maintain or


101

--------------------------------------------------------------------------------





repair such Equipment within thirty (30) days of receipt of such notice. All
Related Expenses are payable to the Administrative Agent upon demand therefor;
the Administrative Agent may, at its option, debit Related Expenses directly to
any Deposit Account of a Company located at the Administrative Agent or the
Revolving Loans.


Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrowers shall provide the Administrative Agent with
prompt written notice with respect to any material real or personal property
(other than in the ordinary course of business and excluding Accounts,
Inventory, Equipment and General Intangibles and other property acquired in the
ordinary course of business or any Investment Property that constitutes
securities of a Foreign Subsidiary not required to be pledged pursuant to this
Agreement) acquired by any Domestic Credit Party subsequent to the Closing Date
(unless notice has already been provided pursuant to section 5.13 hereof). In
addition to any other right that the Administrative Agent and the Lenders may
have pursuant to this Agreement or otherwise, upon written request of the
Administrative Agent, whenever made, the Borrowers shall, and shall cause each
Domestic Guarantor of Payment to, grant to the Administrative Agent, for the
benefit of the Lenders, as additional security for the Secured Obligations, a
first Lien on any real or personal property of each US Borrower and Domestic
Guarantor of Payment (other than for leased equipment or equipment subject to a
purchase money security interest in which the lessor or purchase money lender of
such equipment holds a first priority security interest, in which case, the
Administrative Agent shall have the right to obtain a security interest junior
only to such lessor or purchase money lender), including, without limitation,
such property acquired subsequent to the Closing Date, in which the
Administrative Agent does not have a first priority Lien. The US Borrowers
agree, within ten days after the date of such written request (or such longer
period as may be agreed to by the Administrative Agent in writing in its sole
discretion), to secure all of the Secured Obligations by delivering to the
Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements or such thereof as the Administrative
Agent may reasonably require. The Borrowers shall pay all reasonable
recordation, legal and other expenses in connection therewith.


Section 5.23. Restrictive Agreements. Except as set forth in this Agreement and
except for agreements listed on Schedule 5.23 hereto and modifications thereto
that are not less favorable to the Companies or the interests of the Lenders
hereunder than the original terms of such agreements, the Borrowers shall not,
and shall not permit any of their Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any Subsidiary to (a) make, directly or
indirectly, any dividend or other capital distribution to any Borrower,
(b) make, directly or indirectly, loans or advances or capital contributions to
any Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to any Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable Law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.




102

--------------------------------------------------------------------------------





Section 5.24. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the financial covenants contained therein shall be more
restrictive than the financial covenants set forth herein, then the Companies
shall immediately be bound hereunder (without further action) by such more
restrictive financial covenants with the same force and effect as if such
financial covenants were written herein. In addition to the foregoing, the
Borrowers shall provide prompt written notice to the Administrative Agent of the
creation or existence of any Material Indebtedness Agreement that has such more
restrictive financial covenants, and shall, within fifteen (15) days thereafter
(if requested by the Administrative Agent), execute and deliver to the
Administrative Agent an amendment to this Agreement that incorporates such more
restrictive financial covenants, with such amendment to be in form and substance
satisfactory to the Administrative Agent.


Section 5.25. Guaranty Under Material Indebtedness Agreement. No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be a Guarantor of Payment under this Agreement prior to or concurrently
therewith.


Section 5.26. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Company shall amend its Organizational
Documents in any manner adverse to the Lenders.


Section 5.27. Fiscal Year of Borrowers. No Borrower shall change the date of its
fiscal year-end without the prior written consent of the Administrative Agent
and the Required Lenders. As of the Closing Date, the fiscal year end of each
Borrower is December 31 of each year.


Section 5.28. Compliance with Laws. The Borrowers shall, and shall cause each
Subsidiary to, comply in all material respects with all Laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws,
Anti-Corruption Laws and applicable Sanctions. The Borrowers shall maintain in
effect and enforce such policies and procedures as it has determined to be
reasonably necessary to ensure compliance in all material respects by the
Borrowers, the Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. The undertakings
set out in this Section 5.28 shall not apply to or with respect to any Borrower,
Subsidiary and any of their respective directors, officers, employees and agents
that qualifies as a resident party domiciled in the Federal Republic of Germany
(Inländer) within the meaning of section 2 paragraph 15 of the German Foreign
Trade Act (Außenwirtschaftsgesetz) to the extent that compliance with such
undertakings by any such party would result in (i) any violation of, or conflict
with, the Council Regulation (EC) 2271/96 or (ii) any violation of, or conflict
with, Section 7 of the German Foreign Trade Ordinance
(Aussenwirtschaftsverordnung) or any other similar anti-boycott statute.


Section 5.29. Flood Hazard. If any portion of any Mortgaged Real Property is at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
then Administrative Borrower shall, or shall cause the applicable


103

--------------------------------------------------------------------------------





Credit Parties to (a) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws, which such insurance shall (i) identify
the addresses of each property located in a special flood hazard area, (ii)
indicate the applicable flood zone designation, the flood insurance coverage and
deductible relating thereto, (iii) provide that the insurer will give the
Administrative Agent at least forty-five (45) days’ written notice of
cancellation or non-renewal, and (iv) shall otherwise be in form and substance
satisfactory to the Administrative Agent, and (b) deliver to the Administrative
Agent evidence of such compliance, in form and substance reasonably acceptable
to the Administrative Agent, including, without limitation, evidence of annual
renewals of such insurance. The applicable Credit Party shall also provide to
the Administrative Agent from time to time such documents and other information
reasonably requested by the Administrative Agent to permit the Administrative
Agent and each Lender to comply with Flood Insurance Laws and any other
applicable flood regulations. Any increase, extension or renewal of the
Commitment shall be subject to flood insurance due diligence and flood insurance
compliance reasonably satisfactory to the Administrative Agent.


Section 5.30. Further Assurances. The Borrowers shall, and shall cause each
other Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, provided that the Borrowers agree
that such material defect or error is in fact a defect or error not intended by
the Borrowers, and (b) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
the Required Lenders through the Administrative Agent, may reasonably require
from time to time in order to carry out more effectively the requirements of the
Loan Documents.




ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the Laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which is each jurisdictions where such
qualification or good standing is required, except where a failure to so qualify
or be in good standing would not reasonably be expected to have a Material
Adverse Effect. Schedule 6.1 hereto sets forth, as of the Closing Date, each
Subsidiary (and whether such Subsidiary is a Dormant Subsidiary), its state (or
jurisdiction) of formation, its relationship to the Borrowers, including the
percentage of each class of stock or other equity interest owned by a Company or
the percentage of stock (or other equity interest) owned by a Company or the
percentage of stock (or other equity interest) owned by a Company, each Person
that owns the stock or other equity interest of each Company, its tax
identification number, the location of its chief executive office and its
principal place of business (and, with respect to a Foreign Subsidiary, its
registered office (or similar concept), if applicable). Except as set forth on
Schedule 6.1 hereto,


104

--------------------------------------------------------------------------------





each Borrower, directly or indirectly, owns all of the equity interests of each
of its Subsidiaries (excluding directors’ qualifying shares and, in the case of
Foreign Subsidiaries, other nominal amounts of shares held by a Person other
than a Company).


Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting
creditors' rights and remedies generally and to the effect of general principles
of equity (regardless of whether enforcement is considered in a proceeding at
Law or in equity). The execution, delivery and performance of the Loan Documents
do not conflict with, result in a breach in any of the provisions of, constitute
a default under, or result in the creation of a Lien (other than Liens permitted
under Section 5.9 hereof) upon any assets or property of any Company under the
provisions of, such Company’s Organizational Documents or any Material Agreement
to which such Company is a party.


Section 6.3. Compliance with Laws and Contracts. Each Company:


(a)    holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable Laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;


(b)    is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;


(c)    is not in violation of or in default under any Material Agreement to
which it is a party or by which its assets are subject or bound, except with
respect to any violation or default that would not have a Material Adverse
Effect;


(d)    is not, and to the knowledge of the Companies, no director officer,
agent, employee or Affiliate of a Company, is a Person that is, or is owned or
controlled by Persons that are (i) the subject of any Sanctions, or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions with the result that Sanctions are
violated by any Person (including any Lender, Affiliate of a Lender or
participant in the Loans), and maintains policies and procedures designed to
promote and achieve compliance with Sanctions, save that, the representations
made in this Section 6.3(d) shall not be made by or with respect to any Company,
or director officer, agent, employee or Affiliate of a Company that qualifies as
a resident party domiciled in the Federal Republic of Germany (Inländer) within
the meaning of section 2 paragraph 15 of the German Foreign Trade Act
(Aussenwirtschaftsgesetz) to the extent that the making of such


105

--------------------------------------------------------------------------------





representations would result in any violation of, or conflict with, or to the
extent such representation is not correct with respect to such member of the
Group because of any non-violation of, or non-conflict with, the Council
Regulation (EC) 2271/96 or section 7 of the German Foreign Trade Ordinance
(Aussenwirtschaftsverordnung) or a similar anti-boycott statute;


(e)    is in compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering Laws and regulations;


(f)    has ensured that no Company or, to the knowledge of any Company, any
director, officer, agent, employee or other person acting on behalf of a Company
has taken any action, directly or indirectly, that would result in a violation
by such persons of Anti-Corruption Laws, and the Credit Parties have instituted
and maintain policies and procedures designed to ensure continued compliance
therewith; and


(g)    is in compliance with the Patriot Act.


Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of the Companies,
threatened against any Company, in any court or before or by any Governmental
Authority, arbitration board, or other tribunal that would reasonably be
expected to have a Material Adverse Effect, (b) no orders, writs, injunctions,
judgments, or decrees of any court or Governmental Authority to which any
Company is a party or by which the property or assets of any Company are bound
that would reasonably be expected to have a Material Adverse Effect, and (c) no
disputes outstanding with any union or other organization of the employees of
any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining, that would reasonably be expected to have a Material
Adverse Effect.


Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof. As of the Closing Date, the
Companies own the real estate listed on Schedule 6.5 hereto.


Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there are no U.C.C.
Financing Statement or similar notice of Lien outstanding covering any personal
property of any Company; (b) there are no mortgages outstanding covering any
real property of any Company; and (c) no real or personal property of any
Company is subject to any Lien of any kind. The Administrative Agent, for the
benefit of the Lenders, upon the filing of the U.C.C. Financing Statements and
taking such other actions necessary to perfect its Lien against collateral of
the corresponding type as authorized hereunder will have a valid and enforceable
first Lien on the collateral securing the Secured Obligations to the extent such
Lien may be perfected by the filing of a U.C.C. Financing Statement. No Company
has entered into any currently effective contract or agreement (other than a
contract or agreement entered into in connection with the purchase or lease of
fixed assets that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a Lien on, or a collateral
assignment of, any of the property or assets of any Company.




106

--------------------------------------------------------------------------------





Section 6.7. Tax Returns. All federal and state tax returns, and all material
provincial and local tax returns and other material reports required by law to
be filed in respect of the income, business, properties and employees of each
Company have been timely filed and all taxes, assessments, fees and other
governmental charges that are due and payable have been timely paid, except as
otherwise permitted herein. The provision for taxes on the books of each Company
is adequate for all years not closed by applicable statutes and for the current
fiscal year.


Section 6.8. Environmental Laws. Each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise. No material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law or Environmental Permit is pending or, to the knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company. No
material release, threatened release or disposal of hazardous waste, solid waste
or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law. As used in this Section
6.8, “litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.


Section 6.9. Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto. Schedule
6.9 hereto further specifies whether each location, as of the Closing Date,
(a) is owned by the Credit Parties, or (b) is leased by a Credit Party from a
third party, and, if leased by a Domestic Credit Party from a third party, if a
Collateral Access Agreement has been requested. As of the Closing Date, Schedule
6.9 hereto correctly identifies the name and address of each third party
location where assets of the Credit Parties are located.


Section 6.10. Continued Business. There exists no actual, pending, or, to each
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, that, if terminated,
cancelled, limited or otherwise modified, would reasonably be expected to have a
Material Adverse Effect.


Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under applicable Law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect


107

--------------------------------------------------------------------------------





to each ERISA Plan has been fully funded based upon reasonable and proper
actuarial assumptions, has been fully insured, or has been fully reserved for on
its financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (i) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(ii) the ERISA Plan and any associated trust have been amended to comply with
all such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (iii) the ERISA
Plan and any associated trust have received a favorable determination letter
from the IRS stating that the ERISA Plan qualifies under Code Section 401(a),
that the associated trust qualifies under Code Section 501(a) and, if
applicable, that any cash or deferred arrangement under the ERISA Plan qualifies
under Code Section 401(k), unless the ERISA Plan was first adopted at a time for
which the above-described “remedial amendment period” has not yet expired;
(iv) the ERISA Plan currently satisfies the requirements of Code Section 410(b),
without regard to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and (v) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972. With respect to
any Pension Plan, the “accumulated benefit obligation” of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets.


Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed or waived, other than
filings necessary to perfect Liens created under the Loan Documents and filings
with the SEC related to the Loan Documents on the appropriate form.


Section 6.13. Solvency.


(a)    US Borrower. Each US Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that such
Borrower has incurred to the Administrative Agent and the Lenders. No US
Borrower is insolvent as defined in any applicable state, federal or relevant
foreign statute, nor will any US Borrower be rendered insolvent by the execution
and delivery of the Loan Documents to the Administrative Agent and the Lenders.
No US Borrower is engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. No US Borrower intends to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.


(b)    Foreign Borrowers. Each Foreign Borrower has received consideration that
is the reasonable equivalent value of the obligations and liabilities that such
Foreign Borrower has incurred to the Administrative Agent and the Lenders. The
property of each Foreign Borrower is (i) sufficient,


108

--------------------------------------------------------------------------------





if disposed of at a fairly conducted sale under legal process, to enable payment
of all its obligations due and accruing due, and (ii) at a fair valuation,
greater than the total amount of liabilities, including contingent liabilities,
of such Foreign Borrower. No Foreign Borrower has ceased paying its current
obligations in the ordinary course of business as they generally become due. No
Foreign Borrower is for any reason (and will not by reason of the execution and
delivery of the Loan Documents) be unable to meet its obligations as they
generally become due.


Section 6.14. Financial Statements. The audited Consolidated financial
statements of DMC Global for the fiscal year ended December 31, 2016 and the
unaudited Consolidated financial statements of DMC Global for the fiscal quarter
ended September 30, 2017, furnished to the Administrative Agent and the Lenders,
are true and complete, have been prepared in accordance with GAAP (except for
year-end adjustments and the absence of footnotes with respect to the unaudited
quarterly financial statements), and fairly present in all material respects the
financial condition of the Companies, taken as a whole, as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such statements, there has been no change in the
financial condition reflected in such financial statements except as publicly
disclosed or that would reasonably be expected to have a Material Adverse
Effect.


Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.


Section 6.16. Material Agreements. As of the Closing Date, no Company is in
default beyond any applicable grace period or cure period under any (a) debt
instrument (excluding the Loan Documents); (b) lease (capital, operating or
otherwise), whether as lessee or lessor thereunder; (c) contract, commitment,
agreement, or other arrangement involving the purchase or sale of any inventory
by it, or the license of any right to or by it; (d) contract, commitment,
agreement, or other arrangement with any of its “Affiliates” (as such term is
defined in the Exchange Act) other than a Company; (e) management or employment
contract or contract for personal services with any of its Affiliates that is
not otherwise terminable at will or on less than ninety (90) days’ notice
without liability; (f) collective bargaining agreement; or (g) other contract,
agreement, understanding, or arrangement with a third party, which default, in
any case of subparts (a) through (g) above, would be reasonably expected to have
a Material Adverse Effect.


Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others. Schedule 6.17 hereto sets forth all patents,
trademarks, copyrights, service marks and license agreements federally
registered in the United States of America and owned by a Company as of the
Closing Date.




109

--------------------------------------------------------------------------------





Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, flood
insurance as required pursuant to Section 5.29 hereof) and limits as required by
law and as is customary with Persons engaged in the same or similar businesses
as the Companies. Schedule 6.18 hereto sets forth all insurance carried by the
Companies on the Closing Date, setting forth in reasonable detail the amount and
type of such insurance.


Section 6.19. Deposit Accounts and Securities Accounts. Schedule 6.19 hereto
lists all banks, other financial institutions and Securities Intermediaries at
which any Credit Party maintains Deposit Accounts or Securities Accounts as of
the Closing Date, and Schedule 6.19 hereto correctly identifies the name of each
such financial institution or Securities Intermediary, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.


Section 6.20. Accurate and Complete Statements. No written statements made by
any Company in, or in connection with, the Loan Documents, when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. There is no fact known to the senior executive
officers of the Borrowers (other than general industry and economic conditions
and legal and regulatory requirements applicable to companies and businesses
similar to the Companies) that has not been disclosed to the Administrative
Agent that has or is likely to have a Material Adverse Effect; provided that,
with respect to projected financial information and other forward looking
information, Borrowers represent only that such information was prepared in good
faith on the basis of the assumptions set forth therein, which assumptions were
reasonable at the time prepared in light of the conditions existing at such
time.


Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.


Section 6.22. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.




ARTICLE VII. SECURITY


Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
each US Borrower hereby grants to the Administrative Agent, for the benefit of
the Lenders (and Affiliates thereof that hold Secured Obligations), a security
interest in the Collateral owned by such US Borrower.




110

--------------------------------------------------------------------------------





Section 7.2. Collections and Receipt of Proceeds by the US Borrowers.


(a)    Prior to the exercise by the Administrative Agent and the Required
Lenders of their rights under Article IX hereof, both (i) the lawful collection
and enforcement of all of each US Borrower’s Accounts, and (ii) the lawful
receipt and retention by each US Borrower of all Proceeds of all of such US
Borrower’s Accounts and Inventory shall be as the agent of the Administrative
Agent and the Lenders.


(b)    Upon written notice to the Administrative Borrower from the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, a Cash Collateral Account shall be opened by the US Borrowers at the
main office of the Administrative Agent (or such other office as shall be
designated by the Administrative Agent) and all such lawful collections of each
US Borrower’s Accounts and such Proceeds of each US Borrower’s Accounts and
Inventory shall be remitted daily by each US Borrower to the Administrative
Agent in the form in which they are received by such US Borrower, either by
mailing or by delivering such collections and Proceeds to the Administrative
Agent, appropriately endorsed for deposit in the Cash Collateral Account. In the
event that such notice is given to the Administrative Borrower from the
Administrative Agent, no US Borrower shall commingle such collections or
Proceeds with any of such US Borrower’s other funds or property or the funds or
property of any other US Borrower, but shall hold such collections and Proceeds
separate and apart therefrom upon an express trust for the Administrative Agent,
for the benefit of the Lenders. In such case, the Administrative Agent may, in
its sole discretion, and shall, at the request of the Required Lenders, at any
time and from time to time, apply all or any portion of the account balance in
the Cash Collateral Account as a credit against (i) the outstanding principal or
interest of the Loans, or (ii) any other Secured Obligations in accordance with
this Agreement. If any remittance shall be dishonored, or if, upon final
payment, any claim with respect thereto shall be made against the Administrative
Agent on its warranties of collection, the Administrative Agent may charge the
amount of such item against the Cash Collateral Account or any other Deposit
Account maintained by any US Borrower with the Administrative Agent or with any
other Lender, and, in any event, retain the same and such US Borrower’s interest
therein as additional security for the Secured Obligations. The Administrative
Agent may, in its sole discretion, at any time and from time to time, release
funds from the Cash Collateral Account to the US Borrowers for use in the
business of the US Borrowers. The balance in the Cash Collateral Account may be
withdrawn by the US Borrowers upon termination of this Agreement and payment in
full of all of the Secured Obligations (other than contingent indemnification
obligations as to which no claim has been asserted).


(c)    After the occurrence and during the continuance of an Event of Default,
at the Administrative Agent’s written request, each US Borrower shall cause all
remittances representing collections and Proceeds of Collateral to be mailed to
a lockbox at a location acceptable to the Administrative Agent, to which the
Administrative Agent shall have access for the processing of such items in
accordance with the provisions, terms and conditions of the customary lockbox
agreement of the Administrative Agent.


(d)    The Administrative Agent, or the Administrative Agent’s designated agent,
is hereby constituted and appointed attorney‑in‑fact for each US Borrower with
authority and power to


111

--------------------------------------------------------------------------------





endorse, after the occurrence and during the continuance of an Event of Default,
any and all instruments, documents, and chattel paper upon the failure of the US
Borrowers to do so. Such authority and power, being coupled with an interest,
shall be (i) irrevocable until all of the Secured Obligations (other than
contingent indemnification obligations as to which no claim has been asserted)
are paid, (ii) exercisable by the Administrative Agent at any time and without
any request upon such US Borrower by the Administrative Agent to so endorse, and
(iii) exercisable in the name of the Administrative Agent or such US Borrower.
Each US Borrower hereby waives presentment, demand, notice of dishonor, protest,
notice of protest, and any and all other similar notices with respect thereto,
regardless of the form of any endorsement thereof. Neither the Administrative
Agent nor the Lenders shall be bound or obligated to take any action to preserve
any rights therein against prior parties thereto.


Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. Each
Domestic Credit Party hereby constitutes and appoints the Administrative Agent,
or the Administrative Agent’s designated agent, as such Domestic Credit Party’s
attorney-in-fact to exercise, at any time, after the occurrence and during the
continuance of an Event of Default, all or any of the following powers which,
being coupled with an interest, shall be irrevocable until the complete and full
payment of all of the Secured Obligations (other than contingent indemnification
obligations as to which no claim has been asserted):


(a)    to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or such Domestic Credit Party,
any and all of such Domestic Credit Party’s cash, instruments, chattel paper,
documents, Proceeds of Accounts, Proceeds of Inventory, collection of Accounts,
and any other writings relating to any of the Collateral. Each Domestic Credit
Party hereby waives presentment, demand, notice of dishonor, protest, notice of
protest, and any and all other similar notices with respect thereto, regardless
of the form of any endorsement thereof. The Administrative Agent shall not be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto;


(b)    to transmit to Account Debtors, on any or all of such Domestic Credit
Party’s Accounts, notice of assignment to the Administrative Agent, for the
benefit of the Lenders, thereof and the security interest therein, and to
request from such Account Debtors at any time, in the name of the Administrative
Agent or such Domestic Credit Party, information concerning such Domestic Credit
Party’s Accounts and the amounts owing thereon;


(c)    to transmit to purchasers of any or all of such Domestic Credit Party’s
Inventory, notice of the Administrative Agent’s security interest therein, and
to request from such purchasers at any time, in the name of the Administrative
Agent or such Domestic Credit Party, information concerning such Domestic Credit
Party’s Inventory and the amounts owing thereon by such purchasers;


(d)    to notify and require Account Debtors on such Domestic Credit Party’s
Accounts and purchasers of such Domestic Credit Party’s Inventory to make
payment of their indebtedness directly to the Administrative Agent;




112

--------------------------------------------------------------------------------





(e)    to enter into or assent to such amendment, compromise, extension, release
or other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;


(f)    to enforce the Accounts or any thereof, or any other Collateral, by suit
or otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or one or more the Domestic Credit Parties, and to withdraw
any such suit or other proceeding. The Domestic Credit Parties agree to
cooperate with the Administrative Agent in respect of the foregoing, all at no
cost or expense to the Administrative Agent and including, without limitation,
to the extent permitted under applicable confidentiality restrictions, the
furnishing of such witnesses and of such records and other writings as the
Administrative Agent may require in connection with making legal proof of any
Account. The Domestic Credit Parties agree to reimburse the Administrative Agent
in full for all court costs and attorneys’ fees and every other cost, expense or
liability, if any, incurred or paid by the Administrative Agent in connection
with the foregoing, which obligation of the Domestic Credit Parties shall
constitute Obligations, shall be secured by the Collateral and shall bear
interest, until paid, at the Default Rate;


(g)    to take or bring, in the name of the Administrative Agent or such
Domestic Credit Party, all steps, actions, suits, or proceedings deemed by the
Administrative Agent necessary or desirable to effect the receipt, enforcement,
and collection of the Collateral; and


(h)    to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same into
such Domestic Credit Party’s Cash Collateral Account or, at the option of the
Administrative Agent, to apply them as a payment against the Loans or any other
Secured Obligations in accordance with this Agreement.


Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, each
Domestic Credit Party, as appropriate, has executed (or will execute, with
respect to future Pledged Notes) an appropriate endorsement on (or transfer
power separate from) each Pledged Note and has deposited (or will deposit, with
respect to future Pledged Notes) such Pledged Note with the Administrative
Agent, for the benefit of the Lenders. Such Domestic Credit Party irrevocably
authorizes and empowers the Administrative Agent, for the benefit of the
Lenders, to, during the occurrence and continuation of an Event of Default,
(a) ask for, demand, collect and receive all payments of principal of and
interest on the Pledged Notes; (b) compromise and settle any dispute arising in
respect of the foregoing; (c) execute and deliver vouchers, receipts and
acquittances in full discharge of the foregoing; (d) exercise, in the
Administrative Agent’s discretion, any right, power or privilege granted to the
holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder;
(e) endorse such Domestic Credit Party’s name to each check or other writing
received by the Administrative Agent as a payment or other proceeds of or
otherwise in connection with any Pledged Note; (f) enforce delivery and payment
of the principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting foreclosure proceedings, by
conducting public or other sales or otherwise, and to take all other steps as
the Administrative Agent, in its discretion, may deem advisable in connection
with


113

--------------------------------------------------------------------------------





the forgoing; provided, however, that nothing contained or implied herein or
elsewhere shall obligate the Administrative Agent to institute any action, suit
or proceeding or to make or do any other act or thing contemplated by this
Section 7.4 or prohibit the Administrative Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Administrative Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.


Section 7.5. Commercial Tort Claims. If any Domestic Credit Party shall at any
time hold or acquire a Commercial Tort Claim in excess of Two Hundred Fifty
Thousand Dollars ($250,000), such Domestic Credit Party shall promptly notify
the Administrative Agent thereof in a writing signed by such Domestic Credit
Party, that sets forth the details thereof and grants to the Administrative
Agent (for the benefit of the Lenders) a Lien thereon and on the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be prepared
by and in form and substance reasonably satisfactory to the Administrative
Agent.


Section 7.6. Use of Inventory and Equipment. Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, each Domestic Credit Party may (a) retain possession of and use its
Inventory and Equipment in any lawful manner not inconsistent with this
Agreement or with the terms, conditions, or provisions of any policy of
insurance thereon; (b) sell or lease its Inventory in the ordinary course of
business or as otherwise permitted by this Agreement; and (c) use and consume
any raw materials or supplies, the use and consumption of which are necessary in
order to carry on such Domestic Credit Party’s business.




ARTICLE VIII. EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):


Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or
(b) the principal of any Loan, any reimbursement obligation under any Letter of
Credit that has been drawn, or any amount owing pursuant to Section 2.12(a),
(b), (c) or (d) hereof shall not be paid in full when due and payable.


Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.3, 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.18, 5.24 or 5.25
hereof.


8.3. Other Covenants.


(a)    If any Company shall fail or omit to perform and observe Section 5.4, and
that Default shall not have been fully corrected within five days after the
giving of written notice thereof to the Administrative Borrower by the
Administrative Agent.


(b)    If any Company shall fail or omit to perform or observe any agreement or
other provision (other than those referred to in Section 8.1, 8.2 or 8.3(a)
hereof) contained or referred to


114

--------------------------------------------------------------------------------





in this Agreement or any Related Writing that is on such Company’s part to be
complied with, and that Default shall not have been fully corrected within
thirty (30) days after the giving of written notice thereof to the
Administrative Borrower by the Administrative Agent or the Required Lenders.


Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing by
any Company to the Administrative Agent or the Lenders, or any thereof, shall be
false or erroneous in any material respect when made or deemed made.


Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.


Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that
would reasonably be expected to have a Material Adverse Effect.


Section 8.7. Change in Control. If any Change in Control shall occur.


Section 8.8. Judgments. There is entered against any Company:


(a)    a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of sixty (60)
days after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed Five Million Dollars
($5,000,000) (less any amount that will be covered by the proceeds of insurance
and is not subject to dispute by the insurance provider); or


(b)    any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.


Section 8.9. Security. If any Lien granted by any Company in this Agreement or
any other Loan Document in favor of the Administrative Agent, for the benefit of
the Lenders, shall be determined to be (a) void, voidable or invalid, or is
subordinated or not otherwise given the priority contemplated by this Agreement
and the Borrowers have (or the appropriate Credit Party has) failed to promptly
execute appropriate documents to correct such matters, or (b) unperfected as to
any material amount of Collateral (as determined by the Administrative Agent, in
its reasonable


115

--------------------------------------------------------------------------------





discretion) and the Borrowers have (or the appropriate Credit Party has) failed
to promptly execute appropriate documents to correct such matters.


Section 8.10. Validity of Loan Documents. If (a) any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all Secured Obligations, ceases to be in full force and effect, (b) any
Borrower or any other Person contests in writing the validity or enforceability
of any provision of any Loan Document, or (c) any Borrower denies in writing
that it has any or further liability or obligation under any Loan Document, or
purports in writing to revoke, terminate or rescind any Loan Document


Section 8.11. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or Law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous Law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code (or any bankruptcy or insolvency or
analogous Law in in any jurisdiction outside of the United States) filed against
it and the same shall not be controverted within ten (10) days, or shall
continue undismissed for a period of sixty (60) days from commencement of such
proceeding or case; (h) file a petition, an answer, an application or a proposal
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other Law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company;
(j) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Company; (k) have assets, the value of which
is less than its liabilities; or (l) have a moratorium declared in respect of
any of its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.






116

--------------------------------------------------------------------------------





ARTICLE IX. REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:


Section 9.1. Optional Defaults. If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur, the
Administrative Agent may, with the consent of the Required Lenders, and shall,
at the written request of the Required Lenders, give written notice to the
Borrowers to:


(a)    terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lenders to issue any Letter
of Credit, immediately shall be terminated; and/or


(b)    accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by each Borrower.


Section 9.2. Automatic Defaults. If any Event of Default referred to in Section
8.11 hereof shall occur:


(a)    all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Issuing Lenders be obligated
to issue any Letter of Credit; and


(b)    the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by each Borrower.


Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, the appropriate Borrowers
shall immediately deposit with the Administrative Agent, as security for the
obligations of such Borrowers and any Domestic Guarantor of Payment to reimburse
the applicable Issuing Lender and the Revolving Lenders for any then outstanding
Letters of Credit, Cash Collateral in an amount not less than the Minimum
Collateral Amount. The Administrative Agent, the Foreign Funding Agent and the
Revolving Lenders are hereby authorized, at their option, to deduct any and all
such amounts from any deposit balances then owing by any Lender (or any
Affiliate of such Lender, wherever located) to or for the credit or account of
any Borrower or any Domestic Guarantor of Payment, as security for the
obligations of such Borrower and any Domestic Guarantor of Payment to reimburse
the applicable Issuing Lender and the Revolving Lenders for any then outstanding
Letters of Credit.


Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof,


117

--------------------------------------------------------------------------------





each Lender shall have the right at any time to set off against, and to
appropriate and apply toward the payment of, any and all of the Obligations then
owing by the Borrowers or a Domestic Guarantor of Payment to such Lender, or any
Foreign Borrower or Foreign Guarantor of Payment with respect to Obligations of
a Foreign Borrower (including, without limitation, any participation purchased
or to be purchased pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or
not the same shall then have matured, any and all deposit (general or special)
balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any Affiliate of
such Lender, wherever located) to or for the credit or account of any Borrower
or Domestic Guarantor of Payment, or any Foreign Borrower or Foreign Guarantor
of Payment with respect to such deposit balances and indebtedness of a Foreign
Borrower or Foreign Guarantor of Payment, all without notice to or demand upon
any Borrower or any other Person, all such notices and demands being hereby
expressly waived by each Borrower. Each Lender agrees to notify the
Administrative Borrower and the Administrative Agent promptly after any such set
off and application (provided that the failure to give such notice shall not
affect the validity of such set off and application). In the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 12.10 hereof and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Lenders
and their respective Affiliates under this Section 9.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Lender or their respective Affiliates may have.


Section 9.5. Equalization Provisions.


(a)    Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to the Administrative Agent’s giving of notice to participate and amounts
under Article III hereof), such Revolving Lender, upon written request of the
Administrative Agent, shall purchase from the other Revolving Lenders, for cash
and at par, such additional participation in the Applicable Debt as shall be
necessary to nullify the Advantage. Each Capex Lender agrees with the other
Capex Lenders that, if it at any time shall obtain any Advantage over the other
Capex Lenders, or any thereof, in respect of the Applicable Debt (except as to
amounts under Article III hereof), such Capex Lender shall purchase from the
other Capex Lenders, for cash and at par, such additional participation in the
Applicable Debt as shall be necessary to nullify the Advantage.


(b)    Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at


118

--------------------------------------------------------------------------------





par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, the Administrative Agent shall, as of
the date that the Equalization Event occurs:


(i)    add the Revolving Credit Exposure and the Capex Loan Exposure to
determine the equalization maximum amount (the “Equalization Maximum Amount”);
and


(ii)    determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.


After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage. Such determination shall be conclusive absent manifest
error.


(c)    Recovery of Amount. If any such Advantage resulting in the purchase of an
additional participation as set forth in subsection (a) or (b) hereof shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.


(d)    Application and Sharing of Set-Off Amounts. Each Lender further agrees
with the other Lenders that, if it at any time shall receive any payment for or
on behalf of a Borrower on any Indebtedness owing by such Borrower to that
Lender (whether by voluntary payment, by realization upon security, by reason of
offset of any deposit or other Indebtedness, by counterclaim or cross action, by
enforcement of any right under any Loan Document, or otherwise), it shall apply
such payment first to any and all Indebtedness owing by such Borrower to that
Lender pursuant to this Agreement (including, without limitation, any
participation purchased or to be purchased pursuant to this Section 9.5 or any
other section of this Agreement). Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders, or any thereof, pursuant to
this Section 9.5 may exercise all of its rights of payment (including the right
of set‑off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.


Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by any Borrower or
otherwise provided in law or equity. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may require the US
Borrowers to assemble the collateral securing the Secured Obligations, which
each US Borrower agrees to do, and make it available to the Administrative Agent
and the Lenders at a reasonably convenient place to be designated by the
Administrative Agent. The Administrative Agent may, with or without notice to or
demand upon such US Borrower and with or without the aid of legal process, make
use


119

--------------------------------------------------------------------------------





of such force as may be necessary to enter any premises where such collateral,
or any thereof, may be found and to take possession thereof (including anything
found in or on such collateral that is not specifically described in this
Agreement, each of which findings shall be considered to be an accession to and
a part of such collateral) and for that purpose may pursue such collateral
wherever the same may be found, without liability for trespass or damage caused
thereby to such US Borrower, other than damage caused by the gross negligence or
willful misconduct (as determined by a final non-appealable judgment of a court
of competent jurisdiction) of the Administrative Agent or its agents or
employees. After any delivery or taking of possession of the collateral securing
the Secured Obligations, or any portion thereof, pursuant to this Agreement,
then, with or without resort to any US Borrower personally or any other Person
or property, all of which each US Borrower hereby waives, and upon such terms
and in such manner as the Administrative Agent may deem advisable, the
Administrative Agent, in its discretion, may sell, assign, transfer and deliver
any of such collateral at any time, or from time to time. No prior notice need
be given to any US Borrower or to any other Person in the case of any sale of
such collateral that the Administrative Agent determines to be perishable or to
be declining speedily in value or that is customarily sold in any recognized
market, but in any other case the Administrative Agent shall give the US
Borrowers not fewer than ten days prior notice of either the time and place of
any public sale of such collateral or of the time after which any private sale
or other intended disposition thereof is to be made. Each US Borrower waives
advertisement of any such sale and (except to the extent specifically required
by the preceding sentence) waives notice of any kind in respect of any such
sale. At any such public sale, the Administrative Agent or the Lenders may
purchase such collateral, or any part thereof, free from any right of
redemption, all of which rights each US Borrower hereby waives and releases.
After deducting all Related Expenses, and after paying all claims, if any,
secured by Liens having precedence over this Agreement, the Administrative Agent
may apply the net proceeds of each such sale to or toward the payment of the
Secured Obligations, whether or not then due, in such order and by such division
as the Administrative Agent, in its sole discretion, may deem advisable. Any
excess, to the extent permitted by law, shall be paid to the US Borrowers, and
each US Borrower shall remain liable for any deficiency. In addition, the
Administrative Agent shall at all times during the continuance of an Event of
Default have the right to obtain new appraisals of any US Borrower or any
collateral securing the Secured Obligations, the cost of which shall be paid by
the US Borrowers.


Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Administrative Agent, the Foreign
Funding Agent and the Lenders may be entitled. The Administrative Agent shall
exercise the rights under this Article IX and all other collection efforts on
behalf of the Foreign Funding Agent and the Lenders and neither the Foreign
Funding Agent nor any Lender shall act independently with respect thereto,
except as otherwise specifically set forth in this Agreement. In addition, the
Administrative Agent shall be entitled to exercise remedies, pursuant to the
Loan Documents, against collateral securing the Secured Obligations, on behalf
of any Affiliate of a Lender that holds Secured Obligations, and no Affiliate of
a Lender shall act independently with respect thereto, except as otherwise
specifically set forth in this Agreement.




120

--------------------------------------------------------------------------------





Section 9.8. Application of Proceeds.


(a)    Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent and
the Foreign Funding Agent shall be applied, unless otherwise required by the
terms of the other Loan Documents or by applicable Law, as follows (provided
that such Agent shall have the right at all times to apply any payment received
from the Borrowers first to the payment of all obligations (to the extent not
paid by the Borrowers) incurred by such Agent pursuant to Sections 12.5 and 12.6
hereof and to the payment of Related Expenses):


(i)    with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders;


(ii)    with respect to payments received in connection with the Capex Loan
Commitment, to the Capex Lenders; and


(iii)    with respect to payments received in connection with an Additional Term
Loan Facility, to the applicable Lenders.


(b)    Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent and
the Foreign Funding Agent shall be applied, unless otherwise required by the
terms of the other Loan Documents or by applicable Law, as follows:


(i)    with respect to:


(A)    payments from assets of Companies organized in the United States (or a
state thereof), (1) first, to the Obligations (and Secured Obligations if such
payments are from proceeds of Collateral) of the US Borrowers, and (2) second,
to the Obligations (and Secured Obligations if such payments are from proceeds
of Collateral) of any other Borrowers, in each case applied in accordance with
the Waterfall;


(B)    payments from assets of Companies that are not organized in the United
States (or a state thereof), to the Obligations (and Secured Obligations if such
payments are from proceeds of Collateral) of the Foreign Borrowers, applied in
accordance with the Waterfall; and


(C)    any other payments, in accordance with the Waterfall; and


(ii)    in accordance with the following priority (the “Waterfall”):


(A)    first, to the extent incurred in connection with obligations payable by a
specific Borrower, to the payment of all obligations (to the extent not paid by
the


121

--------------------------------------------------------------------------------





Borrowers) incurred by the Administrative Agent and the Foreign Funding Agent
pursuant to Sections 12.5 and 12.6 hereof and to the payment of Related
Expenses;


(B)    second, to the extent incurred in connection with the obligations payable
by a specific Borrower, to the payment pro rata of (1) interest then accrued and
payable on the outstanding Loans, (2) any fees then accrued and payable to the
Administrative Agent and the Foreign Funding Agent, (3) any fees then accrued
and payable to any Issuing Lender or the holders of the Letter of Credit
Commitment in respect of the Letter of Credit Exposure, (4) any commitment fees,
amendment fees and similar fees shared pro rata among the Lenders under this
Agreement that are then accrued and payable, and (5) to the extent not paid by
the Borrowers, to the obligations incurred by the Lenders (other than the
Administrative Agent) pursuant to Sections 12.5 and 12.6 hereof;


(C)    third, for payment of (1) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Overall Commitment Percentage, provided that the amounts payable
in respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (C), (2) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
Affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of the Borrowers under such Hedge Agreement, and (3) the
Bank Product Obligations owing to a Lender (or an entity that is an Affiliate of
a then existing Lender) under Bank Product Agreements; with such payment to be
pro rata among (1), (2) and (3) of this subpart (C);


(D)    fourth, to any remaining Secured Obligations; and


(E)    finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Administrative Borrower for distribution to the
appropriate Borrowers, or to whomsoever shall be lawfully entitled thereto.


Each Lender (or Affiliate of such Lender) entering into a Bank Product Agreement
or Hedge Agreement with any Company shall deliver to the Administrative Agent,
promptly (and in no even later than ten days) after entering into such Bank
Product Agreement or Hedge Agreement, written notice in form and substance
satisfactory to the Administrative Agent setting forth the aggregate amount of
all Bank Product Obligations and/or obligations under such Hedge Agreement of
such Loan Party to such Lender (or Affiliate of such Lender) (whether matured or
unmatured, absolute or contingent) and the method of calculation thereof.
Failure to provide such written notice to the Administrative Agent on a timely
basis shall result in such Secured Obligations, at the discretion of the
Administrative Agent, being paid under subpart (D) above (instead of subpart
(C)). In addition, each such Lender (or Affiliate of such Lender) thereof shall
deliver to the Administrative Agent,


122

--------------------------------------------------------------------------------





from time to time after a significant change therein or upon a request therefor,
a summary of the amounts due or to become due in respect of such Bank Product
Obligations and/or obligations under such Hedge Agreement. The most recent
information provided to the Administrative Agent shall be used in determining
the amounts to be applied in respect of such Bank Product Obligations and/or
obligations under such Hedge Agreement pursuant to this Section 9.8 and which
tier of the Waterfall, such obligations a will be placed. Each Lender further
agrees to promptly provide all information reasonably requested by the
Administrative Agent regarding any Bank Product Obligations owing to such Lender
(or Affiliate of such Lender) or any Hedge Agreement entered into by a Company
with such Lender (or Affiliate of such Lender).


Section 9.9. Alternate Currency Loans Conversion. If the principal outstanding
of any Loan denominated in an Alternate Currency is not paid in full in such
Alternate Currency on the date of its stated maturity, the Administrative Agent
and the Required Lenders shall have the option to convert the principal and
interest outstanding of such Loan to its Dollar Equivalent as calculated on the
date of such maturity (and thereafter all Obligations owing under such Loan
shall be in Dollars).




ARTICLE X. THE ADMINISTRATIVE AGENT


The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:


Section 10.1. Appointment and Authorization.


(a)    General. Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers hereunder as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto,
including, without limitation, to execute and deliver any Additional Borrower
Assumption Agreements on behalf of the Lenders and to execute various documents
pertaining to the Foreign Borrowers and Foreign Guarantors of Payment on behalf
of the Lenders. Neither the Administrative Agent nor any of its Affiliates,
directors, officers, attorneys or employees shall (i) be liable for any action
taken or omitted to be taken by it or them hereunder or in connection herewith,
except for its or their own gross negligence or willful misconduct (as
determined by a final non-appealable judgment of a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (ii) be under any obligation to any
Lender to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions hereof or thereof on the part of the
Borrowers or any other Company, or the financial condition of the Borrowers or
any other Company, or (iii) be liable to any of the Companies for consequential
damages resulting from any breach of contract, tort or other wrong in connection
with the negotiation, documentation, administration or collection of the Loans
or Letters of Credit or any of the Loan Documents, other than any such damages
resulting from the gross negligence or willful misconduct (as determined by a
final non-appealable judgment of a court of competent


123

--------------------------------------------------------------------------------





jurisdiction) of Administrative Agent or its agents or employees.
Notwithstanding any provision to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The provisions of this Article X are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any of the Credit Parties shall have rights as a third‑party
beneficiary of any of such provisions.


(b)    Bank Products and Hedging Products. Each Lender that is providing Bank
Products or products in connection with a Hedge Agreement (or whose Affiliate is
providing such products) hereby irrevocably authorizes the Administrative Agent
to take such action as agent on its behalf (and its Affiliate’s behalf) with
respect to the Collateral and the realization of payments with respect thereto
pursuant to Section 9.8(b)(ii)(C) hereof. Each Borrower and each Lender agree
that the indemnification and reimbursement provisions of this Agreement shall be
equally applicable to the actions of the Administrative Agent pursuant to this
subsection (b). Each Lender hereby represents and warrants to the Administrative
Agent that it has the authority to authorize the Administrative Agent as set
forth above.


Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent (such
transfer to have been made in accordance with Section 12.9 hereof).


Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel, other than any such liability
arising from the gross negligence or willful misconduct (as determined by a
final non-appealable judgment of a court of competent jurisdiction) of
Administrative Agent or its agents or employees


Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.




124

--------------------------------------------------------------------------------





Section 10.5. Administrative Agent and Affiliates. KeyBank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its Affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Company’s Affiliate) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to other Lenders. With respect
to Loans and Letters of Credit (if any), KeyBank and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though KeyBank were not the Administrative Agent, and the
terms “Lender” and “Lenders” include KeyBank and its Affiliates, to the extent
applicable, in their individual capacities.


Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Administrative Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable, in its discretion, for the protection of the interests of the
Lenders.


Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises,
other than liability arising from the gross negligence or willful misconduct (as
determined by a final non-appealable judgment of a court of competent
jurisdiction) of Administrative Agent or its agents or employees. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent’s
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.


Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
merger, transfer of assets or other transaction permitted pursuant to Section
5.12 hereof (or otherwise


125

--------------------------------------------------------------------------------





permitted pursuant to this Agreement) where the proceeds of such merger,
transfer or other transaction are applied in accordance with the terms of this
Agreement to the extent required to be so applied, or in the event of a merger,
consolidation, transfer or disposition of assets, dissolution or similar event,
permitted pursuant to this Agreement, the Administrative Agent, at the request
and expense of the Borrowers, is hereby authorized by the Lenders to (a) release
the relevant Collateral from this Agreement or any other Loan Document,
(b) release a Guarantor of Payment in connection with such permitted transfer or
event, and (c) duly assign, transfer and deliver to the affected Person (without
recourse and without any representation or warranty) such Collateral as is then
(or has been) so transferred, disposed of or released and as may be in the
possession of the Administrative Agent and has not theretofore been released
pursuant to this Agreement.


Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys‑in‑fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney‑in‑fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.


Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrowers) ratably, according to their respective Overall Commitment
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against the Administrative Agent
in its capacity as agent in any way relating to or arising out of this Agreement
or any other Loan Document, or any action taken or omitted by the Administrative
Agent with respect to this Agreement or any other Loan Document, provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees and expenses) or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct, as determined by
a final and non-appealable judgment of a court of competent jurisdiction, or
from any action taken or omitted by the Administrative Agent in any capacity
other than as agent under this Agreement or any other Loan Document. No action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section 10.10. The undertaking in this Section 10.10 shall survive repayment of
the Loans, cancellation of the Notes, if any, expiration or termination of the
Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the
administrative agent.


Section 10.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Administrative Borrower and the Lenders. If the
Administrative Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of the Administrative Borrower so long as an Event of
Default does not


126

--------------------------------------------------------------------------------





exist and which consent shall not be unreasonably withheld), or (b) if a
successor agent shall not be so appointed and approved within the thirty (30)
day period following the Administrative Agent’s notice to the Lenders of its
resignation, then the Administrative Agent shall appoint a successor agent that
shall serve as agent until such time as the Required Lenders appoint a successor
agent (with the consent of the Administrative Borrower so long as an Event of
Default does not exist). If no successor agent has accepted appointment as the
Administrative Agent by the date that is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon its appointment, such successor agent shall
succeed to the rights, powers and duties as agent, and the term “Administrative
Agent” means such successor effective upon its appointment, and the former
agent’s rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement. After any retiring Administrative Agent’s resignation as the
Administrative Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement and the other Loan Documents.


Section 10.12. Foreign Funding Agent. The Foreign Funding Agent shall be
entitled to the same indemnifications with respect to the Borrowers and the
Lenders that the Administrative Agent would have were it performing the duties
that the Foreign Funding Agent performs from time to time in such capacity.


Section 10.13. Issuing Lender. Each Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by such Issuing
Lender and the documents associated therewith. Each Issuing Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by such
Issuing Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included such
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to such Issuing Lender.


Section 10.14. Swing Line Lenders. The Swing Line Lender shall act on behalf of
the Revolving Lenders with respect to any Swing Loans. Each Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
such Swing Line Lender in connection with the Swing Loans as fully as if the
term “Administrative Agent”, as used in this Article X, included such Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to such Swing Line Lender.


Section 10.15. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made


127

--------------------------------------------------------------------------------





any demand on any Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise, to (i) file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


Section 10.16. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti‑terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrowers, their respective Affiliates or agents, the Loan Documents or the
transactions hereunder: (a) any identity verification procedures, (b) any record
keeping, (c) any comparisons with government lists, (d) any customer notices, or
(e) any other procedures required under the CIP Regulations or such other Laws.


Section 10.17. Other Agents. The Administrative Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
Affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof. Any such
designation referenced in the previous sentence or listed on the cover of this
Agreement shall have no substantive effect, and any such Lender and its
Affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, the Foreign Funding Agent, a Lender, a
Swing Line Lender or an Issuing Lender hereunder.




128

--------------------------------------------------------------------------------





Section 10.18. Platform.


(a)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender, the Swing Line Lender and the other Lenders by posting the
Communications on the Platform.


(b)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform,
other than liability arising from the gross negligence or willful misconduct (as
determined by a final non-appealable judgment of a court of competent
jurisdiction) of an Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Loan Document or the
transactions contemplated therein that is distributed to the Administrative
Agent, the Foreign Funding Agent, any Lender, any Issuing Lender or any Swing
Line Lender by means of electronic communications pursuant to this Section,
including through the Platform.




ARTICLE XI. GUARANTY BY US BORROWERS OF
OBLIGATIONS OF FOREIGN BORROWERS


Section 11.1. The Guaranty. Each US Borrower hereby jointly and severally
guarantees to the Administrative Agent, for the benefit of the Lenders, as a
primary obligor and not as a surety, the prompt payment of the Secured
Obligations owing by each other Borrower in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The US Borrowers hereby further agree that, if any of the Secured Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the US Borrowers will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that, in the case of any extension
of time of payment or renewal of any of the Secured Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.


Section 11.2. Obligations Unconditional. The obligations of the US Borrowers
under Section 11.1 hereof are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, or any other


129

--------------------------------------------------------------------------------





agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Secured Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.2 that the obligations of the US
Borrowers hereunder, as Guarantors, shall be absolute and unconditional under
any and all circumstances. Each US Borrower agrees that it shall have no right
of subrogation, indemnity, reimbursement or contribution against any other
Borrower or any other Guarantor of Payment for amounts paid under this
Article XI until such time as the Secured Obligations have been irrevocably paid
in full. Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the US Borrowers as
Guarantors hereunder, which shall remain absolute and unconditional as described
above:


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Secured Obligations
shall be extended, or such performance or compliance shall be waived;


(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;


(c)    the maturity of any of the Secured Obligations shall be accelerated, or
any of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, or any other agreement or
instrument referred to in the Loan Documents shall be waived or any other
guarantee of any of the Secured Obligations, or any security therefor, shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;


(d)    any Lien granted to, or in favor of, the Administrative Agent, for the
benefit of the Lenders, as security for any of the Secured Obligations shall
fail to attach or be perfected; or


(e)    any of the Secured Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each US Borrower hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in the Loan
Documents, or against any other Person under any other guarantee of, or security
for, any of the Secured Obligations.


Section 11.3. Reinstatement. The obligations of each US Borrower under this
Article XI shall be automatically reinstated if and to the extent that, for any
reason, any payment by or on behalf of any Person in respect of the Secured
Obligations is rescinded or must be otherwise restored by any holder of any of
the Secured Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each US Borrower agrees that it will indemnify
the


130

--------------------------------------------------------------------------------





Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such reasonable costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.


Section 11.4. Certain Additional Waivers. Each US Borrower agrees that such US
Borrower shall have no right of recourse to security for the Secured
Obligations, except through the exercise of rights of subrogation pursuant to
Section 11.2 hereof and through the exercise of rights of contribution pursuant
to Section 11.6 hereof.


Section 11.5. Remedies. Each US Borrower agrees that, to the fullest extent
permitted by law, as between such US Borrower, on the one hand, and the
Administrative Agent, on behalf of the Lenders, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.1 or 9.2 hereof (and shall be deemed to have become automatically due
and payable in the circumstances provided in such Sections 9.1 and 9.2) for
purposes of Section 11.1 hereof, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Secured Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by such US
Borrower for purposes of Section 11.1 hereof.


Section 11.6. Rights of Contribution. The US Borrowers hereby agree as among
themselves that, in connection with payments made hereunder, each US Borrower
shall have a right of contribution from each other US Borrower in accordance
with applicable law. Such contribution rights shall be waived until such time as
the Secured Obligations have been irrevocably paid in full (other than
contingent indemnification obligations as to which no claim has been asserted),
and no US Borrower shall exercise any such contribution rights until the Secured
Obligations have been irrevocably paid in full (other than contingent
indemnification obligations as to which no claim has been asserted).


Section 11.7. Guarantee of Payment; Continuing Guarantee. The guarantee in this
Article XI is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Secured Obligations owing by each other
Borrower, whenever arising.


Section 11.8. Payments. All payments by the US Borrowers under this Article XI
shall be made in Dollars, and free and clear of any Taxes.




ARTICLE XII. MISCELLANEOUS


Section 12.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or


131

--------------------------------------------------------------------------------





warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.


Section 12.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent and the Foreign Funding Agent) in
exercising any right, power or remedy hereunder or under any of the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents. The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise.


Section 12.3. Amendments, Waivers and Consents.


(a)    General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.


(b)    Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 12.3:


(i)    Unanimous Consent Requirements. Unanimous consent of the Lenders shall be
required with respect to (A) any increase in the Commitment hereunder (except as
specified in Section 2.10(b) hereof), (B) the extension of the stated maturity
of the Loans, the payment date of interest or scheduled principal hereunder, or
the payment date of commitment fees payable hereunder, (C) any reduction in the
stated rate of interest on the Loans (provided that the institution of the
Default Rate or post default interest and a subsequent removal of the Default
Rate or post default interest shall not constitute a decrease in interest rate
pursuant to this Section 12.3(b)), or in any amount of interest or scheduled
principal due on any Loan, or any reduction in the stated rate of commitment
fees payable hereunder or any change in the manner of pro rata application of
any payments made by the Borrowers to the Lenders hereunder, (D) any change in
any percentage voting requirement, voting rights, or the Required Lenders
definition in this Agreement, (E) the release of any Borrower or any Guarantor
of Payment or of any material amount of collateral securing the


132

--------------------------------------------------------------------------------





Secured Obligations, except as specifically permitted hereunder, or (F) any
amendment to this Section 12.3 or Sections 9.5 or 9.8 hereof.


(ii)    Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. No
provision of this Agreement affecting the Foreign Funding Agent in its capacity
as such shall be amended, modified or waived without the consent of the Foreign
Funding Agent. The Administrative Agent Fee Letter may be amended or modified by
the Administrative Agent and the Administrative Borrower without the consent of
any other Lender. No provision of this Agreement relating to the rights or
duties of an Issuing Lender in its capacity as such shall be amended, modified
or waived without the consent of such Issuing Lender. No provision of this
Agreement relating to the rights or duties of a Swing Line Lender in its
capacity as such shall be amended, modified or waived without the consent of
such Swing Line Lender.


(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Administrative Borrower and the Administrative Agent (A) if
such modifications are not adverse to the Lenders and are requested by
Governmental Authorities, (B) to cure any ambiguity, defect or inconsistency, or
(C) to the extent necessary to integrate any increase in the Commitment or new
Loans pursuant to Section 2.10(b) hereof.


(c)    Replacement of Non‑Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non‑Consenting Lender”), then, so long as the Administrative Agent is not the
Non‑Consenting Lender, the Administrative Agent may (and shall, if requested by
the Administrative Borrower), at the sole expense of the appropriate Borrowers,
upon notice to such Non‑Consenting Lender and the Administrative Borrower,
require such Non‑Consenting Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 12.9 hereof) all of its
interests, rights and obligations under this Agreement to a financial
institution acceptable to the Administrative Agent and the Administrative
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that such Non‑Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from such financial institution (to the extent
of such outstanding principal and accrued interest and fees) or the appropriate
Borrowers (in the case of all other amounts, including any breakage compensation
under Article III hereof).
 
(d)    Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by the Administrative Agent to all of the
Lenders. Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of the
Administrative Agent (or interest in any Loan or Letter of Credit) shall be
bound by any amendment, waiver or consent obtained as authorized by this Section
12.3, regardless of its failure to agree thereto.


133

--------------------------------------------------------------------------------







Section 12.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent, the Foreign Funding Agent or
a Lender, mailed or delivered to it, addressed to the address of the
Administrative Agent, the Foreign Funding Agent or such Lender specified on the
signature pages of this Agreement, or, as to each party, at such other address
as shall be designated by such party in a written notice to each of the other
parties. All notices, statements, requests, demands and other communications
provided for hereunder shall be deemed to be given or made when delivered (if
received during normal business hours on a Business Day, such Business Day, or
otherwise the following Business Day), or two Business Days after being
deposited in the mails with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile or electronic communication, in
each case of facsimile or electronic communication with telephonic confirmation
of receipt. All notices pursuant to any of the provisions hereof shall not be
effective until received. For purposes of Article II hereof, the Administrative
Agent and the Foreign Funding Agent shall be entitled to rely on telephonic
instructions from any person that the Administrative Agent or the Foreign
Funding Agent in good faith believes is an Authorized Officer, and the Borrowers
shall hold the Administrative Agent, the Foreign Funding Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.


Section 12.5. Costs, Expenses and Documentary Taxes. The US Borrowers and, to
the extent relating to the obligations of a Foreign Borrower, such Foreign
Borrower, agree to pay on demand all costs and expenses of the Administrative
Agent and all Related Expenses, including but not limited to (a) reasonable
syndication, administration, travel and out‑of‑pocket expenses, including but
not limited to reasonable attorneys’ fees and expenses, of the Administrative
Agent in connection with the preparation, negotiation and closing of the Loan
Documents and the administration of the Loan Documents, and the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) extraordinary expenses of the Administrative Agent
in connection with the administration of the Loan Documents and the other
instruments and documents to be delivered hereunder, and (c) the reasonable fees
and expenses of special counsel for the Administrative Agent, with respect to
the foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto. The US Borrowers and, to the extent relating to
the obligations of a Foreign Borrower, such Foreign Borrower, also agree to pay
on demand all costs and expenses (including Related Expenses) of the
Administrative Agent and the Lenders, including reasonable attorneys’ fees and
expenses, in connection with the restructuring or enforcement of the
Obligations, this Agreement or any other Related Writing. In addition, the US
Borrowers and, to the extent relating to the obligations of a Foreign Borrower,
such Foreign Borrower, shall pay any and all stamp, transfer, documentary and
other taxes, assessments, charges and fees payable or determined to be payable
in connection with the execution and delivery of the Loan Documents, and the
other instruments and documents to be delivered hereunder, and agree to hold the
Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or failure to
pay such taxes or fees. All obligations provided for in this Section 12.5 shall
survive any termination of this Agreement.




134

--------------------------------------------------------------------------------





Section 12.6. Indemnification.


(a)    US Borrowers. Subject to subsection (c) below, the US Borrowers agree to
defend, indemnify and hold harmless the Administrative Agent, the Foreign
Funding Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable attorneys’ fees) or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent, the Foreign Funding Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender, Administrative Agent or the Foreign Funding Agent
shall be designated a party thereto) or any other claim by any Person relating
to or arising out of any Loan Document or any actual or proposed use of proceeds
of the Loans or any of the Obligations, or any activities of any Company or its
Affiliates.


(b)    Foreign Borrowers. Subject to subpart (c) below, the Foreign Borrowers
agree to defend, indemnify and hold harmless the Administrative Agent, the
Foreign Funding Agent and the Lenders (and their respective affiliates,
officers, directors, attorneys, agents and employees) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including reasonable attorneys’ fees) or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent, the Foreign Funding Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender, the Administrative Agent or the Foreign Funding
Agent shall be designated a party thereto) or any other claim by any Person
relating to or arising out of any Loan Document executed by the Foreign
Borrowers and relating to obligations of the Foreign Borrowers, or any actual or
proposed use of proceeds of the Loans to the Foreign Borrowers or any of the
Applicable Debt, or any activities of any Company or its Affiliates in
connection with the obligations of the Foreign Borrowers.


(c)    Generally. Notwithstanding anything to the contrary, no Lender or Agent
or any of their respective affiliates, officers, directors, attorneys, agents or
employees (each an “Indemnified Party”) shall have the right to be indemnified
under this Section 12.6 for liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable
attorneys’ fees) or disbursements of any kind or nature whatsoever arising from
(i) the bad faith, gross negligence or willful misconduct of such Indemnified
Party, (ii) a material breach by such Indemnified Party of its obligations under
the Loan Documents, or (iii) any proceeding that does not involve an act or
omission by any Borrower or any of their Affiliates and that is brought by such
Indemnified Party against any other such Indemnified Party; in each case of the
foregoing as determined by a final and non-appealable judgment of a court of
competent jurisdiction. All obligations provided for in this Section 12.6 shall
survive any termination of this Agreement.


Section 12.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this


135

--------------------------------------------------------------------------------





Agreement; but no Lender shall have or acquire any additional obligation of any
kind by reason of such default. The relationship between the Borrowers and the
Lenders with respect to the Loan Documents and the other Related Writings is and
shall be solely that of debtors and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.


Section 12.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.


Section 12.9. Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 12.9, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 12.9, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section 12.9 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 12.9 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation (i) such Lender’s Commitment, (ii) all Loans made
by such Lender, (iii) such Lender’s Notes (if any), and (iv) such Lender’s
interest in any Letter of Credit or Swing Loan); provided that any such
assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    no minimum amount is required to be assigned in the case of (x) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
(to the extent the Commitment is still in effect) and the Loans at the time
owing to such Lender, (y) contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in subpart (b)(i)(B) of this Section 12.9 in the aggregate, or
(z) in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and




136

--------------------------------------------------------------------------------





(B)     in any case not described in subpart (b)(i)(A) of this Section 12.9, the
aggregate amount of each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent (or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than Five Million Dollars
($5,000,000), unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Administrative Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the portion of
such Lender’s Commitment assigned, except that this subpart (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations with respect to separate facilities on a non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 12.9 and,
in addition:


(A)    the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) a Default or
Event of Default has occurred and is continuing at the time of such assignment,
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that (y) the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof, and (z) the Administrative Borrower’s consent shall not be required
during the primary syndication of the Commitment; and


(B)    the consent of the Administrative Agent and the Foreign Funding Agent
(such consents not to be unreasonably withheld or delayed) shall be required for
assignments to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.


(iv)    Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of Three Thousand Five Hundred Dollars ($3,500);
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in a form supplied by the Administrative Agent.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) a Borrower or any of any Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any Person that, upon becoming a Lender, would
constitute a Defaulting Lender.




137

--------------------------------------------------------------------------------





(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Administrative Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Foreign Funding Agent, each Issuing Lender, each
Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Applicable Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this subpart (vii), then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.


(viii)    Treatment as Lenders. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section 12.9, from
and after the effective date specified in each Assignment Agreement, the
assignee thereunder shall be a party to this Agreement, and, to the extent of
the interest assigned by such Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Article III and
Sections 12.5 and 12.6 hereof with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender; and
provided further that no successor or assignee shall be entitled to receive any
greater payment under Section 3.2 hereof than the Lender from whom it acquired
the right to payment would have been entitled to receive. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subpart shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 12.9.




138

--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive absent
manifest error, and each Borrower, the Administrative Agent, the Foreign Funding
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the
Administrative Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers, the Foreign Funding Agent or the Administrative Agent,
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or any Borrower or any of any Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of the Commitment and
the Loans and participations owing to it and the Notes, if any, held by it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrowers, the Administrative Agent, the Foreign Funding Agent,
each Issuing Lender, each Swing Line Lender and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and each of the other Loan
Documents. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.10 with respect to any payments made by such Lender
to any of its Participants.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following (to the
extent that it affects such Participant): (i) any increase in the portion of the
participation amount of any Participant over the amount thereof then in effect,
or any extension of the Commitment Period; or (ii) any reduction of the
principal amount of or extension of the time for any payment of principal on any
Loan, or the reduction of the rate of interest or extension of the time for
payment of interest on any Loan, or the reduction of the commitment fee. The
Borrowers agree that each Participant shall be entitled to the benefits of
Article III hereof (subject to the requirements and limitations therein,
including the requirements under Section 3.2(e) hereof (it being understood that
the documentation required under Section 3.2(e) hereof shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
12.9; provided that such Participant (A) agrees to be subject to the provisions
of Sections 3.4 and 3.6 hereof as if it were an assignee under subsection (b) of
this Section 12.9; and (B) shall not be entitled to receive any greater payment
under Article III hereof, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement


139

--------------------------------------------------------------------------------





to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Administrative Borrower’s request and expense, to
use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 3.6 hereof with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.4 hereof as though it were a Lender; provided that such Participant
agrees to be subject to Section 9.5 hereof as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 12.10. Defaulting Lenders.


(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX hereof or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.5 hereof shall be applied at such time
or times as may be determined by the Administrative Agent as follows: (A) first,
to the payment of amounts owing by such Defaulting Lender to the Administrative
Agent and the Foreign Funding Agent hereunder; (B) second, to the payment on a
pro rata basis of any amounts owing by such Defaulting


140

--------------------------------------------------------------------------------





Lender to any Issuing Lender or any Swing Line Lender hereunder; (C) third, to
Cash Collateralize each Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.13 hereof; (D) fourth, as the
Administrative Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; (E) fifth, if so determined by the
Administrative Agent and the Administrative Borrower, to be held in a deposit
account and released pro rata in order to (1) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement,
and (2) Cash Collateralize each Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.13 hereof; (F) sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or any Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; (G) seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and (H) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that, if (y) such payment is a payment of the principal amount of any
Loans or any Letters of Credit in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (z) such Loans were made or
reimbursement of any payment on any Letters of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.1 hereof were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and the Letter of Credit Exposure owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Exposure owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in the Letter of Credit
Exposure and Swing Loans are held by the Lenders pro rata in accordance with the
Commitment under the applicable facility without giving effect to Section
12.10(a)(iv) hereof. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
12.10(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees.


(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive letter of credit
fees, as set forth in Section 2.2(b) hereof for any period during which that
Lender is


141

--------------------------------------------------------------------------------





a Defaulting Lender only to the extent allocable to its Applicable Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.13 hereof.


(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to subpart (A) or (B) above, the Administrative Borrower shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
the Letter of Credit Exposure or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to subpart (iv) below, (2) pay to each Issuing
Lender and each Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or such Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in the Letter of Credit Exposure
and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Commitment Percentages with respect
thereto (calculated without regard to such Defaulting Lender’s Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Applicable Commitment Percentage with respect to the Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)    Cash Collateral, Repayment of Swing Loans. If the reallocation described
in subpart (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (y) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (z) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.13 hereof.


(b)    Defaulting Lender Cure. If the Administrative Borrower, the
Administrative Agent, the Swing Line Lender and the Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be reasonably necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with the Commitments under the applicable facility
(without giving effect to Section 12.10(a)(iv) hereof), whereupon such Lender
will cease to be a Defaulting Lender; provided that (i) no adjustments will be
made retroactively with respect to fees accrued or payments made by or


142

--------------------------------------------------------------------------------





on behalf of the Borrowers while that Lender was a Defaulting Lender; and
(ii) except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(c)    New Swing Loan and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Loan unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan, and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.


(d)    Replacement of Defaulting Lenders. Each Lender agrees that, during the
time in which any Lender is a Defaulting Lender, the Administrative Agent shall
have the right (and the Administrative Agent shall, if requested by the
Administrative Borrower), at the sole expense of the Borrowers, upon notice to
such Defaulting Lender and the Administrative Borrower, to require that such
Defaulting Lender assign and delegate, without recourse (in accordance with the
restrictions contained in Section 12.9 hereof), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee, approved by the
Administrative Borrower (unless an Event of Default shall exist) and the
Administrative Agent, that shall assume such obligations.


Section 12.11. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender, the
Foreign Funding Agent and the Administrative Agent are required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of each of the Credit Parties and
other information that will allow such Lender, the Foreign Funding Agent or the
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act. Each Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent, the Foreign Funding Agent or a
Lender in order to assist the Administrative Agent, the Foreign Funding Agent or
such Lender in maintaining compliance with the Patriot Act.


Section 12.12. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.


Section 12.13. Investment Purpose. Each of the Lenders represents and warrants
to the Borrowers that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of


143

--------------------------------------------------------------------------------





distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.


Section 12.14. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to any provisions of the Administrative Agent Fee Letter or
any commitment letter and fee letter between the Administrative Borrower and
KeyBank that by their terms survive the termination of such agreements, in each
case, which shall remain in full force and effect after the Closing Date).


Section 12.15. Limitations on Liability of the Issuing Lenders. The Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against an Issuing
Lender, and an Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) such Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) such Issuing Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit (as determined
by a final judgment of a court of competent jurisdiction). In furtherance and
not in limitation of the foregoing, an Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation.


Section 12.16. General Limitation of Liability. No claim may be made by any
Credit Party or any other Person against the Administrative Agent, the Foreign
Funding Agent, any Issuing Lender, or any other Lender or the Affiliates,
directors, officers, employees, attorneys or agents of any of them for any
damages other than actual compensatory damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any of the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrowers, each Lender, the Administrative Agent, the Foreign Funding Agent
and each Issuing Lender hereby, to the fullest extent permitted under applicable
Law, waive, release and agree not to sue or counterclaim upon any such claim for
any special, indirect, consequential or punitive damages, whether or not accrued
and whether or not


144

--------------------------------------------------------------------------------





known or suspected to exist in their favor and regardless of whether any Lender,
Issuing Lender, or the Administrative Agent has been advised of the likelihood
of such loss of damage.


Section 12.17. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. Each Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.


Section 12.18. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.


Section 12.19. Judgment Currency.


(a)    This in an international transaction in which the obligations of the
Credit Parties under this Agreement to make payment to or for account of the
Administrative Agent, the Foreign Funding Agent or the Lenders in a specified
currency (“Original Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
other currency (“Judgment Currency”) except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Foreign Funding Agent or such Lender of the full amount in Original Currency
payable to the Administrative Agent, the Foreign Funding Agent or such Lender
under this Agreement.


(b)    If the Administrative Agent, on behalf of the Lenders, or any other
holder of the Obligations (the “Applicable Creditor”), obtains a judgment or
judgments against any Credit Party in respect of any sum adjudged to be due to
the Administrative Agent, the Foreign Funding Agent or the Lenders hereunder or
under the Notes (the “Judgment Amount”) in a Judgment Currency other than the
Original Currency, the obligations of such Credit Party in connection with such
judgment shall be discharged only to the extent that (i) on the Business Day
following receipt by the Applicable Creditor of any sum adjudged to be so due in
the Judgment Currency, such Applicable Creditor, in accordance with the normal
banking procedures in the relevant jurisdiction, can purchase the Original
Currency with the Judgment Currency, and (ii) if the amount of Original Currency
that could have been purchased pursuant to subpart (i) above is less than the
amount of Original Currency that could have been purchased with the Judgment
Amount on the date or dates the Judgment Currency was originally due and owing
to the Administrative Agent, the Foreign Funding Agent or the Lenders hereunder
(the “Loss”), such Credit Party, as a separate obligation and notwithstanding


145

--------------------------------------------------------------------------------





any such judgment, indemnifies the Administrative Agent, the Foreign Funding
Agent or such Lender, as the case may be, against such Loss. The US Borrowers
hereby agrees to such indemnification. For purposes of determining the
equivalent in one currency of another currency as provided in this Section
12.19, such amount shall include any premium and costs payable in connection
with the conversion into or from any currency. The obligations of the Credit
Parties contained in this Section 12.19 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.


Section 12.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of Such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 12.21. Governing Law; Submission to Jurisdiction; Service of Process.


(a)    Governing Law. This Agreement, each of the Notes and any other Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
Laws of the State of New York and the respective rights and obligations of the
Borrowers, the Foreign Funding Agent, the Administrative Agent, and the Lenders
shall be governed by New York law.


(b)    Submission to Jurisdiction. Each Borrower hereby irrevocably submits to
the non‑exclusive jurisdiction of any New York state or federal court sitting in
New York County, New York, over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any other Related Writing (except
as otherwise set forth in any Loan Document executed by a Foreign Subsidiary),
and each Borrower hereby irrevocably agrees that all claims in respect of such


146

--------------------------------------------------------------------------------





action or proceeding may be heard and determined in such New York state or
federal court. Each Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise. Each Borrower agrees that a final, non‑appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


(c)    Service of Process. Each Foreign Borrower and Foreign Guarantor of
Payment hereby irrevocably appoints DMC Global (the “Process Agent”), 5405 Spine
Road, Boulder, Colorado 80301, as its agent and true and lawful attorney-in-fact
in its name, place and stead to accept on its behalf service of copies of the
summons and complaint and any other process that may be served in any such suit,
action or proceeding brought in the State of New York, and agrees that the
failure of the Process Agent to give any notice of any such service of process
to it shall not impair or affect the validity of such service or, to the extent
permitted by applicable law, the enforcement of any judgment based thereon. Such
appointments shall be irrevocable until the final payment of all amounts payable
under this Agreement and the other Loan Documents, except that if for any reason
the Process Agent appointed hereby ceases to be able to act as such, then each
Foreign Borrower and Foreign Guarantor of Payment shall, by an instrument
reasonably satisfactory to the Administrative Agent, appoint another Person as
such Process Agent subject to the approval of the Administrative Agent. Each
Foreign Borrower and Foreign Guarantor of Payment covenants and agrees that it
shall take any and all reasonable action, including the execution and filing of
any and all documents, that may be necessary to continue the designation of the
Process Agent pursuant to this paragraph in full force and effect and to cause
the Process Agent to act as such. Nothing herein shall in any way be deemed to
limit the ability of any Person to serve any process or summons in any manner
permitted by applicable law or to obtain jurisdiction over any other Person in
such other jurisdictions, and in such manner, as may be permitted by applicable
law.


[Remainder of page left intentionally blank]


4821-0382-6267.11


147

--------------------------------------------------------------------------------






JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, THE
ADMINISTRATIVE AGENT, THE FOREIGN FUNDING AGENT AND EACH LENDER WAIVE ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT, THE
FOREIGN FUNDING AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.


Address: 5405 Spine Road
   Boulder, Colorado 80301
   Attention: Chief Financial Officer


DMC GLOBAL INC.


By: /s/ Michael Kuta  
Name:  Michael Kuta 
Title: Chief Financial Officer  


Address: c/o DMC Global Inc
5405 Spine Road
Boulder, Colorado 80301
Attention: Chief Financial Officer




DMC KOREA, INC.


By: /s/ John Scheatzle  
Name:  John Scheatzle 
Title: President  


Address: c/o DMC Global Inc
5405 Spine Road
Boulder, Colorado 80301
Attention: Chief Financial Officer


DYNAENERGETICS US, INC.


By: /s/ Frank Preiss  
Name:  Frank Preiss 
Title: VP & GM, Americas  







Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------







Address: c/o DMC Global Inc
5405 Spine Road
Boulder, Colorado 80301
Attention: Chief Financial Officer




DYNAMIC MATERIALS LUXEMBOURG 2 S.À R.L.


By: /s/ Thierry Jacob 
Name:  Thierry Jacob 
Title: Director  





Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------







Address: c/o DMC Global Inc
5405 Spine Road
Boulder, Colorado 80301
Attention: Chief Financial Officer


DYNAENERGETICS HOLDING GMBH


By: /s/ Ian Grieves  
Name: Ian Grieves  
Title: Managing Director  





Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------







Address: c/o DMC Global Inc
5405 Spine Road
Boulder, Colorado 80301
Attention: Chief Financial Officer


DYNAENERGETICS BETEILIGUNGS- GMBH


By: /s/ Frank Preiss  
Name:  Frank Preiss 
Title: Managing Director  





Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------







Address: c/o DMC Global Inc
5405 Spine Road
Boulder, Colorado 80301
Attention: Chief Financial Officer


DYNAENERGETICS GMBH & CO. KG


By: /s/ Frank Preiss  
Name: Frank Preiss  
Title: Managing Director  





Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------







Address: c/o DMC Global Inc
5405 Spine Road
Boulder, Colorado 80301
Attention: Chief Financial Officer


NOBELCLAD EUROPE GMBH & CO. KG


By: /s/ Antoine Nobili  
Name: Antoine Nobili  
Title: Managing Director  





Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------







Address: 127 Public Square
   Cleveland, Ohio 44114
   Attention: Commercial Banking


KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent, a Swing Line
   Lender, an Issuing Lender and as a Lender


By: /s/ Dru S. Chiesa  
Name: Dru S. Chiesa  
Title: Senior Vice President  





Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------







Address: Colorado State Bank and Trust
   1600 Broadway, 4th Floor
   Denver, CO 80202
   Attention: Matt Mason


BOKF, NA DBA COLORADO STATE BANK AND TRUST
 
By: /s/ Matthew J. Mason  
   Matthew J. Mason
   Senior Vice President





Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------







Address: 950 17th St, 12th Floor
Denver, CO 80202
Attention: Jason B. Fritz


U.S. BANK NATIONAL ASSOCIATION
 
By: /s/ Jason B. Fritz  
Name: Jason B. Fritz  
Title: Vice President  















Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------






SCHEDULE 1


COMMITMENTS OF LENDERS




LENDERS
REVOLVING CREDIT
COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT
CAPEX LOAN COMMITMENT PERCENTAGE
CAPEX LOAN
COMMITMENT
AMOUNT
MAXIMUM AMOUNT
KeyBank National Association


46.66%
$23,333,333.34
46.66%
$11,666,666.66


$35,000,000.00


BOKF, NA dba Colorado State Bank and Trust
26.67%
$13,333,333.33
26.67%
$6,666,666.67


$20,000,000.00


U.S. Bank National Association


26.67%
$13,333,333.33
26.67%
$6,666,666.67


$20,000,000.00






Total Commitment Amount
100%
$50,000,000.00


100%
$25,000,000.00






$75,000,000.00









S-1

--------------------------------------------------------------------------------






SCHEDULE 2


BORROWERS




US Borrowers
DMC Global Inc., a Delaware corporation
DYNAenergetics US, Inc., a Colorado corporation
DMC Korea, Inc., a Colorado corporation




Foreign Borrowers
Dynamic Materials Luxembourg 2 S.à r.l., a private limited liability company
(société à responsabilité limitée), incorporated under the laws of Luxembourg
DynaEnergetics Holding GmbH, a limited liability company existing under the laws
of the Federal Republic of Germany
DynaEnergetics Beteiligungs- GmbH, a limited liability company existing under
the laws of the Federal Republic of Germany
DYNAenergetics GmbH & Co. KG, a limited liability partnership existing under the
laws of the Federal Republic of Germany
NobelClad Europe GmbH & Co. KG, a limited liability partnership existing under
the laws of the Federal Republic of Germany


S-2

--------------------------------------------------------------------------------





SCHEDULE 3


GUARANTORS OF PAYMENT




Domestic Guarantors
None as of the Closing Date.




Foreign Guarantors
DYNAenergetics Canada Inc., a Canadian corporation
Dynamic Materials Corporation (HK) Limited, a Hong Kong corporation*
Dynamic Materials Luxembourg 1 S.a.r.L, a private limited liability company
(société à responsabilité limitée), incorporated under the laws of Luxembourg
NobelClad Europe Holding GmbH, a limited liability company existing under the
laws of the Federal Republic of Germany
NobelClad Europe SAS, a French corporation
Dynamic Materials Corporation (Shanghai) Trading Co. Ltd., a Chinese
corporation*




* To become Foreign Guarantors after the Closing Date pursuant to Section 4.3(b)
of the Credit Agreement.










S-3

--------------------------------------------------------------------------------





SCHEDULE 4


PLEDGED SECURITIES




Pledgor
Name of Subsidiary
Jurisdiction of Subsidiary
Shares Issued and Outstanding




Certificate Number
Ownership %/% of Equity Interests Pledged*
DMC Global Inc.


DMC Korea, Inc.
Colorado
100 Common Shares ($0.01 par)
No. 1
100.00%/ 100.00%
DYNAenergetics US, Inc.
Colorado
100 Common Shares ($0.01 par)
No. 2
100.00%/ 100.00%
Nobelclad Europe SAS, a French Societe Anonyme
French
100 Common Shares (no par)
N/A
100.00%/ 65.00%
Dynamic Materials Luxembourg 1 S.àr.l.
Luxembourg
2,002 shares of EUR 25 each.
N/A
100.00%/ 65.00%
Dynamic Materials Corporation (HK) Limited
Hong Kong
6,500 Ordinary shares par value HKD 1.00 each
2
100.00%/ 65.00%
DYNAenergetics US, Inc.
DynaEnergetics Canada Inc.
British Columbia
1,850 Class “A” Common shares without par value
No. A-1 for 1202.5 shares
100.00%/ 65.00%
Dynamic Materials Corporation (HK) Ltd.
Dynamic Materials Corporation (Shanghai) Trading Co. Ltd.
China
Registered capital of $700,00
N/A
100.00%/ 100.00%
Dynamic Materials Luxembourg 1 S.àr.l.
Dynamic Materials Luxembourg 2 S.àr.l.
Luxembourg
5,602 shares of EUR 25 each
N/A
100.00%/ 100.00%
Dynamic Materials Luxembourg 2 S.àr.l.
DynaEnergetics Holding GmbH
Germany
2 shares of respectively EUR 24,750.00 and EUR 250.00
N/A
100.00%/ 100.00%



S-4

--------------------------------------------------------------------------------





Pledgor
Name of Subsidiary
Jurisdiction of Subsidiary
Shares Issued and Outstanding




Certificate Number
Ownership %/% of Equity Interests Pledged*
DynaEnergetics Holding GmbH
DynaEnergetics GmbH & Co. KG
Germany
Limited Partner’s registered capital contribution: EUR 200,000
N/A
100.00%/ 100.00%
DynaEnergetics Beteiligungs- GmbH
Germany
4 shares of respectively EUR 6,750.00, 6,750.00, 4,500.00 and 7,000.00
N/A
100.00%/ 100.00%
NobelClad Europe Holding GmbH
Germany
2 shares of respectively EUR 24,750.00 and EUR 250.00
N/A
100.00%/ 100.00%
NobelClad GmbH & Co. KG
Germany
Limited Partner’s registered capital contribution: EUR 200,500.00
N/A
100.00%/ 100.00%



* 100% of non-voting shares and equity interests and 65% of voting shares or
equity interest of each first‑tier Foreign Subsidiary constitute Pledged
Securities






S-5

--------------------------------------------------------------------------------





SCHEDULE 5


MORTGAGED REAL PROPERTY




DYNAenergetics US, Inc.
4407 FM 933, North Whitney, Texas 76692
3580 HCR 1145 Loop North, Blum, Texas 76627




DMC Global Inc.
1138 Industrial Park Dr., Mt. Braddock, Pennsylvania 15465






S-6

--------------------------------------------------------------------------------







SCHEDULE 8


CAPITAL MAINTENANCE RULES


A. With a view to give due regard to the obligations of the managing directors
of any Foreign Borrower or Guarantor of Payment incorporated in Germany in the
form of a limited liability company (Gesellschaft mit beschränkter Haftung) or
in the form of a limited liability company (Gesellschaft mit beschränkter
Haftung) acting as general partner of a limited partnership
(Kommanditgesellschaft) (a “German Guarantor”) (aa) to duly consider the own
interest of such German Guarantor and the German Guarantor’s creditors as well
as (bb) to preserve the stated share capital (Stammkapital) of the German
Guarantor, the liability of any German Guarantor to any of the Administrative
Agent and/or the Lenders under any of the Loan Documents (“Relevant German
Guarantee”) shall be limited if and to the extent that:


1. the Relevant German Guarantee qualifies as an up-stream or cross-stream
guarantee;
2. the relevant German Guarantor guarantees obligations of an affiliated company
(verbundenes Unternehmen) of such German Guarantor within the meaning of section
15 of the German Act on Stock Corporations (Aktiengesetz) (other than any of
that German Guarantor’s Subsidiaries); and
3. the enforcement of the Relevant German Guarantee would cause the net assets
of the German Guarantor to fall below or further reduce the stated share capital
(Stammkapital) of such German Guarantor in violation of sections 30 et seq.
German Act on Limited Liability Companies (GmbH-Gesetz).


B. The net assets under Section A. 3. shall be determined in accordance with the
principles for ordinary bookkeeping at the time of the enforcement and the
preparation of balance sheets as they were consistently applied by the German
Guarantor in preparing its balance sheets in previous years, and taking into
consideration applicable court rulings of German courts, provided that for the
purposes of the calculation of the net assets the following balance sheet items
shall be adjusted as follows:
1. any amounts resulting from an increase of the German Guarantor’s stated share
capital after the date of this Agreement which has been effected in violation of
any Loan Document shall be deducted from the stated share capital; and
2. loans and other contractual liabilities incurred by the German Guarantor in
violation of the provisions of any of the Loan Documents shall be disregarded to
the extent that such violation results from grossly negligent or willful
misconduct.
C. The limitations set out in Section A. above shall only apply if and to the
extent that:




S-7

--------------------------------------------------------------------------------





1. within fifteen (15) Business Days following the notification by the
Administrative Agent of its intention to enforce against the German Guarantor,
the managing directors (Geschäftsführer) on behalf of the German Guarantor have
confirmed in writing to the Administrative Agent (aa) to what extent the
Relevant German Guarantee is an up-stream or cross stream security and (bb)
which amount of such up-stream security and/or cross-stream cannot be enforced
as it would cause the net assets of the German Guarantor to fall below its
stated share capital in violation of sections 30 et seq. German Act on Limited
Liability Companies (GmbH-Gesetz) (the “Management Determination”); and


2. (x) the Administrative Agent has not contested the Management Determination
by arguing that no or a lesser amount would be necessary to maintain its stated
share capital within fifteen (15) Business Days following the Management
Determination, or (y) within thirty-five (35) Business Days from the date the
Administrative Agent has contested the Management Determination, the
Administrative Agent receives a determination by auditors of international
standard and reputation (“Auditor’s Determination”) appointed by the German
Guarantor of the amount that would have been necessary to maintain its stated
share capital without violation of sections 30 et seq. German Act on Limited
Liability Companies (GmbH-Gesetz).
D. If and to the extent that the Relevant German Guarantee has been enforced
without regard to the limitations set out in Section A. above because (i) the
Management Determination or Auditor’s Determination was not delivered within the
relevant time frame or (ii) the realizable amount pursuant to the Auditor’s
Determination is lower than the respective amount stated in the Management
Determination, the Administrative Agent shall upon written demand of the German
Guarantor (procure to) repay to the German Guarantor any amount required to
maintain such German Guarantor’s stated share capital (Stammkapital) in
accordance with sections 30 et seq. of the German Limited Liability Company Act
(GmbH-Gesetz).


E. If the Administrative Agent disagrees with the Auditor’s Determination it
shall notify the German Guarantor accordingly. The Administrative and the
Lenders shall only be entitled to enforce the Relevant German Guarantee up to
the amount which is undisputed between themselves and the German Guarantor in
accordance with the provisions of this Section 8. In relation to the amount
which is disputed between the Administrative Agent and the German Guarantor, the
Administrative Agent and the Lenders shall be entitled to further pursue claims
(if any) in court.
F. In an enforcement situation the German Guarantor shall, upon the written
request of the Administrative Agent and to the extent legally permitted, for the
purposes of the determination of its net assets dispose of all assets which are
shown in the balance sheet of the German Guarantor with a book value (Buchwert)
which is significantly lower than the market value of such asset if such asset
is not necessary for the operation of its business (nicht betriebsnotwendig) and
to the extent it can be realized commercially justifiable.


G.    The limitations set out in Section A. shall not apply (or, as the case may
be, shall cease to apply):




S-8

--------------------------------------------------------------------------------





1.    if and to the extent the relevant German Guarantor guarantees any amounts
borrowed under this Agreement which are lent, on-lent or otherwise passed on to
such German Guarantor or any of its respective Subsidiaries from time to time;


2.     if and to the extent the enforcement of the Relevant German Guarantee
will result in a fully valuable recourse claim (vollwertiger Rückgriffsanspruch)
of the German Guarantor within the meaning of sentence 2 of paragraph 1 of
section 30 of the German Act on Limited Liability Companies (GmbH-Gesetz)
against the Borrower or Guarantor whose obligations are guaranteed under the
Relevant German Guarantee;


3.     if and when a domination agreement (Beherrschungsvertrag) and/or a profit
absorption agreement (Gewinnabführungsvertrag) within the meaning of sentence 2
of paragraph 1 of section 30 of the German Act on Limited Liability Companies
(GmbH-Gesetz) (either directly or through a chain of domination and/or profit
absorption agreements) is or becomes effective between the relevant German
Guarantor and:


(a)    in case the German Guarantor is a Subsidiary of the relevant Borrower or
Guarantor whose obligations are guaranteed under the Relevant German Guarantee,
that Borrower or Guarantor or a direct or indirect shareholder of that Borrower
or Guarantor; or


(b)    in case the German Guarantor is a sister company of the relevant Borrower
or Guarantor whose obligations are guaranteed under the Relevant German
Guarantee, any joint (direct or indirect) parent company of the German Guarantor
and that Borrower or Guarantor,
as dominating entity (beherrschendes Unternehmen).


H.    For the avoidance of doubt, nothing in this Agreement shall be interpreted
as a restriction or limitation of (i) the enforcement of the Relevant German
Guarantee to the extent such Relevant German Guarantee guarantees obligations of
the German Guarantor itself in its capacity as Borrower or obligations of any of
its direct or indirect Subsidiaries including in each case their legal
successors or (ii) the enforcement of any claim of any Lender or the
Administrative Agent against a Borrower (in such capacity) under this Agreement.






S-9

--------------------------------------------------------------------------------





SCHEDULE 9


ABSTRACT ACKNOWLEDGEMENT OF DEBT


A. Each of the Borrowers and each Guarantor (together, the “Obligors”) hereby
irrevocably and unconditionally undertake to pay to the Administrative Agent
amounts equal to any amounts owing from time to time by that Obligor to any the
Administrative Agent and any Lender under any of the Loan Documents as and when
those amounts are or become due; provided, however, no Obligor shall have any
obligation under this section A. to pay to the Administrative Agent any amounts
owing by any US Guarantor or US Borrower to the Administrative Agent or any
Lender under any of the Loan Documents.


B. Each Obligor and the Administrative Agent acknowledge that the obligations of
each Euro Obligor under section A. above are several and are separate and
independent from, and shall not in any way limit or affect, the corresponding
Obligations of that Obligor to the Administrative Agent or any Lender under any
of the Loan Documents (its “Corresponding Debt”) nor shall the amounts for which
each Obligor is liable under section I.A. above (its “Parallel Debt”) be limited
or affected in any way by its Corresponding Debt provided that:


1. the Parallel Debt of each Obligor shall be decreased to the extent that its
Corresponding Debt has been paid or (in the case of guarantee obligations)
discharged;
2. the Corresponding Debt of each Obligor shall be decreased to the extent that
its Parallel Debt has been paid or (in the case of guarantee obligations)
discharged;
3. the amount of the Parallel Debt of a Obligor shall at all times be equal to
the amount of its Corresponding Debt; and
4. the Parallel Debt shall irrespective of clauses 1-3 above at any time amount
to at least one (1) Euro.


C. The Administrative Agent acts in its own name as an independent and separate
right and not as a trustee, and its claims in respect of the Parallel Debt shall
not be held on trust. The security granted under the Loan Documents to the
Administrative Agent to secure the Parallel Debt is granted to the
Administrative Agent in its capacity as agent for the independent and separate
creditors of the Parallel Debt and shall not be held on trust.
D. Without limiting or affecting the Agents’ rights against the Obligors
(whether under this subsection D or under any other provision of the Loan
Documents), each Obligor acknowledges that:


1. nothing in this section D shall impose any obligation on the Administrative
Agent to advance any sum to any Obligor or otherwise under any Loan Document,
except in its capacity as a Lender; and




S-10

--------------------------------------------------------------------------------





2. for the purpose of any vote taken under any Loan Document, the Administrative
Agent shall be regarded as having any participation or commitment other than
those which it has in its capacity as a Lender.




S-11

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF
US BORROWER REVOLVING CREDIT NOTE


$ __________________________    ______________, 20__


FOR VALUE RECEIVED, the undersigned, DMC GLOBAL INC., a Delaware, corporation,
DYNAENERGETICS US, INC., a Colorado corporation, and DMC KOREA, INC., a Colorado
corporation (collectively, the “US Borrowers”, and individually, each a “US
Borrower”), jointly and severally, promise to pay, on the last day of the
applicable Commitment Period, as defined in the Credit Agreement (as hereinafter
defined), to _________, or its registered assigns (“Lender”) at the main office
of KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter
defined, 127 Public Square, Cleveland, Ohio 44114‑1306 the principal sum of


_______________________________ AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the US Borrowers pursuant to Section
2.2(a) of the Credit Agreement, whichever is less (or, in the event of currency
fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit Agreement.
The US Borrowers also agree to pay any additional amount that is required to be
paid pursuant to Section 12.19 of the Credit Agreement.


As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of March 8, 2018, among the US Borrowers, the Foreign Borrowers, as defined
therein, the Lenders, as defined therein, and KeyBank National Association, as
the administrative agent for the Lenders (the “Administrative Agent”), as the
same may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.


The US Borrowers also promise to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Fixed Rate Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the US Borrowers
under this Note or the Credit Agreement.




E-1

--------------------------------------------------------------------------------





If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is one of the US Borrower Revolving Credit Notes referred to in the
Credit Agreement and is entitled to the benefits thereof. Reference is made to
the Credit Agreement for a description of the right of the undersigned to
anticipate payments hereof, the right of the holder hereof to declare this Note
due prior to its stated maturity, and other terms and conditions upon which this
Note is issued.


Except as expressly provided in the Credit Agreement, each US Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. EACH US BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE FOREIGN
FUNDING AGENT, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER NOTE OR
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.


 
DMC GLOBAL INC.


By:   
Name:   
Title:   


 
DYNAENERGETICS US, INC.


By:   
Name:   
Title:   


 
DMC KOREA, INC.


By:   
Name:   
Title:   



E-2

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF
FOREIGN BORROWER REVOLVING CREDIT NOTE


$ __________________________    ______________, 20__


FOR VALUE RECEIVED, the undersigned, [_________________] (“Foreign Borrower),
promises to pay, on the last day of the applicable Commitment Period, as defined
in the Credit Agreement (as hereinafter defined), to _________, or its
registered assigns (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114‑1306 the principal sum of


_______________________________ AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to Foreign Borrower pursuant to Section
2.2(a) of the Credit Agreement, whichever is less (or, in the event of currency
fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit Agreement.
Foreign Borrower also agrees to pay any additional amount that is required to be
paid pursuant to Section 12.19 of the Credit Agreement.


As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of March 8, 2018, among the US Borrowers, as defined therein, the Foreign
Borrowers, as defined therein, the Lenders, as defined therein, and KeyBank
National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


Foreign Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing
Alternate Currency Loans, interest owing thereon, and payments of principal and
interest of any thereof, shall be shown on the records of Lender by such method
as Lender may generally employ; provided that failure to make any such entry
shall in no way detract from the obligations of the Foreign Borrower under this
Note or the Credit Agreement.




E-3

--------------------------------------------------------------------------------





If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is one of the Foreign Borrower Revolving Credit Notes referred to in
the Credit Agreement and is entitled to the benefits thereof. Reference is made
to the Credit Agreement for a description of the right of the undersigned to
anticipate payments hereof, the right of the holder hereof to declare this Note
due prior to its stated maturity, and other terms and conditions upon which this
Note is issued.


Except as expressly provided in the Credit Agreement, Foreign Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. FOREIGN BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE FOREIGN
FUNDING AGENT, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER NOTE OR
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.


 
[___________________________________]


By:   
Name:   
Title:   







E-4

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF
SWING LINE NOTE


$________    ___________, 20__


FOR VALUE RECEIVED, the undersigned, [____________, a _________ corporation],
and [____________, a __________] corporation (collectively, the “Borrowers”, and
individually, each a “Borrower”), jointly and severally, promise to pay to the
order of [KEYBANK NATIONAL ASSOCIATION], or its registered assigns (the “Swing
Line Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114‑1306 the principal sum of


_______________________________ AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrowers pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the applicable Commitment Period, as defined in the Credit Agreement, or,
with respect to each Swing Loan, the Swing Loan Maturity Date applicable
thereto; provided that Loans that are Alternate Currency Loans, as defined in
the Credit Agreement, shall be payable in the applicable Alternate Currency, as
defined in the Credit Agreement, at the place or places designated in the Credit
Agreement. The Borrowers also agree to pay any additional amount that is
required to be paid pursuant to Section 12.19 of the Credit Agreement.


As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of March 8, 2018, among the US Borrowers, as defined therein, the Foreign
Borrowers, as defined therein, the Lenders, as defined therein, and KeyBank
National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


The Borrowers also promise to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.42(b); provided that interest on any principal portion that is not
paid when due shall be payable on demand.


The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the
Borrowers under this Note or the Credit Agreement.




E-5

--------------------------------------------------------------------------------





If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is a Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York


JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE US BORROWERS, THE FOREIGN BORROWERS,
THE FOREIGN FUNDING AGENT, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 
[________________________]


By:   
Name:   
Title:   


 
[________________________]


By:   
Name:   
Title:   









E-6

--------------------------------------------------------------------------------







EXHIBIT D
FORM OF
CAPEX NOTE


$___________    _________ ___, 20____


FOR VALUE RECEIVED, the undersigned, DMC GLOBAL INC., a Delaware corporation,
DYNAENERGETICS US, INC., a Colorado corporation, and DMC KOREA, INC., a Colorado
corporation (collectively, the “US Borrowers”, and individually, each a “US
Borrower”), jointly and severally, promise to pay to _________, or its
registered assigns (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, at 127 Public
Square, Cleveland, Ohio 44114-1306, the principal sum of


_______________________________ AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Capex Draw Loans, as defined in
the Credit Agreement, (as hereinafter defined), made by Lender to the US
Borrowers pursuant to Section 2.3(a) of the Credit Agreement, whichever is less,
in lawful money of the United States of America, or, with respect to Capex Draw
Loans that have been converted to a Capex Term Loan, as defined in the Credit
Agreement, payable pursuant to Section 2.3(b) of the Credit Agreement.


As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of March 8, 2018, among the US Borrowers, the Foreign Borrowers, as defined
therein, the Lenders, as defined therein, and KeyBank National Association, as
the administrative agent for the Lenders (the “Administrative Agent”), as the
same may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.


The US Borrowers also promise to pay interest on the unpaid principal amount of
each Capex Loan from time to time outstanding, from the date of such Capex Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(c) and (d), as
applicable, of the Credit Agreement. Such interest shall be payable on each date
provided for in such Section 2.4(c) and (d), as applicable; provided that
interest on any principal portion that is not paid when due shall be payable on
demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the US Borrowers
under this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the


E-7

--------------------------------------------------------------------------------





terms of the Credit Agreement, until paid, at a rate per annum equal to the
Default Rate. All payments of principal of and interest on this Note shall be
made in immediately available funds.


This Note is one of the Capex Notes referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, each US Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. EACH US BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE US BORROWERS, THE FOREIGN
BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER NOTE OR
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.


 
DMC GLOBAL INC.
By:   
Name:   
Title:   


 
DYNAENERGETICS US, INC.
By:   
Name:   
Title:   


 
DMC KOREA, INC.
By:   
Name:   
Title:   





E-8

--------------------------------------------------------------------------------





EXHIBIT E
FORM OF
NOTICE OF LOAN


_______________________, 20____


With respect to US Revolving Loans and US Swing Loans


KeyBank National Association,
   as the Administrative Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Commercial Banking
With respect to all other Loans 



[________________],
   as the Foreign Funding Agent
[______________]
[______________]
Attn: [_____]



Ladies and Gentlemen:


The undersigned, DMC Global Inc. a Delaware corporation, (the “Administrative
Borrower”) refers to the Credit and Security Agreement, dated as of March 8,
2018 (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”, the terms defined therein being used herein as
therein defined unless otherwise defined herein), among the US Borrowers, the
Foreign Borrowers, the Lenders and KeyBank National Association, as the
administrative agent for the Lenders (the “Administrative Agent”), and hereby
gives you notice, pursuant to Section 2.6 of the Credit Agreement that the
Borrowers hereby request a Loan (the “Proposed Loan”) or interest change, as
specified below, and in connection therewith sets forth below the information
relating to the Proposed Loan as required by Section 2.6 of the Credit
Agreement:


Revolving/Swing Loans


(a)
The Borrower requesting the Proposed Loan is __________________________, which
is a US Borrower ____ / Foreign Borrower ____. (Check one.)



(b)
The Business Day of the Proposed Loan is _______________, 20__.



(c)
The amount and currency of the of the Proposed Loan is ___________________ (if
requesting for a Foreign Borrower, this must be in an Alternate Currency).



(d)
The Proposed Loan is to be a Base Rate Loan ____ / Eurodollar Loan ___/
Alternate Currency Loan ____ / Swing Loan_____. (Check one.)



(e)
If the Proposed Loan is a Eurodollar Loan or Alternate Currency Loan, the
Interest Period requested is one month ___, two months ___, three months ___,
six months ____, (Check one.)





E-9

--------------------------------------------------------------------------------









Capex Loans
The Administrative Borrower hereby requests the following [Proposed Loan]
[interest change with respect to a portion of a Capex Term Loan (the “Term Loan
Interest Change”)]:


(a)
The Borrower requesting the [Proposed Loan][Term Loan Interest Change] is
________________________.



(b)
The [Proposed Loan is to be][Term Loan Interest Change is for]:

a Capex Draw Loan ___ / Capex Term Loan ___. (Check one.)


(c)
The Business Day of the [Proposed Loan][Term Loan Interest Change] is
_______________, 20__.



(d)
The amount of the [Proposed Loan][Term Loan Interest Change] is
$___________________.



(e)
The [Proposed Loan][Term Loan Interest Change] is to be a

Base Rate Loan ____ / Eurodollar Loan ___/. (Check one.)


(f)
If the Proposed Loan] [Term Loan Interest Change] is a Eurodollar Loan, the
Interest Period requested is one month ___, two months ___, three months ___,
six months ____, (Check one.)



The undersigned hereby certifies on behalf of the Borrowers that the following
statements are true:


(i)    each of the representations and warranties contained in Article VI of the
Credit Agreement are true and correct in all material respects (or, as to any
representations and warranties which are subject to a materiality or Material
Adverse Effect qualifier, true and correct in all respects) as if made on and as
of the date of the applicable Credit Event, except to the extent that any
thereof expressly relate to an earlier date, in which case they shall be true
and correct in all material respects (or, as to any representations and
warranties which are subject to a materiality or Material Adverse Effect
qualifier, true and correct in all respects) as of such earlier date;


(ii)    no Default or Event of Default exists or immediately after the
applicable Credit Event would exist; and


(iii)    the applicable conditions set forth in Section 2.6 and Article IV of
the Credit Agreement have been satisfied.




E-10

--------------------------------------------------------------------------------





 
DMC GLOBAL INC.
By:   
Name:   
Title:   



E-11

--------------------------------------------------------------------------------





EXHIBIT F
FORM OF
LETTER OF CREDIT REQUEST


_______________________, 20____


With respect to US Letters of Credit


KeyBank National Association,
   as the Administrative Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Institutional Banking
With respect to all other Letters of Credit


[__________],
   as the Foreign Funding Agent
[______________]
[______________]
Attn: [_____]



Ladies and Gentlemen:


The undersigned, [_______________________] (“Borrower”), refers to the Credit
and Security Agreement, dated as of March 8, 2018 (as the same may from time to
time be amended, restated or otherwise modified, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the US
Borrowers, the Foreign Borrowers, the Lenders and KeyBank National Association,
as administrative agent for the Lenders, and hereby gives you notice, pursuant
to Section 2.2(b) of the Credit Agreement, that the Borrower hereby requests the
[issuance][renewal][amendment][extension] of a Letter of Credit (the “Proposed
Letter of Credit”) under the Credit Agreement, and in connection therewith sets
forth below the information relating to the Proposed Letter of Credit as
required by Section 2.2(b) of the Credit Agreement:


(a)    The Proposed Letter of Credit is being requested for the account of
___________________.


(b)
The Proposed Letter of Credit is to be a: US Letter of Credit ___ / Alternate
Currency Letter of Credit ___. (Choose one.)



(c)
The beneficiary of the Proposed Letter of Credit is to be
______________________.



(d)
The Business Day of the requested Proposed Letter of Credit is __________,
201__.



(e)
The expiry date of the Proposed Letter of Credit is ___________, 20___.



(f)
The face amount and currency of the Proposed Letter of Credit is
________________________.



(g)
The Proposed Letter of Credit is to be a: commercial documentary Letter of
Credit ___ / standby Letter of Credit ___. (Check one.)



E-12

--------------------------------------------------------------------------------







(h)
The nature of the transaction or obligation to be supported by the Proposed
Letter of Credit will be ___________________________________________________.



The undersigned hereby certifies on behalf of the Borrowers that the following
statements are true:


(i)    each of the representations and warranties contained in Article VI of the
Credit Agreement are true and correct in all material respects (or, as to any
representations and warranties which are subject to a materiality or Material
Adverse Effect qualifier, true and correct in all respects) as if made on and as
of the date of the applicable Credit Event, except to the extent that any
thereof expressly relate to an earlier date, in which case they shall be true
and correct in all material respects (or, as to any representations and
warranties which are subject to a materiality or Material Adverse Effect
qualifier, true and correct in all respects) as of such earlier date;


(ii)    no Default or Event of Default exists or immediately after the
applicable Credit Event would exist; and


(iii)    the applicable conditions set forth in Section 2.2(b) and Article IV of
the Credit Agreement have been satisfied.


 
[_________________________]


By:   
Name:   
Title:   







E-13

--------------------------------------------------------------------------------





EXHIBIT G
FORM OF
COMPLIANCE CERTIFICATE


For Fiscal Quarter ended ____________________


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)    I am the duly elected [President] or [Chief Financial Officer] of DMC
Global Inc., a Delaware corporation (the “Administrative Borrower”, and together
with the other US Borrowers and the Foreign Borrowers, as defined in the Credit
Agreement, as hereinafter defined, collectively, the “Borrowers”);


(2)    I am familiar with the terms of that certain Credit and Security
Agreement, dated as of March 8, 2018, among the Borrowers, the lenders party
thereto (together with their respective successors and assigns, collectively,
the “Lenders”), as defined in the Credit Agreement, and KeyBank National
Association, as the Administrative Agent (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined unless otherwise defined
herein), and the terms of the other Loan Documents, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
subject matter of this Compliance Certificate during the accounting period
covered by the attached financial statements;


(3)    The review described in paragraph (2) above did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;


(4)    The representations and warranties made by the Borrowers contained in
each Loan Document are true and correct in all material respects (or, as to any
representations and warranties which are subject to a materiality or Material
Adverse Effect qualifier, true and correct in all respects) as if made on and as
of the date hereof, except to the extent that any thereof expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects (or, as to any representations and warranties which are subject to a
materiality or Material Adverse Effect qualifier, true and correct in all
respects) as of such earlier date; and


(5)    Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.


[Remainder of page intentionally left blank.]


E-14

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.


 
DMC GLOBAL INC.


By:   
Name:   
Title:   





E-15

--------------------------------------------------------------------------------







EXHIBIT H
FORM OF
ADDITIONAL BORROWER ASSUMPTION AGREEMENT


This ADDITIONAL BORROWER ASSUMPTION AGREEMENT (“Agreement”) is made effective as
of [_________ __], 20[__], by and among [_____________], a[n] [__________]
[corporation] (the “Obligor”), DMC GLOBAL INC., a Delaware corporation (“DMC
Global”), each Domestic Subsidiary Borrower and each Foreign Borrower, as each
term is defined in the Credit Agreement, as hereinafter defined (each such
Domestic Subsidiary Borrower and each such Foreign Borrower, together with DMC
Global shall be referred to herein, collectively, as the “Borrowers” and,
individually, each a “Borrower”), and KEYBANK NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement (the “Administrative Agent”), on
behalf of and for the benefit of the Lenders, as defined in the Credit
Agreement.


WHEREAS, the Borrowers, the Administrative Agent and the Lenders are parties to
that certain Credit and Security Agreement, dated as of March 8, 2018 (as the
same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, each capitalized term not defined herein being used herein
as therein defined unless otherwise defined herein) wherein the Lenders have
agreed to make Loans to the Borrowers, and the Issuing Lenders have agreed to
issue Letters of Credit to the Borrowers, all upon certain terms and conditions;


WHEREAS, pursuant to Section 2.15[(a)][(b)] of the Credit Agreement, the
Administrative Borrower has requested that, effective on [_______ __], 20[__]
(the “Assumption Effective Date”), the Obligor shall be designated as a
“[Domestic Subsidiary] [Foreign] Borrower” under the Credit Agreement; and


WHEREAS, the Administrative Agent and the Lenders are willing to permit the
Obligor to become a “[Domestic Subsidiary] [Foreign] Borrower” under the Credit
Agreement and the applicable Lenders are willing to make Loans to the Obligor
and issue Letters of Credit for the account of the Obligor pursuant to the
Revolving Credit Commitment, upon certain terms and conditions as set forth in
the Credit Agreement, one of which is that the Obligor shall assume all of the
obligations of a [Domestic Subsidiary][Foreign] Borrower under the Credit
Agreement and the Related Writings, and this Agreement is being executed and
delivered in consideration of each financial accommodation granted to the
Obligor and the other Borrowers by the Administrative Agent and the Lenders, and
for other valuable consideration;


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Obligor hereby agrees as follows:


1.    Assumption.    On and after the Assumption Effective Date, the Obligor
irrevocably and unconditionally assumes all of the obligations of a [Domestic
Subsidiary][Foreign] Borrower under the Credit Agreement and the Related
Writings and shall be liable for [all of the] [the applicable] Obligations, as
defined in the Credit Agreement, [on a joint and several basis with the


E-16

--------------------------------------------------------------------------------





other [US] [Foreign] Borrowers], as fully as if the Obligor had been an original
party to the Credit Agreement, including, but not limited, to assuming liability
for (a) [DOMESTIC - all Revolving Loans and US Letters of Credit][FOREIGN – all
Loans made to or for the benefit of the Obligor], (b) all other indebtedness and
obligations now owing or hereafter incurred by one or more Borrowers to the
Administrative Agent and the Lenders pursuant to the Credit Agreement and the
other Loan Documents, and (c) each renewal, extension, consolidation or
refinancing of any of the foregoing, in whole or in part. [FOREIGN - For the
avoidance of doubt, the Obligor does not assume and shall not be liable for any
Obligations of US Borrowers under the Credit Agreement (exclusive of
Indebtedness of the Foreign Borrowers that is guaranteed by US Borrowers under
the Credit Agreement).


2.    The Obligor Party to the Credit Agreement. On and after the Assumption
Effective Date, the Obligor shall (a) be designated a “[Domestic
Subsidiary][Foreign] Borrower” pursuant to the terms and conditions of the
Credit Agreement, and (b) become bound by all representations, warranties,
covenants, provisions and conditions of the Credit Agreement and each other Loan
Document applicable to the Borrowers, as if the Obligor had been the original
party making such representations, warranties and covenants; provided that any
representations and warranties made or deemed made by such Obligor shall be
deemed to have been made only as of the Assumption Effective Date and such later
dates that such representations and warranties are expressly deemed to be remade
under the Credit Agreement.


3.    Representations and Warranties of the Obligor. The Obligor represents and
warrants to the Administrative Agent and each Lender that:


(a)    the Obligor is duly organized, validly existing, and in good standing (or
comparable concept in the applicable jurisdiction) under the laws of its state
or jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in each state or jurisdiction where
the character of its property or its business activities makes such
qualification necessary, except where a failure to so qualify or be in good
standing would not reasonably be expected to result in a Material Adverse
Effect;


(b)    the Obligor has full power, authority and legal right to execute and
deliver this Agreement, and to perform and observe the provisions hereof and of
the Credit Agreement and the Notes (if any) executed by the Obligor, and the
officers acting on behalf of the Obligor have been duly authorized to execute
and deliver this Agreement;


(c)    this Agreement, the Credit Agreement and the Notes (if any) executed by
the Obligor are each valid and binding upon the Obligor and enforceable against
the Obligor in accordance with their respective terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, moratorium and similar laws
and by equitable principles, whether considered at law or in equity; and


(d)    each of the representations and warranties set forth in Article VI of the
Credit Agreement applicable to the Borrowers are true and complete in all
material respects with


E-17

--------------------------------------------------------------------------------





respect to the Obligor as a [Domestic Subsidiary] [Foreign] Borrower under the
Credit Agreement, except to the extent that any thereof expressly relate to an
earlier date.


(e)    Attached hereto as Exhibit A are supplemental schedules to the Credit
Agreement, which schedules set forth the information required by the Credit
Agreement with respect to the Obligor, which supplemental schedules shall be
deemed to supplement the corresponding Schedules attached to the Credit
Agreement, and each such supplemented Schedule accurately sets forth all of the
information with respect to the Obligor that is required by the Credit
Agreement, in each case as of the Assumption Effective Date.


4.    Representations and Warranties of the Borrowers and the Obligor. The
Borrowers and the Obligor represent and warrant to the Administrative Agent and
each Lender that:


(a)    no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Agreement or
by the performance or observance of any provision hereof; and


(b)    neither the execution and delivery of this Agreement, nor the performance
and observance of the provisions hereof, by the Obligor violate or conflict with
the Organizational Documents of Obligor, or any law applicable to Obligor or
result in a breach of any provision of or constitute a default under any
material agreement to which Obligor is a party.


5.    Obligations of the Borrowers and Each Guarantor Not Affected. Anything
herein to the contrary notwithstanding, the Borrowers and each Guarantor of
Payment shall remain bound by the terms and conditions of all of the Loan
Documents to which such Borrower or Guarantor of Payment is a party, regardless
of the assumption of the Obligations by the Obligor hereunder, or the
enforceability thereof or of any of the Loan Documents. Each Borrower and
[Guarantor of Payment] hereby confirms the Obligations of such Borrower or
Guarantor of Payment, respectively, under the Loan Documents. [TO BE EXECUTED BY
ANY GUARANTOR LIABLE AS TO THE OBLIGATIONS OF THE NEW OBLIGOR]


[FOREIGN] 6.     Administrative Borrower as Process Agent. Obligor hereby
irrevocably authorizes and appoints DMC Global as Process Agent pursuant to the
provisions of Section 12.21(c) of the Credit Agreement.


7.    Conditions Precedent. Concurrently with the execution of this Agreement,
the Borrowers and the Obligor, as appropriate, shall:


(a)    satisfy each of the conditions set forth in Section 2.15[(a)][(b)] of the
Credit Agreement;


(b)    pay all reasonable legal fees and expenses of the Administrative Agent
incurred in connection with this Agreement;




E-18

--------------------------------------------------------------------------------





(c)    cause each other Borrower and Guarantor of Payment to consent and agree
to and acknowledge the terms of this Agreement; and


(d)    provide such other items as may be reasonably required by the
Administrative Agent or the Lenders in connection with this Agreement.


8.    Binding Nature of Agreement. All provisions of the Credit Agreement shall
remain in full force and effect and, other than as expressly set forth herein,
be unaffected hereby. This Agreement is a Related Writing as defined in the
Credit Agreement. This Agreement shall bind and benefit the Borrowers, the
Obligor, the Administrative Agent and the Lenders and their respective
successors and permitted assigns.


9.    Counterparts. This Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


10.    New York Law to Govern. The rights and obligations of all parties hereto
shall be governed by the laws of the State of New York.


[Remainder of page intentionally left blank.]




E-19

--------------------------------------------------------------------------------





JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE
AGENT, THE LENDERS, THE OBLIGOR AND THE BORROWERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG EACH OF THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR
OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
THEREWITH OR THE TRANSACTIONS RELATED HERETO.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.


 
[OBLIGOR____________________]


By:   
Name:   
Title:   


 
DMC GLOBAL INC.


By:   
Name:   
Title:   


 
[OTHER BORROWERS]


 
KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent


By:   
Name:   
Title:   







E-20

--------------------------------------------------------------------------------





GUARANTOR ACKNOWLEDGMENT


Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing the Additional Borrower Assumption Agreement, dated as of [_________],
20[__]. Each of the undersigned specifically agrees to the waivers set forth in
such agreement, including, but not limited to, the jury trial waiver. Each of
the undersigned further agrees that the obligations of each of the undersigned
pursuant to the Guaranty of Payment and any other Loan Document to which any of
the undersigned is a party shall remain in full force and effect and be
unaffected hereby.


[____________________________]


By:   
Name:   
Title:   


[____________________________]


By:   
Name:   
Title:   













E-21

--------------------------------------------------------------------------------





EXHIBIT I
FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in Section 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in Section 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guaranties, and swing loans included in such facilities),
and (b) to the extent permitted to be assigned under applicable [law][Law], all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to subpart (a) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to subparts (a)
and (b) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


2.    Assignee[s]:    ______________________________


______________________________


E-22

--------------------------------------------------------------------------------





[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower(s):    DMC Global Inc., a Delaware corporation, the Domestic Subsidiary
Borrowers and the Foreign Borrowers



4.
Administrative Agent: KeyBank National Association, as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    The [amount] Credit and Security Agreement dated as of
March 8, 2018 among the Borrowers, the Lenders parties thereto and the
Administrative Agent.



6.     Assigned Interest[s]:


Assignor[s]
Assignee[s]
Commitment Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:    ______________]


8.    Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




[Remainder of page intentionally left blank.]


E-23

--------------------------------------------------------------------------------





The terms set forth in this Assignment Agreement are hereby agreed to:


 
ASSIGNOR[S]
[NAME OF ASSIGNOR]


By:   
Name:   
Title:   


[NAME OF ASSIGNOR]


By:   
Name:   
Title:   


 
ASSIGNEE[S]
[NAME OF ASSIGNEE]


By:   
Name:   
Title:   


[NAME OF ASSIGNEE]


By:   
Name:   
Title:   


Consented to and Accepted:


KEYBANK NATIONAL ASSOCIATION, as
  Administrative Agent


By:   
Name:   
Title:   


Consented to:


DMC GLOBAL INC.


By:   
Name:   
Title:   
 





E-24

--------------------------------------------------------------------------------





ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby, and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower[s], any of
[its][their] Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document, or (iv) the performance or observance by the Borrower[s],
any of [its][their] Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section [10.9] of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, and (vii) if
it is a Foreign Lender, attached to the Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


E-25

--------------------------------------------------------------------------------







2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile or electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment Agreement. This Assignment
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.


E-26

--------------------------------------------------------------------------------





EXHIBIT J-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Credit and Security Agreement, dated as
of March 8, 2018 (the “Credit Agreement”), among DMC Global Inc., a Delaware
corporation, the Domestic Subsidiary Borrowers named therein, the Foreign
Borrowers named therein (collectively, the “Borrowers”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]


E-27

--------------------------------------------------------------------------------





EXHIBIT J-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Credit and Security Agreement, dated as
of March 8, 2018 (the “Credit Agreement”), among DMC Global Inc., a Delaware
corporation, the Domestic Subsidiary Borrowers named therein, the Foreign
Borrowers named therein (collectively, the “Borrowers”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]


E-28

--------------------------------------------------------------------------------





EXHIBIT J-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Credit and Security Agreement, dated as
of March 8, 2018 (the “Credit Agreement”), among DMC Global Inc., a Delaware
corporation, the Domestic Subsidiary Borrowers named therein, the Foreign
Borrowers named therein (collectively, the “Borrowers”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (B) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]


E-29

--------------------------------------------------------------------------------





EXHIBIT J-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to that certain Credit and Security Agreement, dated as
of March 8, 2018 (the “Credit Agreement”), among DMC Global Inc., a Delaware
corporation, the Domestic Subsidiary Borrowers named therein, the Foreign
Borrowers named therein (collectively, the “Borrowers”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrowers as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (A) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (B) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:   
 
Name:
 
Title:



E-30

--------------------------------------------------------------------------------





Date: ________ __, 20[ ]


E-31